Loan No. 07-0004432

  

 



 

GENERAL ELECTRIC CAPITAL CORPORATION

(as Administrative Agent and a Lender)

THE FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER

BECOME PARTIES TO THIS LOAN AGREEMENT,

as Lenders,

 

and

 

CHP PORTLAND, LLC

CHP MEDFORD 1, LLC,

and

CHP FRIENDSWOOD SNF, LLC,

Each, a Delaware limited liability company,

(Borrower)

 



 

 

 LOAN AGREEMENT

 



 

 

 Dated as of: September 13, 2012

Cornerstone Portfolio

 



 

  

 

 

  

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS   1         Section 1.1. Certain Definitions   1 Section
1.2. Definitions   20 Section 1.3. Phrases   20         ARTICLE II LOAN TERMS  
20         Section 2.1. The Loan   20 Section 2.2. Interest Rate; Late Charge;
Default Rate.   21 Section 2.3. Terms of Payment   21 Section 2.4. Prepayment.  
22 Section 2.5. Security; Establishment of Funds.   22 Section 2.6. Application
of Payments.   24 Section 2.7. Sources and Uses   26 Section 2.8. Capital
Adequacy; Increased Costs; Illegality.   26 Section 2.9. Interest Rate
Protection   27 Section 2.10. Libor Breakage Amount   28 Section 2.11.
[Reserved].   28 Section 2.12. Evidence of Debt.   28 Section 2.13. Substitution
of Lenders.   29 Section 2.14. Defaulting Lenders.   30 Section 2.15. Fees and
Expenses   31 Section 2.16. Withholding Taxes.   31 Section 2.17. Partial
Releases.   33         ARTICLE III INSURANCE, CONDEMNATION, AND IMPOUNDS   35  
      Section 3.1. Insurance   35 Section 3.2. Use and Application of Insurance
Proceeds.   38 Section 3.3. Condemnation Awards   39 Section 3.4. Insurance
Impounds   40 Section 3.5. Real Estate Tax Impounds   41         ARTICLE IV
ENVIRONMENTAL MATTERS   42         Section 4.1. Representations and Warranties
on Environmental Matters   42 Section 4.2. Covenants on Environmental Matters.  
42 Section 4.3. Allocation of Risks and Indemnity   43 Section 4.4.
Administrative Agent’s Right to Protect Collateral   43 Section 4.5. No Waiver  
44

 

i

 

 

ARTICLE V LEASING MATTERS   44         Section 5.1. Representations and
Warranties on Leases.   44 Section 5.2. [Reserved].   45 Section 5.3. Covenants.
  45 Section 5.4. Tenant Estoppels.   46 Section 5.5. Payment of Rents Under
Master Lease.   46         ARTICLE VI REPRESENTATIONS AND WARRANTIES   47      
  Section 6.1. Organization, Power and Authority; Formation Documents.   47
Section 6.2. Validity of Loan Documents   47 Section 6.3. Liabilities;
Litigation.   48 Section 6.4. Taxes and Assessments   48 Section 6.5. Other
Agreements; Defaults   48 Section 6.6. Compliance with Law   48 Section 6.7.
Condemnation   48 Section 6.8. Access   49 Section 6.9. Location of Borrower  
49 Section 6.10. ERISA; Employees.   49 Section 6.11. Margin Stock   49 Section
6.12. Forfeiture   49 Section 6.13. Tax Filings   49 Section 6.14. Solvency   50
Section 6.15. Full and Accurate Disclosure   50 Section 6.16. Flood Zone   50
Section 6.17. Single Purpose Entity/Separateness   50 Section 6.18. Compliance
With International Trade Control Laws and OFAC Regulations   53 Section 6.19.
Borrower’s Funds   54 Section 6.20. Operators’ Agreements   55 Section 6.21.
Physical Condition   55 Section 6.22. Healthcare Representations   56 Section
6.23. No Change in Facts or Circumstances; Disclosure   57         ARTICLE VII
FINANCIAL REPORTING   57         Section 7.1. Financial Statements   57 Section
7.2. Additional Reports   59 Section 7.3. Compliance Certificate   60 Section
7.4. Accounting Principles   60 Section 7.5. Other Information; Access   60
Section 7.6. Annual Budget   61 Section 7.7. Books and Records/Audits   61

 

ii

 

 

ARTICLE VIII COVENANTS   61         Section 8.1. Transfers or Encumbrance of
Property.   61 Section 8.2. Taxes; Utility Charges   64 Section 8.3. Management.
  64 Section 8.4. Operation; Maintenance; Inspection   65 Section 8.5. Taxes on
Security   65 Section 8.6. Legal Existence; Name, Etc   66 Section 8.7. Further
Assurances   66 Section 8.8. Estoppel Certificates Regarding Loan   66 Section
8.9. Notice of Certain Events   67 Section 8.10. Indemnification   67 Section
8.11. [Intentionally Omitted].   67 Section 8.12. Payment For Labor and
Materials   67 Section 8.13. Use and Proceeds, Revenues   68 Section 8.14.
Compliance with Laws and Contractual Obligations.   68 Section 8.15. Operating
and Financial Covenants   68 Section 8.16. Healthcare Laws and Covenants.   69
Section 8.17. Cooperation Regarding Licenses   71 Section 8.18. Transactions
With Affiliates   72 Section 8.19. Representations and Warranties   72 Section
8.20. Alterations   72 Section 8.21. Business and Operations   72 Section 8.22.
Severability of Covenants   72 Section 8.23. Required Repairs and Post Closing
Requirements   72         ARTICLE IX EVENTS OF DEFAULT   73         Section 9.1.
Events of Default   73 Section 9.2. Special Right to Cure with Respect to
Operational Defaults   75         ARTICLE X REMEDIES   76         Section 10.1.
Remedies - Insolvency Events   76 Section 10.2. Remedies - Other Events   77
Section 10.3. Administrative Agent’s Right to Perform the Obligations   77      
  ARTICLE XI ADMINISTRATIVE AGENT   78         Section 11.1. Appointment and
Duties.   78 Section 11.2. Binding Effect   79 Section 11.3. Use of Discretion.
  79 Section 11.4. Delegation of Rights and Duties   79 Section 11.5. Reliance
and Liability.   80 Section 11.6. Administrative Agent Individually   81 Section
11.7. Lender Credit Decision   81 Section 11.8. Expenses; Indemnities.   81

 

iii

 

 

Section 11.9. Resignation of Administrative Agent.   82 Section 11.10.
Additional Secured Parties   83         ARTICLE XII MISCELLANEOUS   83        
Section 12.1. Notices   83 Section 12.2. Amendments and Waivers.   85 Section
12.3. Assignments and Participations; Binding Effect.   87 Section 12.4.
Indemnities.   90 Section 12.5. Lender-Creditor Relationship   90 Section 12.6.
Right of Setoff   91 Section 12.7. Sharing of Payments, Etc   91 Section 12.8.
Marshaling; Payments Set Aside   91 Section 12.9. Limitation on Interest   92
Section 12.10. Invalid Provisions   92 Section 12.11. Reimbursement of Expenses.
  93 Section 12.12. Approvals; Third Parties; Conditions   94 Section 12.13.
Administrative Agent and Lenders Not in Control; No Partnership   94 Section
12.14. Contest of Certain Claims   95 Section 12.15. Time of the Essence   95
Section 12.16. Successors and Assigns   95 Section 12.17. Renewal, Extension or
Rearrangement   95 Section 12.18. Waivers.   95 Section 12.19. Cumulative
Rights; Joint and Several Liability   95 Section 12.20. Singular and Plural   96
Section 12.21. Exhibits and Schedules   96 Section 12.22. Titles of Articles,
Sections and Subsections   96 Section 12.23. Promotional Material   96 Section
12.24. Survival   96 Section 12.25. WAIVER OF JURY TRIAL   96 Section 12.26.
Waiver of Punitive or Consequential Damages   97 Section 12.27. Governing Law  
97 Section 12.28. Entire Agreement   97 Section 12.29. Counterparts   97 Section
12.30. Consents and Approvals   97 Section 12.31. Right of First Refusal   98
Section 12.32. Effectiveness of Facsimile Documents and Signatures   98 Section
12.33. Venue   98 Section 12.34. Important Information Regarding Procedures for
Requesting Credit   99 Section 12.35. Method of Payment   99 Section 12.36.
Non-Public Information; Confidentiality; Disclosure   99 Section 12.37.
Post-Closing Obligations of Borrower   99 Section 12.38. Release and Waiver
Regarding Special Audits   100         ARTICLE XIII LIMITATIONS ON LIABILITY  
100         Section 13.1. Limitation on Liability.   100

 

iv

 

 

Section 13.2. Limitation on Liability of Lender’s Officers, Employees, etc   103
        ARTICLE XIV CROSS-GUARANTY   104         Section 14.1. Cross-Guaranty  
104 Section 14.2. Waivers By Borrower   104 Section 14.3. Benefit of Guaranty  
104 Section 14.4. Waiver of Subrogation, Etc   105 Section 14.5. Election of
Remedies   105 Section 14.6. Limitation   105 Section 14.7. Contribution with
respect to Guarantee Obligations.   106 Section 14.8. Liability Cumulative   107

 

Exhibits and Schedules

Exhibit A          Description of Projects and Operators; Allocated Loan Amounts
Exhibit B Loan Commitments Schedule 2.1 Conditions to Advance of Loan Proceeds
Schedule 2.3(a) Amortization Schedule Schedule 2.5(b) Required Repairs Schedule
2.7 Sources and Uses Schedule 6.1 Organizational Information; Organizational
Chart Schedule 6.22 Disclosures Regarding Healthcare Matters Schedule 6.22(a)
Third Party Payor Programs Schedule 6.22(b) Primary Licenses Schedule 7.2 Form
of Compliance Certificate Schedule 12.37 Post-Closing Obligations

  

v

 

  

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is entered into as of September 13, 2012
by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), as Administrative Agent and collateral agent for the Lenders (as
defined herein) (in such capacity and together with its successors and permitted
assigns, the “Administrative Agent”), THE FINANCIAL INSTITUTIONS WHO ARE OR
HEREAFTER BECOME PARTIES TO THIS AGREEMENT as Lenders (together with their
successors and permitted assigns, each a “Lender” and collectively, the
“Lenders”), and CHP PORTLAND, LLC, CHP MEDFORD 1, LLC, and CHP FRIENDSWOOD SNF,
LLC, each, a Delaware limited liability company (individually or collectively,
as the context may require, and together with such Affiliates of each as may
from time to time become signatories hereto as “Borrowers” “Borrower”).

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.    Certain Definitions. As used herein, the following terms have
the meanings indicated:

 

“Acceleration Prepayment Premium” has the meaning assigned in Section 2.4(d).

 

“Acceptance Notice” has the meaning assigned in Section 11.25.

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“ACH” has the meaning assigned in Section 2.6(c).

 

“Acknowledgement of Property Manager” means any Collateral Assignment,
Subordination and Agreement of a Property Manager (whether one or more) executed
by a Property Manager in favor of the Administrative Agent (on behalf of itself
and the Lenders).

 

“Adjusted Expenses” means actual operating expenses related to the Projects,
excluding any rent and interest paid and depreciation recorded by Operating
Tenant on a stabilized accrual basis for the previous twelve (12) month period
(as reasonably adjusted by Administrative Agent), including: (i) recurring
expenses as determined under GAAP, (ii) real estate taxes, (iii) management fees
(whether paid or not) in an amount not less than five percent (5%) of effective
gross income (or the actual management fee paid, if higher) and (iv) a
replacement reserve (whether reserved or not) of not less than Three Hundred
Fifty and No/100 Dollars ($350) per Residential Unit.

 

“Adjusted Net Operating Income” or “ANOI” means annualized Adjusted Revenue less
Adjusted Expenses, based upon the financial reports provided by Borrower under
Article 7 and approved by Administrative Agent in its reasonable discretion.

 

1

 

  

“Adjusted Revenue” means revenues generated by the Operator at the Projects for
the period in question (and if none specified, then for the most current twelve
(12) months), as determined under GAAP, but excluding (a) nonrecurring income
and non-property related income (as determined by Administrative Agent in its
sole discretion) and income from tenants that is classified as “bad debt” under
GAAP, and (b) late fees and interest income; provided, however, if actual
occupancy of the Projects, taken as a whole, exceeds 95%, Adjusted Revenue shall
be proportionately reduced assuming an occupancy of 95%.

 

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

 

“Affected Lender” has the meaning assigned in Section 2.13(a).

 

“Affiliate” means, with respect to a particular Person, (a) any corporation in
which such Person or any partner, shareholder, director, officer, member, or
manager of such Person directly or indirectly owns or controls more than ten
percent (10%) of the beneficial interest, (b) any partnership, joint venture or
limited liability company in which such Person or any partner, shareholder,
director, officer, member, or manager of such Person is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person is a trustee or
beneficiary, (d) any Person which is directly or indirectly owned or controlled
by such Person or any partner, shareholder, director, officer, member or manager
of such Person, (e) any partner, shareholder, director, officer, member, manager
or employee of such Person, (f) any Person related by birth, adoption or
marriage to any partner, shareholder, director, officer, member, manager, or
employee of such Person. Any Borrower Party shall be deemed an Affiliate of
Borrower.

 

“Affiliated Manager” shall mean any property manager in which Borrower, or any
Affiliate of Borrower has, directly or indirectly, any legal, beneficial or
economic interest.

 

“Agreement” means this Loan Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1, et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701, et seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

“Approved Fund” means, with respect to Administrative Agent or any Lender, any
Person (other than a natural Person) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) Administrative Agent or such Lender, (ii) any Affiliate of
Administrative Agent or such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages Administrative Agent or such Lender.

 

2

 

  

“Approved Insurer” means any insurer (other than Medicaid/Medicare/TRICARE) as
may be approved by Administrative Agent from time to time in its sole
discretion.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 12.3 (with the consent of any party whose consent is required by Section
12.3), accepted by the Administrative Agent, in form and substance satisfactory
to Administrative Agent.

 

“Assignment of Hedge Agreement” means one more collateral assignments of Hedge
Agreements, as amended, restated, supplemented or otherwise modified from time
to time, which may be executed and delivered by Borrower and the counterparty
under such Hedge Agreement to Administrative Agent (on behalf of itself and the
Lenders), in accordance with Section 2.9 hereof.

 

“Assignment of Leases and Rents” means any Assignment of Leases and Rents
(whether one or more), executed by any Borrower for the benefit of
Administrative Agent (on behalf of itself and the Lenders), and pertaining to
the Leases, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Assignment of Membership Interests” means any Assignment of Membership
Interests, executed by the sole member of any Borrower for the benefit of
Administrative Agent (on behalf of the Lenders), and pertaining to all of the
membership interests in such Borrower, as amended, restated, supplemented or
otherwise modified from time to time.

 

“ASTM” means the American Society for Testing and Materials.

 

“Award” has the meaning assigned in Section 3.3.

 

“Bankruptcy Party” has the meaning assigned in Section 9.7.

 

“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Section 5311, et seq.

 

“Borrower” has the meaning assigned in the preamble to this Agreement.

 

“Borrower Formation Documents” has the meaning assigned in Section 6.1(b).

 

“Borrower Party” means any Guarantor, any general partner of any Borrower, and
any general partner in any partnership that is a general partner of any
Borrower, any manager or managing member of any Borrower, and any manager or
managing member in any limited liability company that is a managing member of
any Borrower.

 

“Borrower’s Knowledge” means the knowledge of any Borrower after diligent
inquiry including, without limitation, review of existing reports (e.g.,
environmental and property condition reports) regarding the Projects, inquiry of
the current operator of the Projects.

 

3

 

  

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of Illinois are not open for
general banking business.

 

“Cash Management Agreement” means any agreement existing as of the date hereof
or from time to time during the term of the Loan among Administrative Agent (on
behalf of itself and the Lenders), a Borrower, a Master Tenant (and any
combination of the foregoing persons) and a bank approved by Administrative
Agent regarding the establishment and operation of a lockbox account, blocked
account or similar account into which rents and other Revenue are to be
deposited, and includes the Deposit Account Control Agreement.

 

“Casualty” has the meaning assigned in Section 3.2.

 

“Census Report” means, with respect to the Projects, a report which records the
number of licensed beds for the Projects, as well s the number of patients and
patient census days by Third Party Payor source.

 

“Closing Date” means the date the Loan is funded by the Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means all real and personal property with respect to which Liens in
favor of Administrative Agent are executed, identified or purported to be
granted pursuant to the Loan Documents and which secure the Obligations
described in the Loan Documents and the Secured Hedge Agreement, and includes,
without limitation, all of a Borrower’s right, title and interest in, to and
under all personal property, real property, and other assets that arise from,
are used in connection with, are related to or are located at the Projects,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of a Borrower (including all personal property and other assets owned or
acquired under any trade names, styles or derivations thereof), and whether
owned or consigned by or to, or leased from or to, a Borrower, and regardless of
where located.

 

“Commercial Lease” means any non-residential Lease of any portion of a Project,
but excluding each Master Lease.

 

“Compliance Certificate” means the compliance certificate in the form of
Schedule 7.2 attached hereto.

 

“CON” means a certificate of need or similar certificate, license or approval
issued by the State Regulator for the requisite number of Residential Units in
each of the Projects.

 

“Condemnation” has the meaning assigned in Section 3.3.

 

“Contest” has the meaning assigned in Section 13.1(b).

 

“Contract Rate” means a floating rate of interest equal to four and five tenths
percent (4.50%) per annum in excess of the LIBOR Rate.*

 

4

 

  

“Control” or “controls” means, when used with respect to any specified Person,
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract, by its position with such Person as general
partner or managing member, or otherwise; and the terms “Controlling” and
“Controlled” have the meanings correlative to the foregoing.

 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person or
any of its assets is liable or subject contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.

 

“Debt Service” means, for any particular period, the aggregate interest, fixed
principal (if applicable), and other payments due during such period under the
Loan and under any other permitted Debt relating to the Projects expressly
approved by Administrative Agent (but not including payments applied to escrows
or reserves required by Administrative Agent or the Lenders). In the event that
Debt Service for a period of twelve (12) months (or other calculation period) is
not available, Administrative Agent shall annualize the Debt Service for such
period of time as is available.

 

“Debt Service Coverage Ratio” means the ratio of (i) Adjusted Net Operating
Income for the Projects for a particular period, to (ii) Debt Service for such
period.

 

“Default Rate” means the lesser of (a) the maximum rate of interest allowed by
applicable law, and (b) five percent (5%) per annum in excess of the Contract
Rate.

 

“Defaulting Lender” means a Lender that (a) has given written notice to
Borrower, Administrative Agent, or any other Lender that it will fail to fund
any amounts to be funded by such Lender after the Closing Date under this
Agreement or otherwise fails to fund such amount under this Agreement; (b) is in
default for failing to make payments under one or more syndicated credit
facilities (unless subject to a good faith dispute); (c) has declared (or the
holding company of such Lender has declared) bankruptcy or is otherwise involved
in a liquidation proceeding and Administrative Agent has determined such Lender
is reasonably likely to become a Defaulting Lender or (d) is the subject of a
receivership.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

5

 

  

“Deposit Account Bank” means each bank in which any Borrower maintains a Deposit
Account.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Administrative Agent, among Administrative Agent, a Borrower and
the Deposit Account Bank, which agreement provides that (a) such bank shall
comply with instructions originated by Administrative Agent directing
disposition of the funds in such Deposit Account without further consent by
Borrower, and (b) such bank shall agree that it shall have no Lien on, or right
of setoff or recoupment against, such Deposit Account or the contents thereof,
other than in respect of commercially reasonable fees and other items, in each
such case expressly consented to by Administrative Agent, and containing such
other terms and conditions as Administrative Agent may require, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Determination Date” has the meaning assigned in Section 8.15(a).

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Electronic Transmission” means any process of communication that does not
directly involve the physical transfer of paper and that is suitable for the
retention, retrieval and reproduction of information by the recipient.

 

“Environmental Indemnity Agreement” means that certain Hazardous Materials
Indemnity Agreement dated of even date hereof in favor of Administrative Agent
(for itself and on behalf of the Lenders) executed by Borrower and Guarantor
with respect to the Projects, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws (a) governing or regulating the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) governing or regulating the transfer of property upon a negative declaration
or other approval of a Governmental Authority of the environmental condition of
such property, or (c) requiring notification or disclosure of releases of
Hazardous Materials or other environmental conditions whether or not in
connection with a transfer of title to or interest in property.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means each Restricted Party and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Party, are (or were at
any time in the past six years) treated as a single employer under Section 414
of the Internal Revenue Code.

 

“Event of Default” has the meaning assigned in Article 9.

 

6

 

  

“Federal Bankruptcy Code” means Chapter 11 of Title II of the United States Code
(11 U.S.C. § 101, et seq.), as amended.

 

“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. 5312, as amended from time to time.

 

“Financing Notice” has the meaning assigned in Section 12.32.

 

“FIRREA” has the meaning assigned in Schedule 2.1.

 

“Friendswood Project” means the Project described on Part 4 of Exhibit A.

 

“Funds” means, collectively, the Replacement Escrow Fund, the HUD Fund and the
Master Lease Fund.

 

“GAAP” means general accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable on the date so
indicated and consistently applied.

 

“GE Capital” has the meaning assigned in the Preamble to this Agreement.

 

“GECB” has the meaning specified in Section 12.3.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.

 

“Governmental Approvals” means, collectively, all consents, licenses and permits
and all other authorizations or approvals required from any Governmental
Authority to operate the Projects.

 

“Governmental Authority” means any federal, state, county or municipal
government or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body (including, without limitation, the State
Regulator), or any court, administrative tribunal, or public body.

 

“Guarantor” means Cornerstone Core Properties REIT, Inc.

 

7

 

  

“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by product thereof, (b)
asbestos or asbestos containing materials, (c) polychlorinated biphenyls (pcbs),
(d) radon gas, (e) underground storage tanks, (f)any explosive or radioactive
substances, (g) lead or lead-based paint, (h) any other substance, material,
waste or mixture which is or shall be listed, defined, or otherwise determined
by any Governmental Authority to be hazardous, toxic, dangerous or otherwise
regulated, controlled or giving rise to liability under any Environmental Laws,
(i) any excessive moisture, mildews, mold or other fungi in quantities and/or
concentrations that could reasonably be expected to pose a risk to human health
or the environment, or negatively impact the value of the Projects or (j) any
elements, material, compounds, mixtures, chemicals, wastes, pollutants,
contaminants or substances known to cause cancer or reproductive toxicity, that,
because of its quantity, concentration or physical or chemical characteristics,
exposure is limited or regulated by any Governmental Authority having
jurisdiction over human health and safety, natural resources or the environment,
or which poses a significant present or potential hazard to human health and
safety, or to the environment, if released into the workplace or the
environment.

 

“Healthcare Investigations” means any inquiries, investigations, probes, audits
or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, Guarantor or any Operator (including,
without limitation, inquiries involving the Comprehensive Error Rate Testing and
any inquiries, investigations, probes, audit or procedures initiated by Fiscal
Intermediary/Medicare Administrator Contractor, Medicaid Integrity Contractor,
Recovery Audit Contractor, Program Safeguard Contractor, Zone Program Integrity
Contractor, Attorney General, Office of Inspector General, Department of Justice
or similar governmental agencies or contractors for such agencies).

 

“Healthcare Laws” means all applicable state and federal statutes, codes,
ordinances, orders, rules, regulations, and guidance relating to patient
healthcare and/or patient healthcare information, including HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Projects or any part
thereof as a skilled nursing facility or other healthcare or senior living
facility, and all conditions of participation pursuant to Medicare and/or
Medicaid certification; fraud and abuse, including without limitation, Section
1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and the Social Security Act,
as amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as the “Stark Statute”, 31 U.S.C Section
3729-33, and the “False Claims Act”.

 

“Hedge Agreement” means any and all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements or other similar agreements
pertaining to fluctuations in interest rates, now or hereafter entered into by
any Borrower pursuant to Section 2.9 of this Agreement, as the same may be
renewed, extended, amended or replaced from time to time.

 

8

 

  

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“HIPAA Compliance Plan” has the meaning assigned in Section 8.16(a).

 

“HIPAA Compliance Date” has the meaning assigned in Section 8.16(b).

 

“HIPAA Compliant” has the meaning assigned in Section 8.16(a).

 

“HUD” means the United States Department of Housing and Urban Development.

 

“HUD Commitment” means a commitment letter or letter of intent entered into on
or before September 13, 2013, by a lender insured by HUD and Borrower that
contemplates the funding of a HUD Loan, in an amount sufficient to repay the
Loan in full, to Borrower on or before September 12, 2014.

 

“HUD Conditions” means (a) no Event of Default has occurred and is continuing;
(b) Borrower has delivered the HUD Commitment to Administrative Agent; (c) the
HUD Commitment remains in full force and effect; and (d) the HUD Commitment has
not been amended or modified in a manner that would reduce the funds available
to Borrower to prepay the Loan to be less than the amount required to repay the
Obligations in full.

 

“HUD Fund” has the meaning assigned in Section 2.5.

 

“HUD Loan” means a loan to be advanced to Borrower by a lender insured by HUD,
the proceeds of which shall be sufficient to repay the Obligations in full.

 

“Indebtedness” means all payment obligations of Borrower or any Borrower Party
to Administrative Agent or to any Lender under the Loan or any of the Loan
Documents, including, without limitation, any and all interest, whether or not
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or similar proceeding, and whether or not a claim
for post-filing or post petition interest is allowed in any such proceeding.

 

“Indemnitee” has the meaning assigned in Section 11.3.

 

“Insurance Impound” has the meaning assigned in Section 3.4.

 

“Insurance Premiums” has the meaning assigned in Section 3.1(c).

 

“Interest Only Period” means the first twelve (12) Payment Dates commencing with
the first Payment Date on October 1, 2012, and ending on the Payment Date on
September 1, 2013.

 

“Land” means the real property described in Exhibit A attached hereto.

 

“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations and guidances and judicial opinions or
presidential authority in the applicable jurisdiction, including quality and
safety standards, accreditation standards and requirements of any Governmental
Authority or State Regulator having jurisdiction over Borrower or the ownership,
use, occupancy or operations of a Project, each as it may be amended from time
to time.

 

9

 

  

“Lease Party” means the party to any Lease that grants to the other party the
right to use or occupy any portion of a Project, whether it be Borrower or any
Operator.

 

“Leases” means all leases of, subleases of and occupancy agreements affecting a
Project or any part thereof now existing or hereafter executed (including all
patient and resident care agreements and service agreements which include an
occupancy agreement) and all amendments, modifications or supplements thereto.

 

“Lender” has the meaning assigned in the preamble to this Agreement. In addition
to the foregoing, solely for the purpose of identifying the Persons entitled to
share in payments and collections from the Collateral and the benefit of any
guarantees of the Obligations as more fully set forth in this Agreement and the
other Loan Documents, the term “Lender” shall include Secured Hedge Providers.
For the avoidance of doubt, any Person to whom any Obligations in respect of a
Secured Hedge Agreement are owed and which does not hold any portion of the Loan
or commitments hereunder shall not be entitled to any other rights as a “Lender”
under this Agreement or the other Loan Documents.

 

“Lender Transferee” has the meaning assigned in Section 12.3(f).

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Libor Breakage Amount” means an amount, as reasonably calculated by any Lender,
equal to the amount of any losses, expenses and liabilities (including, without
limitation, any loss (including interest paid) and lost opportunity cost in
connection with the re-employment of such funds) that such Lender or any of its
Affiliates may sustain as a result of any payment of the Loan (or any portion
thereof) on any day that is not the last day of the Libor Interest Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise).

 

“Libor Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“Libor Interest Period” means each period commencing on the first day of a
calendar month and ending on the last day of the month that is three months
thereafter; provided, any Libor Interest Period that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date.

 

10

 

  

“Libor Rate” means the greater of (a) five tenths percent (0.50%) per annum or
(b) for each Libor Interest Period, the rate determined by the Administrative
Agent to be the offered rate for deposits in Dollars for the applicable Libor
Interest Period appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m.
(London time) two (2) Business Days prior to the next preceding first day of
each Libor Interest Period. In the event that such rate does not appear on the
Reuters Screen LIBOR01 page at such time, the “Libor Rate” shall be determined
by reference to such other comparable publicly available service for displaying
the offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.

 

“Lien” means any interest, or claim thereof, in a Project securing an obligation
owed to, or a claim by, any Person other than the owner of such Project, whether
such interest is based on common law, statute or contract, including the lien or
security interest arising from a deed of trust, mortgage, assignment,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes. The term “Lien” shall
include reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting such Project.

 

“Loan” means the loan made by the Lenders to Borrower under this Agreement,
together with all other amounts secured by the Loan Documents.

 

“Loan Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of the Loan to Borrower, which commitment is
in the amount set forth opposite such Lender’s name on Exhibit B under the
caption “Lender’s Loan Commitment.” The aggregate amount of the Loan Commitments
on the date hereof is specified on Exhibit B.

 

“Loan Documents” means: (a) this Agreement, (b) the Note, (c) the Mortgage, (d)
the Assignment of Leases and Rents, (e) Uniform Commercial Code financing
statements, (f) such assignments of management agreements, contracts and other
rights as may be required under the Term Sheet or otherwise requested by
Administrative Agent or the Lenders, (g) the Business Associate Agreement, (h)
the Recourse Guaranty Agreement, (i) Collateral Assignment of Membership
Interests, (j) the Security Agreement, (k) the Cash Management Agreement, (l)
[reserved], (m) Acknowledgment of Property Manager, (n) all other documents
evidencing, securing, governing or otherwise pertaining to the Loan, (o) any
letter of credit provided to Administrative Agent (for itself and on behalf of
the Lenders) in connection with the Loan, and (p) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing; provided
however, in no event shall the term “Loan Documents” include the Environmental
Indemnity Agreement.

 

“Lockout Period” means the period beginning on the Closing Date and ending on
the last day of the calendar month that is twelve (12) months thereafter.

 

“Management Agreement” means, individually or collectively, as the context may
require, any agreement, in the form approved by Administrative Agent, between a
Master Tenant and a Property Manager pursuant to which such Property Manager is
engaged to manage a Project.

 

11

 

  

“Master Lease” means, individually and collectively, as the context may require,
a lease (whether one or more), in the form approved by Administrative Agent,
between a Borrower, as landlord, and a Master Tenant, as tenant, demising a
Project in its entirety, together with all amendments, restatements, supplements
and modifications thereto permitted under Section 5.3(b) hereof.

 

“Master Lease Fund” has the meaning specified in Section 2.5(d).

 

“Master Lease Subordination Agreement” means, individually and collectively, as
the context may require, a Subordination, Non-Disturbance and Attornment
Agreement (whether one or more), in the form approved by Administrative Agent,
executed by a Master Tenant, a Borrower and Administrative Agent with respect to
a Master Lease.

 

“Master Tenant” means, individually or collectively as the context may require,
each Person identified on Exhibit A as the “Master Tenant” of a Project.

 

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have a Borrower or any Borrower Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against a Borrower or any Borrower Party,
to file a petition seeking, or consent to, reorganization or relief with respect
to a Borrower or any Borrower Party under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for a Borrower or any Borrower Party or a substantial part of its
respective property, to make any assignment for the benefit of creditors of a
Borrower or any Borrower Party, the admission in writing such Borrower’s or any
Borrower Party of such Person’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.

 

“Material Adverse Change” or “material adverse change” means, in Administrative
Agent’s reasonable discretion, the business prospects, operations or financial
condition of a Person or property has changed in a manner which could impair the
value of the Collateral, prevent timely repayment of the Loan or otherwise
prevent the applicable Person from timely performing any of its material
obligations under the Loan Documents or Environmental Indemnity Agreement.

 

“Material Adverse Effect” or “material adverse effect” means, in Administrative
Agent’s reasonable discretion, a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of a Borrower, (ii) the ability of a Borrower to perform any material obligation
under the Loan Documents, (iii) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents, (iv) the ability of a Borrower
or an Operator to operate all or a material portion of the Projects owned by
such Borrower or operated by such Operator or (v) the ability of a Master Tenant
to make the required rental payments under a Master Lease.

 

12

 

  

“Maturity Date” means, as applicable, the earlier of (a) September 12, 2017; or
(b) the date on which the Obligations are otherwise required to be paid in full,
by acceleration or otherwise, under this Agreement or any of the other Loan
Documents.

 

“Medicaid” means Title XIX of the Social Security Act, which was enacted in 1965
to provide a cooperative federal-state program for low income and medically
indigent persons, which is partially funded by the federal government and
administered by the states.

 

“Medicare” means Title XVIII of the Social Security Act, which was enacted in
1965 to provide a federally funded and administered health program for the aged
and certain disabled persons.

 

“Mortgage” means, collectively (whether one or more), as applicable, the
Mortgage(s), Assignment of Leases and Rents, Security Agreement and Fixture
Filing, the Deed(s) of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, the Deed(s) to Secure Debt, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, or any similar security agreement
encumbering a Project executed by any Borrower in favor of Administrative Agent
(for itself and on behalf of the Lenders), covering the Projects, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Non-U.S. Lender Party” means each of the Administrative Agent, the Lenders and
each participant, in each case that is not a Domestic Person.

 

“Note” and “Notes” means, respectively, (a) each Promissory Note executed at any
time by a Borrower and payable to the order of a Lender in evidence of the Loan
of such Lender and (b) all such Promissory Notes, together with all renewals,
modifications and extensions thereof and any replacement or additional notes
executed by any Borrower pursuant to the terms hereof.

 

“Obligations” means the Indebtedness and all other obligations of Borrower
hereunder and under the other Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

“Operational Default” has the meaning assigned in Section 9.2.

 

“Operational Default Forbearance Period” has the meaning assigned in Section
9.2.

 

“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, Master Tenant, property sublessee and/or operator under any
Operating Agreement, approved by Administrative Agent and any successor to such
Operator approved by Administrative Agent. If there exists a Property Manager,
Master Tenant and a property sublessee, or any combination thereof, with respect
to a Project, then “Operator” shall refer to all such entities, collectively and
individually as applicable and as the context may require.

 

“Operators’ Agreements” means, collectively, the Master Lease, the Management
Agreement and/or other similar agreement regarding the management and operation
of a Project between a Borrower and a Master Tenant or a Master Tenant and a
Property Manager.

 

13

 

  

“Other Taxes” has the meaning assigned in Section 2.16(c).

 

“Partial Release” has the meaning assigned in Section 2.17.

 

“Partial Release Price” has the meaning assigned in Section 2.17(a)(viii).

 

“Partial Release Principal Reduction Payment” shall mean a payment of a
principal an amount that, if it had been made and applied to the principal
balance of the Loan on the last day of the applicable fiscal quarter, would have
reduced the principal balance of the Loan to an amount that would have enabled
the Retained Project Debt Service Coverage Ratio and the Retained Project Debt
Yield to be in compliance with the requirements specified in Section 2.17(a)(v).

 

“Partial Release Project” has the meaning assigned in Section 2.17.

 

“Patriot Act” means the USA Patriot Act of 2001, Pub. L. No. 107-56.

 

“Payment Date” means the first (1st) day of each calendar month.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from, and any other
contractual obligations with, any Governmental Authority, in each case whether
or not having the force of law and applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Permitted Exceptions” means the exceptions to title contained in the Title
Policy insuring the liens created pursuant to the Mortgages and any other title
matter to which Administrative Agent consents in writing.

 

“Permitted Transfer” means (a) a Sale or Pledge expressly permitted under
Section 8.1(c) or (b) a Prohibited Transfer approved by the Required Lenders
pursuant to Section 8.1(d) or 8.1(e).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

“Post Closing Obligations” means the post closing obligations described on
Schedule 12.37.

 

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Primary Licenses” means, with respect to a Project or Person operating a
Project, as the case may be, the CON, permit or license to operate as a skilled
nursing facility, and each Medicaid/Medicare/TRICARE provider agreement.

 

14

 

  

“Prohibited Transfer” has the meaning assigned in Section 8.1(a).

 

“Projects” means the Land, and facilities located thereon, and all related
facilities, amenities, fixtures and personal property owned by Borrower and any
improvements now or hereafter located on such Land, and any other real property
and facilities owned by Borrower that may from time to time be encumbered by a
Mortgage. Each Project is more particularly described on Exhibit A hereto.

 

“Project Yield” means the ratio, as of any particular date, expressed as a
percentage, of (a) annualized Adjusted Net Operating Income from the Projects,
as determined by Administrative Agent as of such date, to (b) the outstanding
principal balance of the Loan as of such date.

 

“Property Condition Report” has the meaning assigned in Schedule 2.1.

 

“Property Manager” means, individually or collectively as the context may
require, each Person identified on Exhibit A as the “Property Manager” of a
Project, together with any successor thereto approved by Administrative Agent.

 

“Pro Rata Outstandings” means, with respect to any Lender at any time, the
outstanding principal amount of the Loan owing to such Lender at such time.

 

“Pro Rata Share” means, with respect to any Lender at any time (a) on or prior
to the Closing Date, the percentage obtained by dividing (i) the Loan Commitment
of such Lender then in effect by (ii) the sum of the Loan Commitments and (b)
after the making of the Loan, the percentage obtained by dividing (i) the Pro
Rata Outstandings of such Lender by (ii) the total outstanding principal amount
of the Loan; provided, however, that, if there are no Loan Commitments and no
Pro Rata Outstandings, such Lender’s Pro Rata Share shall be determined based on
the Pro Rata Share most recently in effect, after giving effect to any
subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to the terms of this Agreement.

 

“Prorated Interest” has the meaning assigned in Section 2.4(b).

 

“Rating Agencies” means each of Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., Moody’s Investors Service, Inc., and Fitch, Inc., or any
other nationally-recognized statistical rating agency which has been approved by
Administrative Agent to the extent that any of the foregoing have been or will
be engaged by Administrative Agent or its designees.

 

“Rating Agency Confirmation” means a written affirmation from each of the Rating
Agencies (unless otherwise agreed by Administrative Agent) that an action or
event shall not result in the qualification, downgrade or withdrawal of any
credit rating by such Rating Agency.

 

“Recipient” has the meaning assigned in Section 12.38.

 

15

 

 

“Recourse Guaranty Agreement” means that certain Guaranty of Recourse
Obligations executed by Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Register” has the meaning specified in Section 2.12(b).

  

“Related Persons” means, with respect to any Person, each of such Person’s
Affiliates, officers, directors, employees, agents, trustees, representatives,
attorneys, accountants, and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 11.4
or any comparable provision of any Loan Document.

 

“Replacement Escrow Fund” has the meaning assigned in Section 2.5.

 

“Replacement Treasury Yield” means the rate of interest equal to the yield to
maturity of the most recently issued U.S. Treasury security as quoted in the
Wall Street Journal on any prepayment date. If the remaining term is less than
one year, the Replacement Treasury Yield will equal the yield for 1-Year
Treasury’s. If the remaining term of the Loan is 1-Year, 2-Year, etc., then the
Replacement Treasury Yield will equal the yield for the Treasury’s with a
maturity equaling the remaining term. If the remaining term of the Loan is
longer than one year but does not equal one of the maturities being quoted, then
the Replacement Treasury Yield will equal the yield for Treasury’s with a
maturity closest to but not exceeding the remaining term. If the Wall Street
Journal (i) quotes more than one such rate, the highest of such quotes shall
apply, or (ii) ceases to publish such quotes, the U.S. Treasury security shall
be determined from such financial reporting service or source as Administrative
Agent shall determine.

 

“Reports” has the meaning assigned in Section 12.38.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares at such
time are in excess of 50% in the aggregate; provided, however, the Loan
Commitment of, and the portion of the Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Residential Units” means, collectively, (a) each skilled nursing bed,
Alzheimer’s unit and/or assisted living unit authorized under the Primary
Licenses and (b) each independent living unit comprising the Projects.

 

16

 

  

“Restoration Threshold” means, as of any date, the lesser of (a) two and
one-half percent (2.5%) of the replacement value of the improvements at the
affected Project as of such date, and (b) $500,000.00.

 

“Restricted Party” means Borrower, any Affiliated Manager, Guarantor or any
shareholder, partner, member or non-member manager of Borrower or of any
Affiliated Manager, or of any direct or indirect legal or beneficial owner of
Borrower, of any Affiliated Manager or of any shareholder, partner, member or
any non-member manager hereof.

 

“Retained Project” means the Project that is not a Partial Release Project.

 

“Retained Project Adjusted Expenses” means actual operating expenses (as
adjusted by Administrative Agent) related to the Retained Project on a
stabilized accrual basis for the twelve (12) month period ending on a particular
date, including: (i) recurring expenses as determined under GAAP, (ii) real
estate taxes, (iii) Insurance Premiums, (iv) management fees (whether paid or
not) in an amount not less than five percent (5%) of effective gross income (or
the actual management fee paid, if higher) and (v) a replacement reserve
(whether reserved or not) of not less than Three Hundred Fifty and No/100
Dollars ($350.00) per Residential Unit per annum.

 

“Retained Project Adjusted Net Operating Income” means the Retained Project
Adjusted Revenue less the Retained Adjusted Expenses, based upon the financial
reports provided by Borrowers under Article 7 and approved by Administrative
Agent in its reasonable discretion.

 

“Retained Project Adjusted Revenue” means revenues (as adjusted by
Administrative Agent) generated by the operation of the Retained Project for any
particular period, as determined under GAAP, but excluding (a) nonrecurring
income and non-property related income (as determined by Administrative Agent in
its sole discretion) and income from tenants that is classified as “bad debt”
under GAAP, and (b) late fees and interest income; provided, however, if actual
occupancy of the Retained Project exceeds 95%, Retained Project Adjusted Revenue
shall be proportionately reduced assuming an occupancy of 95%.

 

“Retained Project Debt Service” means, for any particular period, (1) the
aggregate interest, fixed principal, and other payments due during such period
under the Loan and under any other permitted Debt relating to the Projects
expressly approved by Administrative Agent (but not including payments applied
to escrows or reserves required by Administrative Agent or Lenders) minus (2)
the aggregate interest, fixed principal and other payments due during such
period under the Loan that would not have been due had the Partial Release Price
been paid immediately prior to the commencement of such period. In the event
that Retained Project Debt Service for a period of twelve (12) months is not
available, Administrative Agent shall annualize the Retained Project Debt
Service for such period of time as is available.

 

“Retained Project Debt Service Coverage Ratio” means, as of any particular date,
the ratio of (i) the Retained Project Adjusted Net Operating Income for the
twelve (12) calendar month period ending on such date, to (ii) Retained Project
Debt Service for the twelve (12) calendar month period ending on such date.

 

17

 

  

“Retained Project Debt Yield” means the ratio, as of any particular date,
expressed as a percentage, of (a) Retained Project Adjusted Net Operating
Income, as determined by Administrative Agent for the twelve (12) calendar month
period ending on such date, to (b) the outstanding principal balance of the Loan
(determined on a pro forma basis after deducting the Partial Release Price
therefrom) as of such date.

 

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, mortgage,
grant, bargain, master lease, encumbrance, pledge, assignment, grant of any
options with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) a legal or beneficial interest.

 

“Secured Hedge Agreement” means any Hedge Agreement between a Borrower (or
Affiliate of Borrower) and a Secured Hedge Provider.

 

“Secured Hedge Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with any
Borrower, or (ii) a Person with whom Borrower has entered into a Hedge Agreement
provided or arranged by GE Capital or an Affiliate of GE Capital, and any
assignee thereof.

 

“Secured Parties” means the Lenders and the Administrative Agent and each such
Person’s Related Persons.

 

“Security” means all of the real and personal property securing the Obligations
described in the Loan Documents and the Secured Hedge Agreements.

 

“Security Agreement” means, collectively, the Security Agreement(s) executed by
Borrower in favor of Administrative Agent (for itself and on behalf of the
Lenders) covering certain personal property described therein, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Security Deposits” means any and all security deposits and entrance fees from
any tenant or occupant of a Project collected or held by Borrower or any
Operator.

 

“Single Purpose Entity” means a Person (other than an individual, a government
or any agency or political subdivision thereof), which exists solely for the
purpose of owning and leasing the Projects, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 6.17 hereof.

 

“Site Assessment” means an environmental engineering report for each Project
prepared at Borrower’s expense by an engineer engaged by Borrower or by
Administrative Agent on behalf of Borrower, and approved by Administrative
Agent, and in a manner reasonably satisfactory to Administrative Agent, based
upon an investigation relating to and making appropriate inquiries concerning
the existence of Hazardous Materials on or about such Project, and the past or
present discharge, disposal, release or escape of any such substances, all
consistent with ASTM Standard E1527-05 (or any successor thereto published by
ASTM) and good customary and commercial practice.

 

18

 

  

“Social Security Act” means 42 U.S.C. 401 et seq., as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.

 

“SPE Party” has the meaning assigned in Section 6.17(d).

 

“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

 

“State Regulator” has the meaning assigned in Section 8.14(a).

 

“Substitute Lender” has the meaning assigned in Section 2.13(a).

 

“Survey” has the meaning assigned in Schedule 2.1.

 

“Tax Impound” has the meaning assigned to such term in Section 3.5.

 

“Taxes” has the meaning assigned in Section 8.2.

 

“Tenant” means any tenant or occupant of a Project under a Lease.

 

“Term Sheet” means that certain letter agreement dated June 1, 2012 from
Administrative Agent and accepted by and on behalf of Borrower on June 7, 2012.

 

“Third Party Payor Programs” means any participation or provider agreements with
any third party payor, including Medicare, Medicaid, TRICARE and any Approved
Insurer, and any other private commercial insurance managed care and employee
assistance program, to which Borrower or any Operator may be subject with
respect to any Project.

 

“Title Policy” has the meaning assigned in Schedule 2.1.

 

“Transferee” has the meaning assigned in Section 8.1(d).

 

“TWEA” has the meaning assigned in Section 6.19(f).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Illinois; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Administrative Agent’s or any other
Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of Illinois, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

19

 

  

“U.S. Lender Party” means each of Administrative Agent, the Lenders, and each
participant of a Lender, in each case that is a U.S. Person.

 

“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

 

“Withholding Taxes” has the meaning assigned in Section 2.16.

 

“Zoning Report” has the meaning assigned in Schedule 2.1.

 

Section 1.2.          Definitions. All terms defined in Section 1.1 above or
otherwise in this Agreement shall, unless otherwise defined therein, have the
same meanings when used in any other Loan Document or Environmental Indemnity
Agreement, or any certificate or other document made or delivered pursuant
hereto. The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole. The
words “include” and “include(s)” when used in this Agreement and the other Loan
Documents or Environmental Indemnity Agreement means “include(s), without
limitation,” and the word “including” means “including, but not limited to.”

 

Section 1.3.          Phrases. When used in this Agreement and the other Loan
Documents or Environmental Indemnity Agreement, the phrases “satisfactory to
Administrative Agent,” “satisfactory to Lenders,” and “satisfactory to Required
Lenders” shall mean “in form and substance satisfactory to the applicable Person
in all respects”, the phrases “with Administrative Agent’s consent,” “with the
Lenders’ consent,” and “with the Required Lenders’ consent,” or “with
Administrative Agent’s approval,” “with the Lenders’ approval,” and “with the
Required Lenders’ approval” shall mean such consent or approval at such Person’s
sole discretion, and the phrases “acceptable to Administrative Agent,”
“acceptable to Lenders,” and “acceptable to the Required Lenders” shall mean
“acceptable to such Person at such Person’s sole discretion” unless otherwise
specified in this Agreement.

 

ARTICLE II

 

LOAN TERMS

 

Section 2.1.          The Loan. Upon satisfaction of all the terms and
conditions set forth in the Term Sheet and Schedule 2.1 attached hereto, each
Lender severally, but not jointly, agrees to make its Pro Rata Share of the Loan
in Dollars to Borrower in the amount of such Lender’s Loan Commitment, which
shall be funded in one advance on the Closing Date and repaid in accordance with
the terms of this Agreement and the Notes. Each Borrower hereby agrees to accept
the Loan on the Closing Date, subject to and upon the terms and conditions set
forth herein.

 

20

 

  

Section 2.2.          Interest Rate; Late Charge; Default Rate.

 

(a)          Interest Rate. The outstanding principal balance of the Loan shall
bear interest, commencing on the Closing Date, at a floating rate of interest
equal to the Contract Rate.

 

(b)          Late Charge. If any Borrower fails to pay any installment of
interest or principal within five (5) days after the date on which the same is
due excluding the final installment due on the Maturity Date, Borrower shall pay
to Administrative Agent, for the account of the Lenders (other than any
Defaulting Lender), a late charge on such past due amount, as liquidated damages
and not as a penalty, equal to five percent (5%) of such amount, but not in
excess of the maximum amount of interest allowed by applicable law. The
Administrative Agent shall pay to each Lender (other than any Defaulting Lender)
of the Loan its portion of the late charge based on each Lender’s Pro Rata Share
of the Loan in accordance with Section 2.6. The foregoing late charge is
intended to compensate each Lender for the expenses incident to handling any
such delinquent payment and for the losses incurred by each Lender as a result
of such delinquent payment. Borrower agrees that, considering all of the
circumstances existing on the date this Agreement is executed, the late charge
represents a reasonable estimate of the costs and losses each Lender will incur
by reason of late payment. Borrower and each Lender further agree that proof of
actual losses would be costly, inconvenient, impracticable and extremely
difficult to fix. Acceptance of the late charge shall not constitute a waiver of
the Event of Default arising from the overdue installment, and shall not prevent
any Lender from exercising any other rights or remedies available to such Lender
with respect to such Event of Default.

 

(c)          Default Rate. While any Event of Default exists, the Loan shall
bear interest at the Default Rate.

 

Section 2.3.          Terms of Payment. The Loan shall be payable as follows:

 

(a)          Principal and Interest.

 

(i)          Commencing on October 1, 2012, and continuing on each Payment Date
thereafter during the Interest Only Period, Borrower shall pay to Administrative
Agent for the account of the Lenders (other than a Defaulting Lender), interest
only in arrears computed at the Contract Rate on the outstanding principal
balance of the Loan.

 

(ii)         Thereafter, commencing on October 1, 2013, and continuing on each
Payment Date thereafter through and including the Payment Date immediately prior
to the Maturity Date, Borrower shall pay to Administrative Agent for the account
of the Lenders (other than a Defaulting Lender) (A) interest in arrears computed
at the Contract Rate on the outstanding principal balance of the Loan and (B)
installments of principal in accordance with the amortization schedule attached
hereto as Schedule 2.3(a). Each of such payments shall be applied (i) to the
payment of interest computed at the Contract Rate and (ii) the balance applied
toward reduction of the principal sum. The constant payment required hereunder
is based on a twenty-five (25) year amortization schedule with an assumed
interest rate of 6.0% per annum.

 

(b)          Maturity. On the Maturity Date, Borrower shall pay to
Administrative Agent, for the account of the Lenders (other than a Defaulting
Lender), all outstanding principal, accrued and unpaid interest, default
interest, late charges, the Acceleration Prepayment Premium (if applicable) and
any and all other amounts due under the Loan Documents.

 

21

 

  

Section 2.4.          Prepayment.

 

(a)          Lock-Out Period. Except as set forth herein, the Loan is closed to
prepayment in whole or in part. Notwithstanding the foregoing, the Loan may be
prepaid in whole, but not in part, at any time following the expiration of the
Lockout Period without payment of any Acceleration Prepayment Premium, provided
Borrower pays with such prepayment all accrued interest and all other
outstanding amounts then due and unpaid under the Loan Documents.

 

(b)          Reserved.

 

(c)          Prepayment Not Made on a Payment Date. If for any reason the Loan
or any portion thereof is prepaid on a day other than a scheduled monthly
Payment Date, interest shall be prorated through the date of prepayment (the
“Prorated Interest”). On the prepayment date, Borrower shall pay to
Administrative Agent, for the account of Lenders, the outstanding principal
balance of the Loan, Prorated Interest and Libor Breakage Amount, and any other
amounts, if any, required under this Agreement.

 

(d)          Involuntary Prepayment. If the Loan is accelerated for any reason
other than casualty or condemnation, and the Loan is otherwise closed to
prepayment, Borrower shall pay to Administrative Agent, for the account of the
Lenders, in addition to all other amounts outstanding under the Loan Documents,
a prepayment premium equal to the sum of (i) the Libor Breakage Amount and (ii)
two percent (2%) of the outstanding balance of the Loan (the “Acceleration
Prepayment Premium”).

 

(e)          Prepayment Due to Casualty or Condemnation. In the event of a
prepayment resulting from the application of insurance or condemnation proceeds
pursuant to Article 3 hereof, no prepayment penalty or premium shall be imposed.

 

(f)          Character of Acceleration Prepayment Premium. The Acceleration
Prepayment Premium does not constitute a penalty, but rather represents the
reasonable estimate, agreed to between Borrower and each Lender, of fair
compensation for the loss that may be sustained by such Lender due to the
payment of the principal Indebtedness prior to the Maturity Date and/or the
increased cost and expense to such Lender resulting from an acceleration of the
Loan. Any Acceleration Prepayment Premium shall be paid without prejudice to the
right of any Lender to collect on its behalf any of the amounts owing under the
Note, this Loan Agreement or the other Loan Documents or otherwise, to enforce
any of its rights or remedies arising out of an Event of Default.

 

(g)          Partial Prepayment. If, notwithstanding Section 2.4(a),
Administrative Agent permits the Loan to be prepaid in part, Borrower shall pay,
in addition to the principal amount prepaid, pro-rated interest on the amount of
such prepayment plus any Libor Breakage Amount applicable to such principal
being prepaid. Partial prepayments may be made from time to time following the
expiration of the Lockout Period to the extent permitted under Section 2.17.

 

Section 2.5.          Security; Establishment of Funds.

 

(a)          Security. The Loan shall be secured by the Mortgage creating a
first lien on the Projects, the Assignment of Leases and Rents and the other
Loan Documents.

 

22

 

  

(b)          Establishment of Replacement Escrow Fund; Disbursement of Funds.

 

(i)          Borrower shall deposit with Administrative Agent on each Payment
Date, the product of Thirty Dollars ($30) multiplied by the number of
Residential Units in the Projects, which shall be held by Administrative Agent
for replacements and repairs required to be made to the Projects during the term
of the Loan (the “Replacement Escrow Fund”).

 

(ii)         Administrative Agent shall make disbursements from the Replacement
Escrow Fund as requested by Borrower, and approved by Administrative Agent in
its reasonable discretion, on a monthly basis in increments of no less than
$5,000.00 upon delivery by Borrower of Administrative Agent’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Administrative Agent, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Administrative Agent may require an inspection of the Projects at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of replacements and repairs for which reimbursement is sought.

 

(c)          Establishment of HUD Fund. If, on or before September 13, 2013,
Borrower provides Administrative Agent with a HUD Commitment, then
Administrative Agent shall place, following receipt thereof, the scheduled
installment of principal due and payable with respect to the Loan on October 1,
2013, into a reserve (the “HUD Fund”) in lieu of releasing such installment to
Lenders for application to the outstanding principal balance of the Loan,
provided the HUD Conditions are satisfied on such date. Commencing on September
1, 2013, and continuing thereafter through and including September 1, 2014,
Administrative Agent, following receipt of each scheduled installment of
principal due and payable with respect to the Loan, shall place such payment
into the HUD Fund, provided the HUD Conditions are satisfied on such date. If,
on or before September 12, 2014, the Obligations are repaid in full, the funds
contained in the HUD Fund shall be released to Borrower in connection with such
repayment. If the Obligations are not repaid in full on or before September 12,
2014, or if at any time the HUD Conditions cease to be satisfied, the funds then
contained in the HUD Fund shall be released to Lenders and applied to the
outstanding principal balance of the Loan on October 1, 2014 or, if sooner, at
any time following the date upon which the HUD Conditions cease to be satisfied.
For avoidance of doubt, the outstanding principal balance of the Loan, unreduced
by the funds contained in HUD Fund, shall bear interest in accordance with
Section 2.2.

 

(d)          Establishment of Master Lease Fund. Each Borrower hereby agrees to
the establishment of a reserve for each Project (each, a “Master Lease Fund”),
into which, during any period in which a Project is not in compliance with the
“Minimum Rent Coverage” (as defined under the Master Lease applicable to such
Project) specified for such Project in the applicable Master Lease, the
applicable Borrower shall deposit an amount equal to the additional monthly
deposit required under such Master Lease to be deposited with Borrower by the
Master Tenant thereunder. Upon such time as the applicable Borrower delivers
evidence reasonably satisfactory to Administrative Agent (and Administrative
Agent confirms to its reasonable satisfaction) that such Project has been in
compliance with the “Minimum Rent Coverage” applicable thereto for a period of
six (6) consecutive months, and provided no Event of Default is then in
existence, the funds contained in the applicable Master Lease Fund shall be
released to the applicable Borrower (or, at the option of Administrative Agent,
directly to the applicable Master Tenant).

 

23

 

  

(e)          Funds, Generally; Pledge of Security Interest. Borrower hereby
pledges to Administrative Agent and the Lenders, and grants a security interest
in, any and all monies now or hereafter deposited in the Funds as additional
security for the payment of the Loan. Administrative Agent shall hold the Funds,
and any and all other impounds or reserves otherwise provided for in this
Agreement, for the benefit of all Lenders. The Lenders and Borrower acknowledge
and agree that the Funds may be commingled with Administrative Agent’s own funds
at financial institutions selected by Administrative Agent in its reasonable
discretion and, except as otherwise expressly provided herein, shall be held
without interest in Administrative Agent’s name. Upon the occurrence of an Event
of Default, Administrative Agent may (and at the direction of the Required
Lenders shall) apply any sums then present in the Funds to the payment of the
Loan in any order in the reasonable discretion of Administrative Agent. Until
expended or applied as above provided, the Funds shall constitute additional
security for the Loan. Administrative Agent shall have no obligation to release
any of the Funds while any Event of Default or Potential Default exists or any
Material Adverse Change has occurred in Borrower or any Borrower Party or the
Projects. All costs and expenses reasonably incurred by Administrative Agent in
the disbursement of any of the Funds shall be paid by Borrower promptly upon
demand or, at Administrative Agent’s sole discretion, deducted from the Funds.

 

Section 2.6.          Application of Payments.

 

(a)          Waterfall. Prior to the occurrence of an Event of Default, all
payments received by Administrative Agent under the Loan Documents shall be
applied, (i) first, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Administrative Agent
pursuant to this Agreement or any Loan Document, (ii) second, to pay interest
then due and payable to the Lenders (other than a Defaulting Lender) calculated
at the Contract Rate, (iii) third, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Lenders (other than
a Defaulting Lender) in respect of the Loan pursuant to this Agreement or any
Loan Document, (iv) fourth, subject to Section 2.5(b), to principal payments due
under the Loan owing to the Lenders (other than a Defaulting Lender) and to the
Obligations under the Secured Hedge Agreements, (v) fifth, to any reserves,
escrows or other impounds required to be maintained pursuant to the Loan
Documents, (vi) sixth, to the ratable payment of all other Obligations (other
than Obligations owing to a Defaulting Lender); and (vii) seventh, to repay all
other Obligations owing to a Defaulting Lender. Upon the occurrence of an Event
of Default, all payments shall be applied in such order as the Administrative
Agent shall determine in its sole discretion. Notwithstanding anything herein to
the contrary, if at any time following an Event of Default or acceleration of
the Obligations or on or after the Maturity Date, the Administrative Agent
applies any payments received or the proceeds of any Collateral to principal
payments on the Loan, the Administrative Agent shall apply such payments or
proceeds pro rata between such principal payments on the Loan and the
Obligations under the Secured Hedge Agreements based on the outstanding
principal balance of the Loan and the Obligations under Secured Hedge
Agreements.

 

24

 

  

(b)          Application of Payments Generally. All repayments of the Loan shall
be applied to reduce ratably the remaining installments of such outstanding
principal amounts of the Loan in the inverse order of maturity. If sufficient
amounts are not available to repay all outstanding Obligations described in any
priority level set forth in this Section 2.6, the available amounts shall be
applied, unless otherwise expressly specified herein, to such Obligations
ratably based on the proportion of the Secured Parties’ interest in such
Obligations. Any priority level set forth in this Section 2.6 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding. All prepayments of
principal shall be applied in the inverse order of maturity.

 

(c)          Payments and Computations. Borrower shall make each payment under
any Loan Document not later than 1:00 p.m. (Eastern Standard or Daylight Savings
time) on the day when due to the Administrative Agent by wire transfer or
Automated Clearing House (“ACH”) transfer (which shall be the exclusive means of
payment hereunder) to the following account (or at such other account or by such
other means to such other address as the Administrative Agent shall have
notified Borrower in writing within a reasonable time prior to such payment) in
immediately available Dollars and without setoff or counterclaim:

 

Bank: Deutsche Bank Trust Co.   New York, New York ABA No.: 021001033 Account
Number: 50-256-477 Account Name: GE HFS - GEMSA Reference: Cornerstone Portfolio

  

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.6(a) on the same Business Day as funds are deemed received. Payments
received by the Administrative Agent after 1:00 p.m. (Eastern Standard or
Daylight Savings time) shall be deemed to be received on the next Business Day.

 

(d)          Computations of Interest and Fees. All computations of interest and
of fees shall be made by the Administrative Agent on the basis of a fraction,
the denominator of which is three hundred sixty (360) and the numerator of which
is the actual number of days elapsed from the Closing Date or the date of the
preceding Payment Date, as the case may be, to the date of the next Payment Date
or the Maturity Date. Each determination of an interest rate or the amount of a
fee hereunder shall be made by the Administrative Agent and shall be conclusive,
binding and final for all purposes, absent manifest error.

 

(e)          Payment Dates. Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees.

 

25

 

  

(f)          Advancing Payments. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due
hereunder that Borrower will not make such payment in full, the Administrative
Agent may assume that Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that
Borrower shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent on demand such amount
distributed to such Lender together with interest thereon (at the Contract Rate)
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent.

 

Section 2.7.          Sources and Uses. The sources and uses of funds for the
contemplated transaction are as described on Schedule 2.7 attached hereto.
Borrower shall deliver such information and documentation as Administrative
Agent shall request to verify that the sources and uses are as indicated on
Schedule 2.7. A reduction in the amounts necessary for any of the uses may, at
Administrative Agent’s election, shall result in an equal reduction in the
amount of the Loan. The proceeds of the Loan are intended and will be used for
agricultural, business and/or commercial purposes and are not intended and will
not be used for personal, family or household purposes.

 

Section 2.8.          Capital Adequacy; Increased Costs; Illegality.

 

(a)          If any Lender determines that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by such
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by Lender
and thereby reducing the rate of return on such Lender's capital as a
consequence of its obligations hereunder, then Borrower shall from time to time
upon demand by such Lender, pay to Lender, additional amounts sufficient to
compensate Lender for such reduction. A certificate as to the amount of that
reduction and showing the basis of the computation thereof submitted by the
affected Lender to Borrower shall, absent manifest error, be final, conclusive
and binding for all purposes. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, such Lender shall, to the extent not
inconsistent with such Lender's internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 2.8(a).

 

(b)          If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) (other than changes
in income taxes) or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in each case adopted after the Closing Date, there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
the Loan, then Borrower shall from time to time, upon demand by such Lender, pay
to such Lender, additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower by such Lender, shall be conclusive and binding on Borrower for all
purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, such Lender shall, to the extent not
inconsistent with such Lender's internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 2.8(b).

 

26

 

  

(c)          Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any Loan bearing interest
computed by reference to the Libor Rate, then, unless such Lender is able to
make or to continue to fund or to maintain the Loan at another office of such
Lender without, in such Lender's opinion, adversely affecting it or its Loan or
the income obtained therefrom, on notice thereof and demand therefor by such
Lender to Borrower, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain the Loan shall terminate and (ii)
Borrower shall prepay in full such Lender’s Pro Rata Share of the Loan, together
with interest accrued thereon, but without payment of any Acceleration
Prepayment Premium, within thirty (30) days following such Lender's demand for
payment unless such Lender determines a replacement index and spread to
approximate the Contract Rate before such change in law or regulation. Each
Lender will use its best efforts to determine such replacement index and spread
and will notify Borrower of the index and spread to be used and the same shall
be applied to the Loan effective as of the date such Lender determined that the
Libor Rate was no longer available.

 

(d)          Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a Requirement of Law under subsection (b) above and/or
a change in capital adequacy requirements under subsection (a) above, as
applicable, regardless of the date enacted, adopted or issued.

 

Section 2.9.          Interest Rate Protection. Borrower, at its sole cost and
expense, may obtain and maintain, at its option and otherwise in compliance with
this Section, an interest rate cap for the benefit of Borrower pursuant to one
or more Hedge Agreements reasonably satisfactory to the Administrative Agent.
The Hedge Agreement shall, at Administrative Agent’s request, be collaterally
assigned to Administrative Agent (for the benefit of Lenders). Any such Hedge
Agreement shall be provided by either Administrative Agent or any Lender (or an
Affiliate of such Person) or a bank or other financial institution whose
long-term debt rating is equal to or greater than “A”. Upon repayment of the
Obligations in full, Administrative Agent shall assign the Hedge Agreement back
to Borrower or an Affiliate of Borrower. Except in connection with a Secured
Hedge Agreement, the Projects shall not be pledged or encumbered in any manner
to secure any obligation under the Hedge Agreement. Borrower shall not enter
into any interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement or other similar agreement pertaining to fluctuations in
interest rates, or any swaps, caps or collar agreements or similar arrangements
providing for protection against fluctuations in currency exchange rates, either
generally or under specific contingencies, other than the Hedge Agreement
contemplated by this Section 2.9, and not for speculative purposes.

 

27

 

  

Section 2.10.         Libor Breakage Amount. Upon any payment of the Loan (or
any portion thereof) on any day that is not the last day of the Libor Interest
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrower shall pay to
Administrative Agent, for the account of Lenders (other than a Defaulting
Lender) the Libor Breakage Amount. For purposes of calculating the Libor
Breakage Amount payable to a Lender under this Section 2.10, each Lender shall
be deemed to have actually funded the Loan through the purchase of a deposit
bearing interest at the Libor Rate in an amount equal to the amount of the Loan
and having a maturity and repricing characteristics comparable to the relevant
Libor Interest Period; provided, however, that each Lender may fund its Pro Rata
Share of the Loan in any manner it sees fit, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 2.10.

 

Section 2.11.         [Reserved].

 

Section 2.12.         Evidence of Debt.

 

(a)          Records of Lenders. Each Lender shall maintain in accordance with
its usual practice accounts evidencing the Indebtedness of Borrower to each
Lender resulting from the Pro Rata Share of the Loan of such Lender from time to
time outstanding, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement. In addition, with
respect to each Lender having sold a participation interest in any of the
Obligations owing to it, such Lender, acting as agent of Borrower solely for
this purpose and solely for tax purposes, shall establish and maintain at its
address referred to in Section 12.1 (or at such other address as Administrative
Agent shall notify Borrower) a record of ownership, in which such Lender shall
register by book entry (A) the name and address of each such participant (and
each change thereto, whether by assignment or otherwise) and (B) the rights,
interest or obligation of each such participant in any Obligation owing to such
Lender, in any Loan Commitment or any portion of the Loan and in any right of
such Lender to receive any payment hereunder.

 

(b)          Records of Administrative Agent. The Administrative Agent, acting
as agent of Borrower solely for tax purposes and solely with respect to the
actions described in this Section 2.12, shall establish and maintain at its
address referred to in Section 12.1 (or at such other address as the
Administrative Agent may notify Borrower) (i) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of each Lender
in the Loan and the Pro Rata Outstandings, and any assignment of any such
interest, obligation or right and (ii) accounts in the Register in accordance
with its usual practice in which it shall record (A) the names and addresses of
the Lenders (and each change thereto pursuant to Section 2.13 (Substitution of
Lenders) and Section 12.3 (Assignments and Participations; Binding Effect)), (B)
the Loan Commitments of each Lender, (C) the amount of each of the Pro Rata
Outstandings and any assignment of a Lender’s Pro Rata Share of the Loan, (D)
the amount of any principal or interest due and payable or paid, and (E) any
other payment received by the Administrative Agent from Borrower and its
application to the Obligations.

 

28

 

  

(c)          Registered Obligations. Notwithstanding anything to the contrary
contained in this Agreement, the Loan (including any Notes evidencing the Loan)
shall constitute a registered obligation, the right, title and interest of the
Lenders and their assignees in and to the Loan shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 2.12 and Section 12.3 shall be
construed so that the Loan is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).

 

(d)          Prima Facie Evidence. The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) of this Section 2.12 shall,
to the extent permitted by applicable Requirements of Law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that no error in such account and no failure of any Lender or
the Administrative Agent to maintain any such account shall affect the
obligations of Borrower or any Borrower Party to repay the Loan in accordance
with its terms. In addition, Borrower, the Administrative Agent, and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender shall be available for access by Borrower, the
Administrative Agent and such Lender at any reasonable time and from time to
time upon reasonable prior notice. No Lender shall have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the
Administrative Agent.

 

Section 2.13.         Substitution of Lenders.

 

(a)          In the event that any Lender that is not an Affiliate of the
Administrative Agent (an “Affected Lender”), (i) makes a claim under Section 2.8
or notifies Borrower and the Administrative Agent pursuant to Section 2.8 that
it becomes illegal for such Lender to continue to fund or maintain its Pro Rata
Share of the Loan using the Libor Rate or (ii) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders,
Borrower may, without regard to the Lock Out Period, either pay in full such
Affected Lender with respect to amounts due with the consent of the
Administrative Agent or substitute for such Affected Lender any Lender or any
Affiliate or Approved Fund of any Lender or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent (in each case, a “Substitute Lender”).

 

(b)          To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender, Borrower shall deliver a notice to the
Administrative Agent and such Affected Lender. The effectiveness of such payment
or substitution shall be subject to the delivery to the Administrative Agent by
Borrower (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender
(including those that will be owed because of such payment and all Obligations
that would be owed to such Lender if it was solely a Lender), and (ii) in the
case of a substitution, (A) payment of the assignment fee set forth in Section
12.3 and (B) an assumption agreement in form and substance satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Loan
Commitment of the Affected Lender.

 

29

 

  

(c)          Upon satisfaction of the conditions set forth in clause (b) above,
the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full, such Affected
Lender’s Loan Commitments shall be terminated and (ii) in the case of any
substitution, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents with respect to the Loan, except that
the Affected Lender shall retain such rights expressly providing that they
survive the repayment of the Obligations and the termination of the Loan
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder having
a Loan Commitment in the amount of such Affected Lender’s Loan Commitment and
(C) the Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession;
provided, however, that the failure of any Affected Lender to execute any such
Assignment or deliver any such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.

 

Section 2.14.         Defaulting Lenders.

 

(a)          Cure of Defaulting Lender Status. A Defaulting Lender may regain
its status as a non-defaulting Lender hereunder upon satisfaction of each of the
following conditions, as applicable: (i) payment by such Defaulting Lender of
all amounts owing hereunder (whether to the Administrative Agent for indemnity
purposes or otherwise); (ii) receipt by Administrative Agent of (A) a written
revocation by Defaulting Lender of any written notice by Defaulting Lender to
Borrower, Administrative Agent, or any other Lender that such Defaulting Lender
will fail to fund under this Agreement, or (B) evidence satisfactory to
Administrative Agent (in consultation with the Required Lenders) that such
Defaulting Lender has publicly revoked any public announcement of the same;
(iii) evidence satisfactory to Administrative Agent (in consultation with the
Required Lenders) that such Defaulting Lender is no long in default for failing
to make payments under one or more syndicated credit facilities; and (iv)
evidence satisfactory to Administrative Agent (in consultation with the Required
Lenders) that such Defaulting Lender (or the holding company of such Defaulting
Lender) is no longer the subject of a bankruptcy proceeding and is not otherwise
involved in any liquidation proceeding, and Administrative Agent has determined
such Defaulting Lender is able to meet its obligations hereunder.

 

(b)          Right of Offset. Anything herein to the contrary notwithstanding,
upon receipt of any payment from Borrower hereunder for the account of the
Lenders, Administrative Agent may, in its discretion, offset against a
Defaulting Lender’s Pro Rata Share of such payment, the amount of any unfunded
reimbursement obligations of such Defaulting Lender.

 

(c)          Replacement of Defaulting Lender. If any Lender is a Defaulting
Lender, the Administrative Agent may, upon notice to such Lender and Borrower,
replace such Lender by causing such Lender to assign its Loan (with the related
assignment fee to be paid by such Defaulting Lender) pursuant to Section 12.3 to
one or more Persons eligible under such Section procured by the Administrative
Agent. Borrower shall pay in full all principal, interest, fees and other
amounts owing to such Defaulting Lender through the date of replacement. Any
Defaulting Lender being replaced under this Section 2.14(c) shall execute and
deliver an Assignment with respect to such Lender’s Loan.

 

30

 

  

Section 2.15.         Fees and Expenses. Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the fees and expenses
provided in the Term Sheet.

 

Section 2.16.         Withholding Taxes.

 

(a)          Payments Free and Clear of Withholding Taxes. Except as otherwise
provided in this Section 2.16, each payment by Borrower under any Loan Document
shall be made free and clear of all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto
(and without deduction for any of them) (collectively, but excluding the taxes
set forth in clauses (i) and (ii) below, the “Withholding Taxes”) other than for
(i) taxes measured by net income (including branch profits taxes) and franchise
taxes imposed in lieu of net income taxes, in each case imposed on any Lender as
a result of a connection between such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, any Loan Document) or (ii) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Lender to deliver the documentation required to be
delivered pursuant to clause (f) below.

 

(b)          Gross-Up. If any Withholding Taxes shall be required by law to be
deducted from or in respect of any amount payable under any Loan Document to any
Lender (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Withholding Taxes are made (including deductions
applicable to any increases to any amount under this Section 2.16), such Lender
receives the amount it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) the relevant Lender shall timely
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, Borrower shall deliver to Administrative Agent an original
or certified copy of a receipt evidencing such payment; provided, however, that
no such increase shall be made with respect to, and Borrower shall not be
required to indemnify any such Lender pursuant to clause (d) below for,
Withholding Taxes to the extent that the obligation to withhold amounts existed
on the date that such Lender became a “Lender” under this Agreement in the
capacity under which such Lender makes a claim under this clause (b), except in
each case to the extent such Lender is a direct or indirect assignee (other than
pursuant to Section 2.13 (Substitution of Lenders)) of any other Lender that was
entitled, at the time the assignment of such other Lender became effective, to
receive additional amounts under this clause (b).

 

(c)          Other Taxes. In addition, Borrower agrees to pay or cause to be
paid, and authorizes Administrative Agent to pay in its name, any stamp,
documentary, excise or property tax, charges or similar levies imposed by any
applicable Requirement of Law or Governmental Authority and all Liabilities with
respect thereto (including by reason of any delay in payment thereof), in each
case arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). Within thirty (30) days after the date of any
payment of Withholding Taxes or Other Taxes by Borrower, Borrower shall furnish
to Administrative Agent, at its address referred to in Section 12.1, the
original or a certified copy of a receipt evidencing payment thereof.

 

31

 

  

(d)          Indemnification. Borrower shall reimburse and indemnify, within
thirty (30) days after receipt of demand therefor (with copy to Administrative
Agent), each Lender for all Withholding Taxes and Other Taxes (including any
Withholding Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.16) paid by such Lender and any Liabilities arising
therefrom or with respect thereto, whether or not such Withholding Taxes or
Other Taxes were correctly or legally asserted. A certificate of the Lender (or
of Administrative Agent on behalf of such Lender) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to Borrower with copy to Administrative Agent, shall be conclusive,
binding and final for all purposes, absent manifest error. In determining such
amount, Administrative Agent and such Lender may use any reasonable averaging
and attribution methods.

 

(e)          Mitigation. Any Lender claiming any additional amounts payable
pursuant to this Section 2.16 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 

(f)          Tax Forms.

 

(i)          Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete, (y)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and (z)
from time to time if requested by Borrower or Administrative Agent (or, in the
case of a participant, the relevant Lender), provide Administrative Agent and
Borrower (or, in the case of a participant, the relevant Lender) with two
completed originals of each of the following, as applicable: (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) or any successor
forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to Administrative Agent that
such Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents. Unless Borrower and Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, Borrower and Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

 

32

 

  

(ii)         Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by Borrower or Administrative Agent (or, in the
case of a participant, the relevant Lender), provide Administrative Agent and
Borrower (or, in the case of a participant, the relevant Lender) with two
completed originals of Form W-9 (certifying that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.

 

(iii)        Each Lender having sold a participation in any of its Obligations
shall collect from such participant the documents described in this clause (f)
and provide them to Administrative Agent.

 

(g)          Refunds. If a Lender has received a refund of (or tax credit with
respect to) any Withholding Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 2.16, it shall pay over such refund (or the
benefit realized as a result of such tax credit) to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section 2.16 with respect to the Withholding Taxes or Other Taxes giving
rise to such refund), net of all out of pocket expenses of the Lender (including
any Withholding Taxes imposed with respect to such refund) as is determined by
the Lender in good faith, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
Borrower, upon the request of the Lender, agree to repay as soon as reasonably
practicable the amount paid over to Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. This Section 2.16 shall not be construed to require the Lender to
make available its tax returns (or any other information relating to its
Withholding Taxes or Other Taxes which it deems in good faith to be
confidential) to Borrower or any other person.

 

Section 2.17.         Partial Releases.

 

(a)          General Provisions. Notwithstanding anything contained in this
Agreement, the Note, the Mortgage or any of the other Loan Documents to the
contrary, from time to time upon the sale of one or more of the Projects in an
arms-length transaction to a Person who is not an Affiliate of any Borrower
Party, upon the request of Borrower, Administrative Agent agrees to release any
of such Projects (each, a “Partial Release Project”) from the Lien of the
related Mortgage and the other Loan Documents, provided that all of the
following terms and conditions are satisfied (such release herein called a
“Partial Release”):

 

33

 

  

(i)          No Potential Default or Event of Default shall be in existence at
the time the request is made or at the time the Partial Release occurs, and no
Material Adverse Change shall have occurred (or be reasonably expected to occur
in connection with the Partial Release).

 

(ii)         After giving effect to a Partial Release and payment of the Partial
Release Price there shall be at least two (2) Projects remaining as security for
the Loans, one of which shall be the Friendswood Project.

 

(iii)        Borrower shall provide written notice to Administrative Agent of
their desire to have the applicable Partial Release Project released as security
for the Loans, and provide Administrative Agent with all information (including
any purchase and sale agreement and proposed partial release forms) and
documents relating to such release at least thirty (30) days prior to the
closing of the sale or refinancing of the Partial Release Project and such
partial release forms must be reasonably satisfactory to Administrative Agent in
form and substance.

 

(iv)         Borrower shall deliver, together with such request for the Partial
Release, a certificate certifying to Administrative Agent that no Potential
Default or Event of Default is in existence at the time such request is made or
will be in existence immediately after giving effect to the Partial Release and
the execution and delivery of all documents connected therewith.

 

(v)          Borrower shall deliver, together with such request for the Partial
Release, a Compliance Certificate showing (and Administrative Agent shall have
confirmed) that: as of the date of the most recent financial statements required
to be delivered pursuant to Section 7.1(a)(i), (A) the Retained Project Debt
Service Coverage Ratio shall not be less than the Debt Service Coverage Ratio as
of the most recent Determination Date; and (B) the Retained Project Debt Yield
shall not be less than the Project Yield as of the most recent Determination
Date.

 

(vi)         Such release will not affect the priority of Lien or Liens on the
remainder of the Security, or Administrative Agent’s or Lenders’ rights in and
to the remainder of the Security.

 

(vii)        Administrative Agent shall receive reasonable assurances that the
Environmental Indemnity Agreement shall remain in full force and effect with
respect to the remaining Security and the Partial Release Project, provided that
with respect to the Partial Release Project, such indemnity will apply only to
claims or violations or alleged violations for the period of time prior to the
date of the Partial Release.

 

(viii)      Borrower shall pay all reasonable expenses of Administrative Agent,
including reasonable attorneys fees and expenses, title insurance premiums,
recording costs and similar costs in connection with the Partial Release.

 

(ix)         Borrower shall pay to Administrative Agent, for the account of
Lenders, an amount equal to the Partial Release Price, plus the pro rata portion
of any applicable Prepayment Premium required and calculated on the Partial
Release Price. As used herein, “Partial Release Price” shall mean 105% of the
portion of the Loan allocated to the Partial Release Project, as specified on
Exhibit A (the “Allocated Loan Amount”).

 

34

 

  

(x)          Administrative Agent shall receive (or the title company that
issued the Title Policy shall be irrevocably committed to issue) such title
insurance endorsements as it may require, including partial release
endorsements.

 

(b)          Partial Release Principal Reduction Payment. If Borrower is unable
to exercise any option to cause a Partial Release Project to be released from
the Lien of the related Mortgage solely because the Retained Project Debt Yield
or the Retained Project Debt Service Coverage Ratio or both do not meet the
threshold required to exercise such option, Borrower, following receipt from
Administrative Agent of written notice setting forth the Partial Release
Principal Reduction Payment and the amount of the applicable LIBOR Breakage
Amount (if any), may pay to Administrative Agent, for the benefit of Lenders,
the applicable Partial Release Principal Reduction Payment.

 

(c)          Effect of Partial Release; Reamortization of Loans. Upon
satisfaction of the requirements contained in this Section 2.17, in addition to
releasing the applicable Project from the Lien of the applicable Mortgage,
Assignment of Leases and Rents and other Loan Documents specific to the Partial
Release Project, Administrative Agent shall also partially-release all
obligations of Borrower under all other Loan Documents as, but only to the
extent, they relate to the Project being released. Following each Partial
Release, the monthly principal payments required under Section 2.3(a) shall be
recalculated based upon the outstanding principal balance of the Loan after the
Partial Release Payment (and Partial Release Principal Reduction Payment, if
made) is applied by Lenders and assuming a 25-year amortization period, less the
full or partial months elapsed since the Closing Date. Such recalculated monthly
payment shall be due and payable commencing on the first Payment Date following
the month in which the Partial Release occurs.

 

ARTICLE III

 

INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1.          Insurance. Borrower shall maintain (or cause to be
maintained) insurance as follows:

 

(a)          Casualty; Business Interruption. Borrower shall keep (or cause to
be kept) the Projects insured against damage by fire and the other hazards
covered by a standard extended coverage and all-risk insurance policy for the
full insurable value thereof on a replacement cost claim recovery basis (without
reduction for depreciation or co-insurance and without any exclusions or
reduction of policy limits for acts of domestic and foreign terrorism and other
specified action/inaction), and shall maintain boiler and machinery insurance,
acts of domestic and foreign terrorism endorsement coverage and such other
casualty insurance as reasonably required by Administrative Agent.
Administrative Agent reserves the right to require from time to time the
following additional insurance: flood; earthquake/sinkhole; windstorm; worker’s
compensation; and/or building law or ordinance. Borrower shall keep a Project
insured against loss by flood if such Project is located currently or at any
time in the future in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards and in which flood insurance has
been made available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994 (as such acts may from time to time be amended) in an amount at least equal
to the lesser of (i) the portion of the Loan allocated to such Project by
Administrative Agent, acting in its reasonable discretion or (ii) the maximum
limit of coverage available under said acts. Any such flood insurance policy
shall be issued in accordance with the requirements and current guidelines of
the Federal Insurance Administration. Borrower shall maintain business
interruption insurance, including use and occupancy, rental income loss and
extra expense, for all periods covered by Borrower’s property insurance for a
limit equal to twelve (12) calendar months’ exposure, all without any exclusions
or reduction of policy limits for acts of domestic and foreign terrorism or
other specified action/inaction. Borrower shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise reasonably satisfactory to Administrative Agent
in all respects. The proceeds of insurance paid on account of any damage or
destruction to any Project shall be paid to Administrative Agent, on behalf of
the Lenders, to be applied as provided in Section 3.2.

 

35

 

  

(b)          Liability. Borrower shall maintain (or cause to be maintained) (i)
commercial general liability insurance with respect to the each Project
providing for limits of liability in the amount approved by Administrative Agent
for both injury to or death of a person and for property damage per occurrence,
(ii) umbrella liability coverage in the amount and to the extent required by
Administrative Agent, and (iii) other liability insurance as reasonably required
by Administrative Agent. In addition, Borrower shall cause each Operator to
maintain (A) worker’s compensation insurance and employer’s liability insurance
covering employees at the Projects employed by such Operator (in the amounts
required by applicable Laws) and (B) professional liability insurance. In no
event shall Borrower consent to any decrease in the amount or scope of coverage
or increase the deductibles from those previously approved by Administrative
Agent.

 

(c)          Form and Quality. All insurance policies shall be endorsed in form
and substance acceptable to Administrative Agent to name Administrative Agent as
an additional insured, loss payee or mortgagee thereunder, as its interest may
appear, with loss payable to Administrative Agent, without contribution, under a
standard New York (or local equivalent) mortgagee clause and shall not contain a
Protective Safeguard Endorsement. Administrative Agent shall act on behalf of
the Lenders in respect of insurance matters. All such insurance policies and
endorsements shall be fully paid for and contain such provisions and expiration
dates and be in such form and issued by such insurance companies licensed to do
business in the state in which the applicable Project is located, with a rating
of “AX” or better as established by Best’s Rating Guide with respect to property
and casualty insurance and a rating of “AX” or better as established by Best’s
Rating Guide or “A” or better by Standard & Poor’s Ratings Group with respect to
liability insurance. Each policy shall provide that such policy may not be
canceled or materially changed except upon thirty (30) days’ prior written
notice of intention of non-renewal, cancellation or material change to
Administrative Agent and that no act or thing done by Borrower shall invalidate
any policy as against Administrative Agent. Blanket policies shall be permitted
only if (i) Administrative Agent receives appropriate endorsements and/or
duplicate policies containing Administrative Agent’s right to continue coverage
on a pro rata pass-through basis and that coverage will not be affected by any
loss on other properties covered by the policies and (ii) the policy contains a
sublimit equal to the replacement cost of the Projects in an amount approved by
Administrative Agent which is expressly allocated for each Project, and any such
policy shall in all other respects comply with the requirements of this Section.
Borrower authorizes Administrative Agent to pay the premiums for such policies
(the “Insurance Premiums”) from the Insurance Impound as the same become due and
payable annually in advance. If Borrower fails to deposit funds into the
Insurance Impound sufficient to permit Administrative Agent to pay the Insurance
Premiums when due, Administrative Agent may obtain such insurance and pay the
premium therefor and Borrower shall, on demand, reimburse Administrative Agent
for all expenses incurred in connection therewith.

 

36

 

  

(d)          Assignment. Borrower shall assign (or cause to be assigned) the
policies or proofs of insurance to Administrative Agent (for the benefit of the
Lenders), in such manner and form that Administrative Agent and its successors
and assigns shall at all times have and hold the same as security for the
payment of the Loan. If requested by Administrative Agent, Borrower shall
deliver copies of all original policies certified to Administrative Agent by the
insurance company or authorized agent as being true copies, together with the
endorsements required hereunder. If Borrower elects to obtain any insurance
which is not required under this Agreement, all related insurance policies shall
be endorsed in compliance with Section 3.1(c), and such additional insurance
shall not be canceled without prior notice to Administrative Agent . From time
to time upon Administrative Agent’s request, Borrower shall identify to
Administrative Agent all insurance maintained by Borrower or Operator with
respect to the Projects. The proceeds of insurance policies coming into the
possession of Administrative Agent shall not be deemed trust funds, and
Administrative Agent shall be entitled to apply such proceeds as herein
provided.

 

(e)          Adjustments. Borrower shall give (or cause to be given) immediate
written notice of any loss to the insurance carrier and to Administrative Agent.
Borrower hereby irrevocably authorizes and empowers Administrative Agent, as
attorney in fact for Borrower coupled with an interest, to notify any of
Borrower’s insurance carriers to add Administrative Agent (for itself and the
benefit of the Lenders) as a loss payee, mortgagee insured or additional
insured, as the case may be, to any policy maintained by Borrower (regardless of
whether such policy is required under this Agreement), to make proof of loss, to
adjust and compromise any claim under insurance policies, to appear in and
prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom Administrative Agent’s
reasonable expenses incurred in the collection of such proceeds. Nothing
contained in this Section 3.1(e), however, shall require Administrative Agent to
incur any expense or take any action hereunder.

 

(f)          WARNING REGARDING RIGHT OF ADMINISTRATIVE AGENT TO PURCHASE
INSURANCE: If Borrower fails to provide Administrative Agent with evidence of
the insurance coverages required by this Agreement, Administrative Agent may
purchase insurance at Borrower’s expense to protect the interest of
Administrative Agent and Lenders. This insurance may, but need not, also protect
Borrower’s interest. If the Collateral becomes damaged, the coverage
Administrative Agent purchases may not pay any claim Borrower makes or any claim
made against Borrower. Borrower may later cancel this coverage by providing
evidence that the required property coverage was purchased elsewhere. Borrower
is responsible for the cost of any insurance purchased pursuant to this
provision and such cost is payable on demand; if Borrower fails to pay such
cost, it may be added to the Indebtedness and bear interest at the Default Rate.
The effective date of coverage may be the date Borrower’s prior coverage lapsed
or the date Borrower failed to provide proof of coverage. The coverage
Administrative Agent purchases may be considerably more expensive than insurance
Borrower can obtain and may not satisfy any need for property damage coverage or
any mandatory liability insurance imposed by applicable Laws.

 

37

 

  

Section 3.2.          Use and Application of Insurance Proceeds.

 

(a)          Notice; Repair Obligation. If any of the Projects shall be damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice thereof to Administrative Agent. Following the
occurrence of a Casualty, Borrower, regardless of whether insurance proceeds are
available, shall promptly proceed to restore, repair, replace or rebuild the
same to be of at least equal value and of substantially the same character as
prior to such damage or destruction, all to be effected in accordance with
applicable law.

 

(b)          Application of Insurance Proceeds. Administrative Agent shall make
insurance proceeds available to Borrower for application to the costs of
restoring the affected Project or to the payment of the Loan as follows:

 

(i)          if the loss is less than or equal to the Restoration Threshold,
Administrative Agent shall make the insurance proceeds available to Borrower,
which proceeds shall be used by Borrower for the restoration of the damaged
Project provided (A) no Event of Default or Potential Default exists, and (B)
Borrower promptly commences and is diligently pursuing restoration of the
damaged Project;

 

(ii)         if the loss exceeds the Restoration Threshold but is not more than
25% of the replacement value of the improvements constructed on the damaged
Project, Administrative Agent shall disburse the insurance proceeds to Borrower,
which proceeds shall be used by Borrower for the restoration of the damaged
Project provided that (A) at all times during such restoration no Event of
Default or Potential Default exists; (B) Administrative Agent determines
throughout the restoration that there are sufficient funds available to restore
and repair the Project to a condition approved by Administrative Agent and if
the Administrative Agent reasonably determines there is any such insufficiency,
Borrower provides additional security to address such insufficiency to
Administrative Agent’s satisfaction; (C) Administrative Agent determines that
the Adjusted Net Operating Income of the Projects (including the damaged
Projects) during restoration, taking into account rent loss or business
interruption insurance, will be sufficient to pay Debt Service; (D)
Administrative Agent determines that the ratio of the outstanding principal
balance of the Loan to appraised value of the Projects after restoration of the
damaged Project will not exceed the loan-to-value ratio that existed on the
Closing Date (or, to the extent that a Project was not encumbered on the Closing
Date, the loan-to-value ratio that existed on the date upon which Borrower
granted a Mortgage to Administrative Agent to secure the Loan); (E)
Administrative Agent determines that after restoration of the damaged Project
and Borrower will comply with the financial covenants in Section 8.15; (F)
Administrative Agent determines that restoration and repair of the damaged
Project to a condition approved by Administrative Agent will be completed within
six months after the date of loss or casualty and in any event ninety (90) days
prior to the Maturity Date; (G) Borrower promptly commences and is diligently
pursuing restoration of the damaged Project; and (H) the damaged Project after
the restoration will be in compliance with and permitted under all applicable
zoning, building and land use laws, rules, regulations and ordinances; and

 

38

 

  

(iii)        if the conditions set forth in (i) and (ii) above are not satisfied
or the loss exceeds the maximum amount specified in Section 3.2(b)(ii) above,
(A) if no Event of Default exists hereunder, in Required Lenders’ reasonable
discretion, Required Lenders may direct Administrative Agent to apply any
insurance proceeds Administrative Agent receives as a prepayment of the Loan
pursuant to Section 2.4(e), or allow all or a portion of such proceeds to be
used for the restoration of the damaged Project and (B) if an Event of Default
exists hereunder, Administrative Agent shall apply any insurance proceeds
Administrative Agent receives as a prepayment of the Loan pursuant to Section
2.4(e), unless the Required Lenders otherwise consent in writing to allow all or
a portion of the proceeds to be used for the restoration of the damaged Project.

 

(c)          Disbursement of Insurance Proceeds. Insurance proceeds received by
Administrative Agent and to be applied to restoration pursuant to the terms of
this Section 3.2 will be disbursed by Administrative Agent to Borrower on a
monthly basis, commencing within ten (10) Business Days following receipt by
Administrative Agent of plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates all in form
reasonably satisfactory to Administrative Agent, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances (including appropriate retainages to ensure that all work is completed
in a workmanlike manner).

 

Section 3.3.          Condemnation Awards. Borrower shall promptly give
Administrative Agent written notice of the actual or threatened commencement of
any condemnation or eminent domain proceeding affecting any Project (a
“Condemnation”) and shall deliver to Administrative Agent copies of any and all
papers served in connection with such Condemnation. Following the occurrence of
a Condemnation, Borrower, regardless of whether any award or compensation (an
“Award”) is available, shall promptly proceed to restore, repair, replace or
rebuild the same to the extent practicable to be of at least equal value and of
substantially the same character as prior to such Condemnation, all to be
effected in accordance with applicable law. Administrative Agent may participate
in any such proceeding (for itself and on behalf of the Lenders) and Borrower
will deliver to Administrative Agent all instruments necessary or required by
Administrative Agent to permit such participation. Without Administrative
Agent’s prior consent, Borrower (a) shall not agree to any Award, and (b) shall
not take any action or fail to take any action which would cause the Award to be
determined. All Awards for the taking or purchase in lieu of condemnation of the
a Project or any part thereof are hereby assigned to and shall be paid to
Administrative Agent. Administrative Agent is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any Award and to make any compromise or settlement
in connection with any such Condemnation and to give proper receipts and
acquittances therefor, and in Administrative Agent’s sole discretion (in
consultation with the Required Lenders) to apply the same toward the payment of
the Loan, notwithstanding that the Loan may not then be due and payable, or to
the restoration of the applicable Project; provided, however, if the Award is
less than or equal to $100,000 and Borrower requests that such proceeds be used
for nonstructural site improvements (such as landscape, driveway, walkway and
parking area repairs) required to be made as a result of such Condemnation,
Administrative Agent will apply the Award to such restoration in accordance with
disbursement procedures applicable to insurance proceeds provided there exists
no Potential Default or Event of Default. Borrower, upon request by
Administrative Agent, shall execute all instruments requested to confirm the
assignment of the Awards to Administrative Agent, free and clear of all liens,
charges or encumbrances. Anything herein to the contrary notwithstanding, if a
Potential Default or Event of Default exists, Administrative Agent is authorized
to adjust such Award without the consent of Borrower and to collect such Award
in the name of Administrative Agent (on behalf of itself and the Lenders) and
Borrower.

 

39

 

  

Section 3.4.          Insurance Impounds. Borrower shall deposit (or cause to be
deposited) with Administrative Agent, monthly on each Payment Date, a sum of
money (the “Insurance Impound”) equal to one-twelfth (l/12th) of the annual
charges for the Insurance Premiums. At or before the initial advance of the
Loan, Borrower shall deposit (or cause to be deposited) with Administrative
Agent a sum of money which together with the monthly installments will be
sufficient to make each of such payments thirty (30) days prior to the date any
delinquency or penalty becomes due with respect to such payments. Deposits shall
be made on the basis of Administrative Agent’s estimate from time to time of the
Insurance Premiums for the current year. All funds so deposited shall be held by
Administrative Agent. These sums may be commingled with the general funds of
Administrative Agent, and shall not be deemed to be held in trust for the
benefit of Borrower. Borrower hereby grants to Administrative Agent (for its
benefit and the benefit of the Lenders) a security interest in all funds so
deposited with Administrative Agent for the purpose of securing the Loan. Until
an Event of Default exists, Administrative Agent shall apply the funds deposited
to pay Insurance Premiums as provided herein. While an Event of Default exists,
the funds deposited may be applied in payment of the Insurance Premiums for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Administrative Agent, as Administrative Agent
may elect, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Administrative Agent.
Borrower shall furnish Administrative Agent with bills for the Insurance
Premiums for which such deposits are required at least thirty (30) days prior to
the date on which the Insurance Premiums first become payable. If at any time
the amount on deposit with Administrative Agent, together with amounts to be
deposited by Borrower or Operator before such Insurance Premiums are payable, is
insufficient to pay such Insurance Premiums, Borrower shall deposit (or cause to
be deposited) any deficiency with Administrative Agent immediately upon demand.
Administrative Agent shall pay such Insurance Premiums when the amount on
deposit with Administrative Agent is sufficient to pay such Insurance Premiums
and Administrative Agent has received a bill for such Insurance Premiums. On the
Maturity Date, the monies then remaining on deposit with Administrative Agent
under this Section 3.4 shall, at Administrative Agent’s option, be applied
against the Indebtedness or if no Event of Default exists hereunder, returned to
Borrower. Notwithstanding the foregoing, if, with respect to a Project, the
Insurance Premiums are paid via a premium financing arrangement to which
Administrative Agent has given its written consent, then (i) the amount to be
escrowed with Administrative Agent at any given time in respect of the Insurance
Premiums payable with respect to such Project (as determined by Administrative
Agent in its reasonable discretion) shall be an amount equal to three months of
the allocated amounts payable under such premium finance arrangement, (ii) at
Administrative Agent’s request, the applicable Borrower shall tender to
Administrative Agent evidence reasonably satisfactory to Administrative Agent
that such Borrower or the applicable Master Tenant (or the owner of the policy
if the applicable Borrower or the applicable Master Tenant shares in a blanket
policy) has paid the applicable premium finance amount due for the preceding
month, and (iii) Administrative Agent shall have no obligation to remit such
escrowed sums in payment of the premium finance amounts.

 

40

 

  

Section 3.5.          Real Estate Tax Impounds. Borrower shall deposit (or cause
to be deposited) with Administrative Agent, monthly on each Payment Date, a sum
of money (the “Tax Impound”) equal to one-twelfth (1/12th) of the annual Taxes.
At or before the initial advance of the Loan, Borrower shall deposit (or cause
to be deposited) with Administrative Agent a sum of money which together with
the monthly installments will be sufficient to make each of such payments thirty
(30) days prior to the date any delinquency or penalty becomes due with respect
to such payments. Deposits shall be made on the basis of Administrative Agent’s
estimate from time to time of the Taxes for the current year (after giving
effect to any reassessment or, at Administrative Agent’s election, on the basis
of the Taxes for the prior year, with adjustments when the Taxes are fixed for
the then current year). All funds so deposited shall be held by Administrative
Agent. Borrower and Lenders acknowledge and agree that these sums may be
commingled with Administrative Agent’s general funds and shall not be deemed to
be held in trust for the benefit of Borrower. Borrower hereby grants to
Administrative Agent (for its benefit and the benefit of the Lenders) a security
interest in all funds so deposited with Administrative Agent for the purpose of
securing the Loan. Until an Event of Default exists, Administrative Agent shall
apply the funds deposited to pay the Taxes as provided herein. While an Event of
Default exists, the funds deposited may be applied in payment of the charges for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Administrative Agent, as Administrative Agent
may elect, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Administrative Agent.
Borrower shall furnish Administrative Agent with bills for the Taxes for which
such deposits are required at least thirty (30) days prior to the date on which
the Taxes first become payable. If at any time the amount on deposit with
Administrative Agent, together with amounts to be deposited by Borrower or
Operator before such Taxes are payable, is insufficient to pay such Taxes,
Borrower shall deposit (or cause to be deposited) any deficiency with
Administrative Agent immediately upon demand. Administrative Agent shall pay
such Taxes when the amount on deposit with Administrative Agent is sufficient to
pay such Taxes and Administrative Agent has received a bill for such Taxes. The
obligation of Borrower to pay the Taxes, as set forth in the Loan Documents, is
not affected or modified by the provision of this paragraph; provided, however,
that Borrower shall not be in default under the Loan for failure to pay Taxes if
and to the extent there are sufficient funds on deposit in the Tax Impound to
timely pay such Taxes. On the Maturity Date, the monies then remaining on
deposit with Administrative Agent under this Section 3.5 shall, at
Administrative Agent’s option, be applied against the Indebtedness or if no
Event of Default exists hereunder, returned to Borrower.

 

41

 



 

ARTICLE IV

 

ENVIRONMENTAL MATTERS

 

Section 4.1.          Representations and Warranties on Environmental Matters.
To Borrower’s Knowledge, except as set forth in the Site Assessment, (a) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about the
Projects or any property adjacent to a Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Projects in full compliance with Environmental Laws) and no Hazardous
Material was removed or transported from any Project, (b) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of each Project does not, and did not previously,
violate any Environmental Laws, (c) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding is pending or threatened, nor
have any settlements been reached by or with any parties or any liens imposed in
connection with any Project concerning Hazardous Materials or Environmental
Laws; (d) no underground storage tanks exist on any part of any Project; and (e)
Borrower has not received and no prior owner or current or prior tenant,
subtenant, or other occupant of all or any part of the Projects has received,
any notice from any Person, public or private, alleging any violation of or
potential liability under any Environmental Law with regard to the Projects, nor
has Borrower, nor have any of the third-parties described above, received any
administrative order or entered into any administrative consent order with any
governmental agency with respect to Hazardous Materials on or at the Projects.

 

Section 4.2.          Covenants on Environmental Matters.

 

(a)          Borrower shall (i) comply strictly and in all respects with
applicable Environmental Laws; (ii) notify Administrative Agent immediately upon
Borrower’s discovery of any spill, discharge, release or presence of any
Hazardous Material at, upon, under, within, contiguous to or otherwise affecting
any Project; (iii) promptly remove such Hazardous Materials and remediate the
applicable Project in full compliance with Environmental Laws or as reasonably
required by Administrative Agent based upon the recommendations and
specifications of an independent environmental consultant approved by
Administrative Agent; and (iv) promptly forward to Administrative Agent copies
of all orders, notices, permits, applications or other communications and
reports in connection with any spill, discharge, release or the presence of any
Hazardous Material or any other matters relating to the Environmental Laws or
any similar laws or regulations, as they may affect any Project or Borrower.

 

(b)          Borrower shall not cause and shall prohibit any other Person from
(i) causing any spill, discharge or release, or the use, storage, generation,
manufacture, installation, or disposal, of any Hazardous Materials at, upon,
under, within or about any Project or the transportation of any Hazardous
Materials to or from any Project (except for cleaning and other products used in
connection with routine maintenance or repair of such Project in full compliance
with Environmental Laws), (ii) installing any underground storage tanks at any
Project, or (iii) conducting any activity that requires a permit or other
authorization under Environmental Laws.

 

(c)          Borrower shall provide to Administrative Agent, at Borrower’s
expense promptly upon the written request of Administrative Agent from time to
time, a Site Assessment or, if required by Administrative Agent, an update to
any existing Site Assessment for the applicable Project, to assess the presence
or absence of any Hazardous Materials and the potential costs in connection with
abatement, cleanup or removal of any Hazardous Materials found on, under, at or
within such Project. Borrower shall pay the cost of no more than one such Site
Assessment or update for a Project in any twelve (12) month period, unless
Administrative Agent’s request for a Site Assessment is based on information
provided under Section 4.2(a), a reasonable suspicion of Hazardous Materials at
or near such Project, a breach of representations under Section 4.1, or an Event
of Default, in which case any such Site Assessment or update shall be at
Borrower’s expense.

 

42

 

  

(d)          Each Borrower covenants and agrees that it shall comply in all
material respects with the terms and conditions of each operation and
maintenance program reasonably required by the Administrative Agent and/or
Lenders to be maintained with respect to any Project.

 

Section 4.3.          Allocation of Risks and Indemnity. As between Borrower and
Administrative Agent and each Lender, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting the Projects,
shall lie solely with Borrower. Accordingly, Borrower shall bear all risks and
costs associated with any loss (including any loss in value attributable to
Hazardous Materials), damage or liability therefrom, including all costs of
removal of Hazardous Materials or other remediation required by Administrative
Agent or by law. Borrower shall indemnify, defend and hold Administrative Agent
and each Lender and their respective shareholders, directors, officers,
employees and agents harmless from and against all loss, liabilities, damages,
claims, costs and expenses (including reasonable costs of defense and consultant
fees, investigation and laboratory fees, court costs, and other litigation
expenses) arising out of or associated, in any way, with (a) the non-compliance
with Environmental Laws, or (b) the existence of Hazardous Materials in, on, or
about the Projects, (c) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to Hazardous
Materials; (d) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Materials, (e) a breach of any
representation, warranty or covenant contained in this Article 4, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law, or (f) the imposition of any environmental lien
encumbering the Projects; provided, however, Borrower shall not be liable under
such indemnification to the extent such loss, liability, damage, claim, cost or
expense results solely from such indemnified Person’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. Borrower’s obligations under this Section 4.3 shall
arise whether or not any Governmental Authority has taken or threatened any
action in connection with the presence of any Hazardous Material, and whether or
not the existence of any such Hazardous Material or potential liability on
account thereof is disclosed in the Site Assessment and shall continue
notwithstanding the repayment of the Loan or any transfer or sale of any right,
title and interest in any Project (by foreclosure, deed in lieu of foreclosure
or otherwise).

 

Section 4.4.          Administrative Agent’s Right to Protect Collateral. If any
discharge of Hazardous Materials or the threat of any discharge of Hazardous
Materials affecting any Project occurs or Borrower fails to comply with any
Environmental Laws and Borrower has not, within ten (10) Business Days of the
occurrence of such event, taken commercially reasonable steps to begin the
remediation of such condition as required by Section 4.3, Administrative Agent
may (but shall not be obligated to) give such notices and take such actions as
it deems necessary or advisable at the expense of Borrower in order to abate the
discharge of any Hazardous Materials or remove the Hazardous Materials. Any
amounts payable to Administrative Agent by reason of the application of this
Section 4.4 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Administrative
Agent until paid. The obligations and liabilities of Borrower under this Section
4.4 shall survive any termination, satisfaction, assignment, entry of a judgment
of foreclosure or delivery of a deed in lieu of foreclosure.

 

43

 

  

Section 4.5.          No Waiver. Notwithstanding any provision in this Article 4
or elsewhere in the Loan Documents, or any rights or remedies granted by the
Environmental Indemnity Agreement or the Loan Documents, neither Administrative
Agent nor any Lender waives and each of them expressly reserves all rights and
benefits now or hereafter accruing to Administrative Agent and the Lenders under
the “security interest” or “secured creditor” exception under applicable
Environmental Laws, as the same may be amended. No action taken by
Administrative Agent or any Lender pursuant to the Environmental Indemnity
Agreement or the Loan Documents shall be deemed or construed to be a waiver or
relinquishment of any such rights or benefits under the “security interest
exception.”

 

ARTICLE V

 

LEASING MATTERS

 

Section 5.1.          Representations and Warranties on Leases.

 

(a)          Leases. Borrower represents and warrants to Administrative Agent
and the Lenders with respect to the Leases for residential occupancy, (i) the
rent roll or Census Report for each Project delivered to Administrative Agent is
true and correct; (ii) such Leases are valid and in and full force and effect;
and (iii) the interests of the landlord and the rents under such Leases have not
been assigned or pledged. Borrower represents and warrants to Administrative
Agent and Lenders with respect to the Commercial Leases, if any, (i) the rent
roll with respect to such Commercial Leases, if any, delivered to Administrative
Agent is true and correct; (ii) such Commercial Leases are in full force and
effect; (iii) the Commercial Leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (iv) the copies of the Leases
delivered to Administrative Agent are true and complete; (v) neither the
landlord nor any tenant is in default under any of the Commercial Leases; (vi)
Borrower has no knowledge of any notice of termination or default with respect
to any Commercial Lease; (vii) Borrower has not assigned or pledged any of the
Commercial Leases, the rents or any interests therein except to Administrative
Agent and the Lender; (viii) no Tenant or other party has an option to purchase
all or any portion of Projects; (ix) no Tenant has the right to terminate its
Commercial Lease prior to expiration of the stated term of such Commercial
Lease; (x) no Tenant has prepaid more than one month’s rent in advance (except
for bona fide security deposits not in excess of an amount equal to two months’
rent); and (xi) all existing Commercial Leases are subordinate to the Mortgage
either pursuant to their terms or a recorded subordination agreement.

 

44

 

 





 

(b)          Master Lease. Each Borrower represents and warrants to
Administrative Agent and the Lenders with respect to the Master Lease to which
such Borrower is party that: (i) such Master Lease is valid and in and full
force and effect; (ii) such Master Lease (including amendments) is in writing,
and there are no oral agreements with respect thereto; (iii) the copy of such
Master Lease delivered to Administrative Agent is true and complete; (iv)
neither such Borrower nor the Master Tenant party to such Master Lease is (or as
to the other party is, to such party’s knowledge), in default under such Master
Lease; (v) neither such Borrower nor the Master Tenant party to such Lease has
any knowledge of any notice of termination or default with respect to such
Master Lease; (vi) such Borrower has not assigned or pledged such Master Lease,
the rents or any interests therein, except to Administrative Agent and the
Lenders or except in connection with a Permitted Transfer; (vii) except as set
forth in such Master Lease, the Master Tenant party thereto does not have an
option to purchase all or any portion of the Project demised thereunder; (viii)
except as set forth in such Master Lease, the Master Tenant party thereto does
not have the right to terminate such Master Lease prior to expiration of the
stated term of such Master Lease (unless due to casualty or condemnation of the
Project demised thereunder); and (ix) the Master Tenant party to such Master
Lease has not prepaid more than one month’s rent in advance.

 

Section 5.2.          [Reserved].

 

Section 5.3.          Covenants.

 

(a)          Leases. Borrower shall (or cause Operator to) (i) perform the
obligations which any Lease Party is required to perform under the Leases; (ii)
enforce the obligations to be performed by the Tenants under the Leases; (iii)
promptly furnish to Administrative Agent any notice of default or termination
received by Borrower from any Tenant under a Commercial Lease, and any notice of
default or termination given by any Borrower to any Tenant under a Commercial
Lease; (iv) not collect any rents for more than one month in advance of the time
when the same shall become due, except for bona fide Security Deposits not in
excess of an amount equal to two month’s rent; (v) not enter into any ground
lease or master lease of any part of the Projects other than the Master Lease;
(vi) not further assign or encumber any Lease; (vii) not, except with
Administrative Agent’s prior written consent, cancel or accept surrender or
termination of any Commercial Lease; (viii) not, except with Administrative
Agent’s prior written consent, modify or amend any Lease (except for minor
modifications and amendments entered into in the ordinary course of business,
consistent with prudent property management practices, not affecting the
economic terms of the Lease); and (ix) assign to Administrative Agent any letter
of credit evidencing a security deposit on such terms as may be required by
Administrative Agent and shall deliver the original of such letter(s) of credit
to Administrative Agent. Any action in violation of clauses (v), (vi), (vii),
and (viii) of this Section 5.3(a) shall be void at the election of
Administrative Agent. Borrower and Operator, as applicable, will not suffer or
permit any breach or default to occur in any of any Lease Party’s obligations
under any of the Leases, nor suffer or permit the same to terminate by reason of
any failure of Lease Party to meet any requirement of any Lease.

 

45

 

 

(b)          Master Lease. Each Borrower shall (i) perform the obligations which
such Borrower is required to perform under the Master Lease to which such
Borrower is party; (ii) enforce the material obligations to be performed by the
Master Tenant under the Master Lease to which such Borrower is party; (iii)
promptly furnish to Administrative Agent any notice of default or termination
received by such Borrower from the Master Tenant, and any notice of default or
termination given by such Borrower to such Master Tenant, under the Master Lease
to which such Borrower is party; (iv) not collect any rents for more than one
month in advance of the time when the same shall become due under the Master
Lease to which such Borrower is party, except for bona fide security deposits
not in excess of an amount equal to two months rent; (v) not enter into any
ground lease or master lease of any part of the Projects other than the Master
Lease to which such Borrower is party; (vi) not further assign or encumber the
Master Lease to which such Borrower is party; (vii) not, except with
Administrative Agent’s prior written consent, cancel or accept surrender or
termination of the Master Lease to which such Borrower is party; and (viii) not,
except with Administrative Agent’s prior written consent, modify or amend the
Master Lease to which such Borrower is party, and any action in violation of
clauses (v), (vi), (vii), and (viii) of this Section 5.3(b) shall be void at the
election of Administrative Agent. For avoidance of doubt, Administrative Agent
may withhold its consent to any amendment or modification of any Master Lease
that would provide for a reduction in the amount of base rent payable
thereunder. No Borrower will suffer or permit any breach or default to occur in
any of such Borrower’s obligations under the Master Lease to which such Borrower
is party nor suffer or permit the same to terminate by reason of any failure of
such Borrower to meet any requirement under the Master Lease to which such
Borrower is party.

 

Section 5.4.          Tenant Estoppels.

 

(a)          Leases. At Administrative Agent’s request, Borrower shall obtain
and furnish (or cause Operator to obtain and furnish) to Administrative Agent,
written estoppels in form and substance reasonably satisfactory to
Administrative Agent, executed by Tenants under Commercial Leases in excess of
3,000 square feet of a Project and confirming the term, rent, and other
provisions and matters relating to such Commercial Leases.

 

(b)          Master Lease. At Administrative Agent’s request, Master Tenant
shall furnish to Administrative Agent, a written estoppel in form and substance
satisfactory to Administrative Agent, executed by Master Tenant and confirming
the term, rent and other provisions and matters relating to the Master Lease.

 

Section 5.5.          Payment of Rents Under Master Lease.

 

(a)          Commencing on the Closing Date and continuing so long as the Loan
are outstanding, Borrower shall direct Master Tenant to make all payments of
rent and all other amounts due under the Master Lease (such net amount herein
called the “Master Lease Payments”) to the Deposit Account Bank for deposit in
the account subject to the Deposit Account Control Agreement. So long as no
Potential Default or Event of Default is continuing, Deposit Account Bank shall
be authorized to transfer on a daily basis the funds in the account to the
operating account of Borrower, excluding the Security Deposit and any
supplements thereto and amounts deposited by the Master Tenant in connection
with future payments of Taxes and insurance premiums, which shall remain on
deposit in a Deposit Account subject to a Deposit Account Control Agreement.

 

(b)          If a Potential Default or an Event of Default exists,
Administrative Agent shall have the right in its sole discretion to direct the
Deposit Account Bank to disburse all amounts in the account held by the Deposit
Account Bank to Administrative Agent or as otherwise directed by Administrative
Agent, and to the extent disbursed to Administrative Agent. Administrative Agent
shall apply such amounts to the Obligations, in such order as Administrative
Agent, in its sole discretion, may elect.

 

46

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Borrower and Master Tenant, as applicable represents, warrants and covenants to
Administrative Agent and Lenders unless otherwise specified, as of the Closing
Date and as of the date of each Compliance Certificate delivered to
Administrative Agent pursuant to Section 7.2 hereof that:

 

Section 6.1.          Organization, Power and Authority; Formation Documents.

 

(a)          Organization, etc. Borrower and each Borrower Party (a) is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence and is in compliance with all legal requirements
applicable to doing business in each state in which a Project is located.
Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code. Borrower and each Borrower Party has only one state of incorporation or
organization. All other information regarding Borrower and each Borrower Party
contained in Schedule 6.1, including the ownership structure of Borrower and its
constituent entities, is true and correct as of the Closing Date.

 

(b)          Formation Documents. A true and complete copy of the formation
documents creating Borrower and each Borrower Party and any and all amendments
thereto (collectively, the “Borrower Formation Documents”) has been furnished to
Administrative Agent. The Borrower Formation Documents constitute the entire
agreement regarding Borrower and each Borrower Party among the members of
Borrower and shareholders of each Borrower Party and are binding upon and
enforceable against each of the members or shareholders, as applicable, in
accordance with their terms. No breach exists under the Borrower Formation
Documents and no condition exists which, with the giving of notice or the
passage of time would constitute a breach under the Borrower Formation
Documents.

 

Section 6.2.          Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents and the
Environmental Indemnity Agreement: (a) are duly authorized and do not require
the consent or approval of any other party or Governmental Authority which has
not been obtained; and (b) will not violate any law or result in the imposition
of any lien, charge or encumbrance upon the assets of any such party, except as
contemplated by the Loan Documents and/or the Environmental Indemnity Agreement.
The Loan Documents and/or the Environmental Indemnity Agreement constitute the
legal, valid and binding obligations of Borrower and each Borrower Party who is
a party to the Loan Documents and/or the Environmental Indemnity Agreement,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

 

47

 

 

Section 6.3.          Liabilities; Litigation.

 

(a)          Financial Statements. The financial statements delivered by
Borrower and each Borrower Party are true and correct with no significant change
since the date of preparation. Except as disclosed in such financial statements,
there are no liabilities (fixed or contingent) affecting any Project, Borrower
or any Borrower Party. Except as disclosed in such financial statements, there
is no litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to Borrower’s Knowledge, threatened, against any Project,
Borrower or any Borrower Party which if adversely determined could have a
Material Adverse Effect on such party, any Project or the Loan.

 

(b)          Contemplated Actions. None of Borrower or any Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and none of Borrower, or any Borrower Party has
knowledge of any Person contemplating the filing of any such petition against
it.

 

Section 6.4.          Taxes and Assessments. There are no unpaid or outstanding
real estate or other taxes or assessments on or against the Projects or any part
thereof, except general real estate taxes not due or payable. Each Project is
comprised of one or more parcels, each of which constitutes a separate tax lot
and none of which constitutes a portion of any other tax lot. There are no
pending or, to Borrower’s Knowledge, proposed, special or other assessments for
public improvements or otherwise affecting any Project, nor are there any
contemplated improvements to any Project that may result in such special or
other assessments.

 

Section 6.5.          Other Agreements; Defaults. None of Borrower or any
Borrower Party is a party to any agreement or instrument or subject to any court
order, injunction, permit, or restriction which might adversely affect any
Project or the business, operations, or condition (financial or otherwise) of
Borrower or any Borrower Party. None of Borrower or any Borrower Party is in
violation of any agreement which violation could reasonably be expected to have
a Material Adverse Effect on Borrower or any Borrower Party or Borrower’s or any
Borrower Party’s business, properties, or assets, operations or condition,
financial or otherwise.

 

Section 6.6.          Compliance with Law. Borrower has all requisite Permits to
own and lease the Projects and carry on its business and to Borrower’s Knowledge
each Operator has all requisite Primary Licenses and Permits to operate the
Projects and carry on its business. Except as described in each Zoning Report
and Property Condition Report delivered to Administrative Agent prior to the
Closing Date, each Project in compliance with all applicable zoning and building
requirements and is free of structural defects. Except as described in the
Property Condition Report delivered to Administrative Agent prior to the Closing
Date, all of the building systems contained in each Project are in good working
order, subject to ordinary wear and tear. Except as set forth in the Zoning
Report, no Project constitutes, in whole or in part, a legally non-conforming
use under applicable legal requirements.

 

Section 6.7.          Condemnation. No condemnation has been commenced or, to
Borrower’s Knowledge, is contemplated with respect to all or any portion of the
Projects or for the relocation of roadways providing access to any Project.

 

48

 

 

Section 6.8.          Access. Each Project has adequate rights of access to
public ways and is served by adequate water, sewer, sanitary sewer and storm
drain facilities. All public utilities necessary or convenient to the full use
and enjoyment of each Project are located in the public right-of-way abutting
the applicable Project, and all such utilities are connected so as to serve such
Project without passing over other property, except to the extent such other
property is subject to a perpetual easement for such utility benefitting such
Project. All roads necessary for the full utilization of each Project for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

 

Section 6.9.          Location of Borrower. Borrower’s principal place of
business and chief executive offices are located at the address stated in
Schedule 6.1, and, except as otherwise set forth in Schedule 6.1, Borrower at
all times has maintained its principal place of business and chief executive
office at such location or at other locations within the same state.

 

Section 6.10.         ERISA; Employees.

 

(a)          As of the Closing Date hereof and throughout the term of the Loan,
(i) Borrower is not and will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, and (ii) the assets
of Borrower do not and will not constitute “plan assets” of one or more such
plans for purposes of Title I of ERISA.

 

(b)          As of the Closing Date hereof and throughout the term of the Loan
(i) Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(3) of ERISA and (ii) transactions by or with Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of and fiduciary obligations with respect to governmental plans.

 

(c)          Borrower has no employees.

 

Section 6.11.         Margin Stock. No part of proceeds of the Loan will be used
for purchasing or acquiring any “margin stock” within the meaning of Regulations
T, U or X of the Board of Governors of the Federal Reserve System.

 

Section 6.12.         Forfeiture. There has not been and shall never be
committed by Borrower or any other person in occupancy of or involved with the
operation or use of a Project any act or omission affording the federal
government or any state or local government the right of forfeiture as against
such Project or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents or the Environmental Indemnity
Agreement. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.

 

Section 6.13.         Tax Filings. Borrower and each Borrower Party have filed
(or have obtained effective extensions for filing) all federal, state and local
tax returns required to be filed and have paid or made adequate provision for
the payment of all federal, state and local taxes, charges and assessments
payable by Borrower and each Borrower Party, respectively. Borrower and each
Borrower Party believe that their respective tax returns properly reflect the
income and taxes of Borrower and each Borrower Party, respectively, for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.

 

49

 

 

Section 6.14.         Solvency. After giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured, and Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur Debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such Debts as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). Except as expressly disclosed to
Administrative Agent in writing, no petition in bankruptcy has been filed
against Borrower or any Borrower Party in the last seven (7) years, and neither
Borrower nor any Borrower Party in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor any Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and neither Borrower nor any Borrower Party has
knowledge of any Person contemplating the filing of any such petition against
it.

 

Section 6.15.         Full and Accurate Disclosure. No statement of fact made by
or on behalf of Borrower or any Borrower Party in this Agreement, in any of the
other Loan Documents or the Environmental Indemnity Agreement contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no fact presently known to Borrower which has not been disclosed to
Administrative Agent which adversely affects, nor as far as Borrower can
foresee, might adversely affect, any Project or the business, operations or
condition (financial or otherwise) of Borrower or any Borrower Party. All
information supplied by Borrower regarding any other Collateral is accurate and
complete in all material respects. All evidence of Borrower’s and each Borrower
Party’s identity provided to Administrative Agent and Lenders is genuine, and
all related information is accurate.

 

Section 6.16.         Flood Zone. No portion of the improvements comprising the
Projects is located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law, or, if located within any such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3.1 hereof.

 

Section 6.17.         Single Purpose Entity/Separateness. Borrower represents,
warrants and covenants, from and after the Closing Date and for so long as any
obligation under the Loan Documents remains outstanding, as follows:

 

(a)          Limited Purpose. The sole purpose conducted or promoted by Borrower
is to engage in the following activities:

 

50

 

 

(i)          to acquire, own, hold, lease, operate, manage, maintain, develop
and improve the Projects (or an undivided interest therein) and to contract for
the operation, maintenance, management and development of the Projects;

 

(ii)         to enter into and perform its obligations under the Loan Documents
and Environmental Indemnity Agreement;

 

(iii)        to sell, transfer, service, convey, dispose of, pledge, assign,
borrow money against, finance, refinance or otherwise deal with the Projects to
the extent permitted under the Loan Documents; and

 

(iv)        to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of its
jurisdiction of formation that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes.

 

(b)          Limitations on Debt, Actions. Notwithstanding anything to the
contrary in the Loan Documents or in any other document governing the formation,
management or operation of Borrower, Borrower shall not:

 

(i)          guarantee any obligation of any Person, including any Affiliate, or
become obligated for the debts of any other Person or hold out its credit as
being available to pay the obligations of any other Person;

 

(ii)         engage, directly or indirectly, in any business other than as
required or permitted to be performed under this Section 6.17;

 

(iii)        incur, create or assume any Debt other than (A) the Loan and (B)
unsecured trade payables incurred in the ordinary course of its business that
are related to the ownership and operation of the Projects and which shall (1)
not exceed two percent (2%) of the outstanding balance of the Loan, (2) not be
evidenced by a note, (3) be paid within sixty (60) days, and (4) otherwise
expressly be permitted under the Loan Documents;

 

(iv)        make or permit to remain outstanding any loan or advance to, or own
or acquire any stock or securities of, any Person, except that Borrower may
invest in those investments permitted under the Loan Documents;

 

(v)         to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Borrower’s business;

 

(vi)        buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities);

 

(vii)       form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity;

 

51

 

 

(viii)      own any asset or property other than the Projects (or an undivided
interest therein) and incidental personal property necessary for the ownership
or operation of the Projects; or

 

(ix)         take any Material Action without the unanimous written approval of
all members of Borrower.

 

(c)          Separateness Covenants. In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
Affiliate, Borrower represents and warrants that in the conduct of its
operations since its organization it has observed, and covenants that it will
continue to observe, the following covenants:

 

(i)          maintain books and records and bank accounts separate from those of
any other Person;

 

(ii)         maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets;

 

(iii)        comply with all organizational formalities necessary to maintain
its separate existence;

 

(iv)        hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity;

 

(v)         maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; except that
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate so long as appropriate notation is made on such consolidated financial
statements to indicate the separateness of Borrower from such Affiliate and to
indicate that Borrower’s assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person;

 

(vi)        other than with respect to the consolidated tax return of its
Affiliates, prepare and file its own tax returns separate from those of any
Person to the extent required by applicable law, and pay any taxes required to
be paid by applicable law;

 

(vii)       allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;

 

(viii)      not enter into any transaction with any Person owned or controlled
by an Affiliate of Borrower except on an arm’s-length basis on terms which are
intrinsically fair and no less favorable than would be available for
unaffiliated third parties, and pursuant to written, enforceable agreements;

 

(ix)         conduct business in its own name, and use separate stationery,
invoices and checks;

 

52

 

 

(x)          not commingle its assets or funds with those of any other Person
other than as required or permitted by this Agreement;

 

(xi)         not assume, guarantee or pay the debts or obligations of any other
Person;

 

(xii)        correct any known misunderstanding as to its separate identity;

 

(xiii)       not permit any Affiliate to guarantee or pay its obligations (other
than limited guarantees and indemnities set forth in the Loan Documents and in
the Environmental Indemnity Agreement);

 

(xiv)      not make loans or advances to any other Person;

 

(xv)       pay its liabilities and expenses out of and to the extent of its own
funds;

 

(xvi)      maintain a sufficient number of employees in light of its
contemplated business purpose and pay the salaries of its own employees, if any,
only from its own funds;

 

(xvii)     maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require any equity owner to make additional capital contributions to
Borrower;

 

(xviii)    cause the managers, officers, employees, agents and other
representatives of Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
Borrower;

 

(xix)       not have any obligation to, and will not, indemnify its partners,
officers, directors or members, as the case may be, unless such an obligation is
fully subordinated to the Indebtedness and will not constitute a claim against
it in the event that cash flow in excess of the amount required to pay the
Indebtedness is insufficient to pay such obligation;

 

(xx)        not pledge its assets for the benefit of any other Person other than
to Administrative Agent and Lenders in connection with the Loan; and

 

(xxi)       observe all partnership, corporate or limited liability company
formalities, as applicable.

 

Failure of Borrower to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of Borrower as
a separate legal entity.

 

(d)          SPE Party. So long as any obligation under the Loan Documents
remains outstanding, Borrower shall at all times have a corporate or limited
liability company member having provisions in its organizational documents the
provisions limiting its purpose and authority approved by Administrative Agent
(“SPE Party”).

 

Section 6.18.         Compliance With International Trade Control Laws and OFAC
Regulations. Borrower represents, warrants and covenants to Administrative Agent
and Lenders that:

 

53

 

 

(a)          No Borrower Party and no Person who owns a direct interest in
Borrower is now nor shall be at any time until after the Loan is fully repaid, a
Person with whom a U.S. Person, including a Financial Institution, is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

(b)          Each Borrower Party and Person who owns a direct interest in
Borrower is now, and Borrower will remain, in compliance (and will cause each
Borrower Party and Person who owns a direct interest in Borrower to remain in
compliance) in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by OFAC and all
applicable Anti-Money Laundering Laws.

 

Section 6.19.         Borrower’s Funds. Borrower represents, warrants and
covenants to each Lender and the Administrative Agent that:

 

(a)          It has taken, and shall continue to take until after the Loan is
fully repaid, such measures as are required by law to verify that the funds
invested in Borrower are derived (i) from transactions that do not violate U.S.
law and, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (ii) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.

 

(b)          To Borrower’s Knowledge, no Borrower Party, nor any Person who owns
a direct interest in Borrower, nor any Person providing funds to Borrower (i) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws; (ii) has
been assessed civil or criminal penalties under any Anti-Money Laundering Laws;
and (iii) has had any of its/his/her funds seized or forfeited in any action
under any Anti-Money Laundering Laws.

 

(c)          Borrower shall make payments on the Loan using funds invested in
Borrower, Adjusted Revenues or insurance proceeds unless otherwise agreed to by
Administrative Agent.

 

(d)          To Borrower’s Knowledge, as of the Closing Date and at all times
during the term of the Loan, all revenues arising from the Projects are and will
be derived from lawful business activities of Tenants of the Projects or other
permissible sources under U.S. law.

 

(e)          On the Maturity Date, Borrower will take reasonable steps to verify
that funds used to repay the Loan in full (whether in connection with a
refinancing, asset sale or otherwise) are from sources permissible under U.S.
law and to the extent such funds originate outside the United States,
permissible under the laws of the jurisdiction in which they originated.

 

(f)          Each Borrower Party and Person who owns a direct interest in
Borrower is now, and Borrower will remain in compliance (and will cause each
Borrower Party and Person who owns a direct interest in Borrower to remain in
compliance) with the Office of Foreign Assets Control sanctions and regulations
promulgated under the authority granted by the Trading with the Enemy Act
(“TWEA”), 50 U.S.C. App. Section 1 et seq., and the International Emergency
Economic Powers Act (“IEEPA”), 50 U.S.C. Section 1701 et seq., as the TWEA and
the IEEPA may apply to Borrower’s activities;

 

54

 

 

(g)          Each Borrower Party and Person who owns a direct interest in
Borrower is now, and Borrower will remain in compliance (and will cause each
Borrower Party and Person who owns a direct interest in Borrower to remain in
compliance) with (i) the Patriot Act and all rules and regulations promulgated
under the Patriot Act applicable to Borrower and (ii) other federal or state
laws relating to “know your customer” and other anti-money laundering rules and
regulations; and

 

(h)          Each Borrower Party and Person who owns a direct interest in
Borrower i) is not now, nor has ever been, under investigation by any
Governmental Authority for, nor has been charged with or convicted for a crime
under, 18 U.S.C. Sections 1956 or 1957 or any predicate offense thereunder, or a
violation of the Bank Secrecy Act; ii) has never been assessed a civil penalty
under any Anti-Money Laundering Laws or predicate offenses thereunder; iii) has
not had any of its funds seized, frozen or forfeited in any action relating to
any Anti-Money Laundering Laws or predicate offenses thereunder; iv) has taken
such steps and implemented such policies as are reasonably necessary to ensure
that such party is not promoting, facilitating or otherwise furthering,
intentionally or unintentionally, the transfer, deposit or withdrawal of
criminally derived property, or of money or monetary instruments which are (or
which such party suspects or has reason to believe are) the proceeds of any
illegal activity or which are intended to be used to promote or further any
illegal activity; and v) has taken such steps and implemented such policies as
are reasonably necessary to ensure that such party is in compliance with all
laws and regulations applicable to its business for the prevention of money
laundering and with anti-terrorism laws and regulations, with respect both to
the source of funds from its investors and from its operations, and that such
steps include the development and implementation of an anti money laundering
compliance program within the meaning of Section 352 of the Patriot Act, to the
extent any such party is required to develop such a programs under the rules and
regulations promulgated pursuant to Section 352 of the Patriot Act.

 

Section 6.20.         Operators’ Agreements. A true, correct and complete copy
of each of the Operators’ Agreements, together with all amendments thereto, have
been delivered to Administrative Agent; and the Operators’ Agreements and all
amendments thereto are in full force and effect as of the Closing Date.

 

Section 6.21.         Physical Condition. Except as specifically set forth in
the Property Condition Report, to Borrower’s Knowledge, (a) the Projects,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; and (b) there exists
no structural or other material defects or damages in any Project, whether
latent or otherwise. Borrower has not received written notice from any insurance
company or bonding company of any defects or inadequacies in any Project, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

 

55

 

 

Section 6.22.         Healthcare Representations. Borrower represents and
warrants to Administrative Agent and Lenders that:

 

(a)          Each Project (i) is being operated as a skilled nursing facility or
intermediate care facility, having the number of Residential Units as set forth
on Exhibit A, attached hereto, (ii) if applicable, has a current provider
agreement that is in full force and effect under Medicare and Medicaid, and
(iii) is in all material respects in compliance with all applicable Requirements
of Law (and, to the extent that failure to comply with any such Requirements of
Law would materially and adversely affect the operation of a Project, is in
compliance with such Requirement of Law) including (A) staffing requirements,
(B) health and fire safety codes, including quality and safety standards, (C)
accepted professional standards and principles that apply to professionals
providing services at the Projects; (D) federal, state or local laws, rules,
regulations or published interpretations or policies relating to the prevention
of fraud and abuse, (E) insurance, reimbursement and cost reporting
requirements, (F) government payment program requirements and disclosure of
ownership and related information requirements, (G) requirements of applicable
Governmental Authorities, including those relating to the Projects’ physical
structure and environment, licensing, quality and adequacy of medical care,
distributions of pharmaceuticals, rate setting, equipment, personnel, operating
policies and services and fee splitting, and (H) any other applicable laws,
regulations or agreements for reimbursement for the type of care or services
provided by Operator with respect to the Projects. There is no threatened in
writing, existing or pending revocation, suspension, termination, probation,
restriction, limitation, or nonrenewal proceeding by any third-party payor under
a Third Party Payor Program. The Third Party Payor Programs to which Borrower or
any Operator may presently be subject with respect to any Project are listed on
Schedule 6.22(a).

 

(b)          All Primary Licenses necessary for using and operating the Projects
for the uses described in clause (a), above are listed on Schedule 6.22(b), are
either held by, or will be held by, Borrower or the applicable Operator, as
required under applicable Law, and are in full force and effect.

 

(c)          Except as set forth on Schedule 6.22 hereof, with respect to any
Project, there are no inquiries, investigations, probes, audits or proceedings
by any Governmental Authority or notices thereof, or any other third party or
any patient, employee or resident (including whistleblower suits, or suits
brought pursuant to federal or state “false claims acts” and Medicaid, Medicare
or state fraud and/or abuse laws) that are reasonably likely directly or
indirectly, or with the passage of time (i) to have a material adverse impact on
Operators’ ability to accept and/or retain patients or residents or operate such
Project for its current use or result in the imposition of a fine, a sanction, a
lower rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, (ii) to modify, limit or result in the transfer,
suspension, revocation or imposition of probationary use of any of the Primary
Licenses, (iii) to affect any Operator’s continued participation in the Medicaid
or Medicare programs or any other Third-Party Payor Programs, or any successor
programs thereto at then current rate certifications, or (iv) result in any
other civil or criminal penalty or remedy, or which could result in the
appointment of a receiver.

 

56

 

 

(d)          With respect to any Project, except as set forth on Schedule 6.22,
no Project has received a notice of violation at a level that under applicable
Law requires the immediate or accelerated filing of a plan of corrections, and
no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken against any Project, no Operator currently has
outstanding any violation, and no statement of charges or deficiencies has been
made or penalty enforcement action has been undertaken each that remain
outstanding against any Project, any Operator or against any officer, director,
partner, member or stockholder of any Operator, by any Governmental Authority,
and there have been no violations threatened against any Project’s, or any
Operator’s certification for participation in Medicare or Medicaid or the other
Third-Party Payor Programs that remain open or unanswered.

 

(e)          With respect to any Project, there are no current, pending or
outstanding Third-Party Payor Programs reimbursement audits, appeals or
recoupment efforts actually pending at the Project, and there are no years that
are subject to an open audit in respect of any Third-Party Payor Program that
would, in each case, adversely affect any Operator, other than customary audit
rights pursuant to Medicare/Medicaid/TRICARE programs or other Approved
Insurer’s programs that would materially adversely affect Operators or Borrower.

 

(f)          Neither Borrower nor any Operator has received federal funds
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.), as it may be
amended.

 

(g)          With respect to each Project, substantially all of the patient and
resident care agreements with respect to such Project conform in all material
respects with the form patient or resident care agreements that have been
delivered to Administrative Agent and all such agreements are in compliance with
Healthcare Laws.

 

(h)          Borrower’s and Operator’s private payor, Medicaid, Medicare, and/or
managed care company, insurance company or other third party insurance accounts
receivable with respect to the Projects are free of any Liens and neither
Borrower nor Operators have pledged any of their respective receivables as
collateral security for any loan or indebtedness.

 

(i)          Neither Borrower nor Operator is a party to any collective
bargaining agreement or other labor contract applicable to persons employed by
it at the Projects and there are no threatened or pending labor disputes at the
Projects.

 

Section 6.23.         No Change in Facts or Circumstances; Disclosure. To
Borrower’s Knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make the financial statements,
rent rolls, reports, certificates or other documents submitted in connection
with the Loan inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects the business
operations or the financial condition of Borrower or the Projects.

 

ARTICLE VII

 

FINANCIAL REPORTING

 

Section 7.1.          Financial Statements. Borrower shall furnish to
Administrative Agent and shall cause each Borrower Party to furnish to
Administrative Agent such financial statements and other financial information
as may be required pursuant to this Article 7 and such other financial
information as Administrative Agent may require pursuant to this Article 7 and
such other financial information as Administrative Agent may reasonably request
from time to time. All such financial statements shall reflect all material
contingent liabilities in accordance with GAAP and shall accurately and fairly
present the results of operations and the financial condition of Borrower at the
dates and for the period indicated and shall be sufficient to permit
Administrative Agent and Lenders to calculate and/or verify Borrower’s
calculation of Debt Service Coverage Ratio, Project Yield and Adjusted Net
Operating Income.

 

57

 

 

(a)          Financial Information. In furtherance of the foregoing, Borrower
will furnish to Administrative Agent (or cause to be furnished to Administrative
Agent) the following financial information and reports with respect to Borrower,
each Project and/or Operator (as applicable), in each case in form and format
and providing information satisfactory to Administrative Agent in its
discretion:

 

(i)          within forty-five (45) days after the end of each calendar month,
internally prepared monthly financial statements (including income statements
and balance sheets) prepared for each Borrower and each Project which fairly
present the financial condition for each Borrower and each Project for such
period;

 

(ii)         within forty-five (45) days after the end of each calendar month,
(A) a detailed operating statement (showing monthly activity and year-to-date)
stating operating revenues, operating expenses, operating income and net cash
flow for the calendar month just ended and year-to-date for each Project and (B)
a current Census Report for each Project;

 

(iii)        following Administrative Agent’s request therefor, within
forty-five (45) days after the end of each fiscal quarter, a description of the
type and amount of all capital expenditures incurred at the Projects during such
period;

 

(iv)        within thirty (30) days before the end of each fiscal year, annual
projected (A) profit and loss statements and (B) operating and capital budgets
(each prepared on a monthly basis) for the succeeding fiscal year;

 

(v)         within sixty (60) days after the end of each fiscal year, internally
prepared annual financial statements prepared for each Borrower in accordance
with GAAP (except for the absence of footnotes and year-end adjustments) and
based on an accrual basis of accounting consistent with industry standards;

 

(vi)        within one hundred twenty (120) days after the end of each fiscal
year, annual consolidated audited financial statements prepared (A) for each
Borrower in accordance with GAAP and prepared by a firm of independent public
accountants reasonably satisfactory to Administrative Agent and (B) for Operator
(which may be on a consolidated basis with respect to the Master Tenant and
Operating Tenants) in accordance with GAAP on an accrual basis and prepared by a
firm of independent public accountants reasonably satisfactory to Administrative
Agent;

 

(vii)       evidence satisfactory to Administrative Agent that all federal and
state taxes, including, without limitation, payroll taxes, that are due have
been paid in full by each Borrower, and each Borrower Party, to be delivered to
Administrative Agent (A) with respect to federal and state taxes (other than
payroll taxes), within ten (10) days after the required filing date of the
applicable tax return (taking into account available extensions) and (B) with
respect to payroll taxes, within thirty-five (35) days following the end of each
calendar month;

 

58

 

 

(viii)      copies of all cost reports and rate letters filed with Medicare and
Medicaid or any other Third Party Payor by Operator and/or Borrower;

 

(ix)         within forty-five (45) days after the end of each calendar quarter,
financial statements (including income statements and balance sheets) prepared
for Operator, or if the Operator is a Single Purpose Entity, prepared for the
parent of Operator, on a consolidated basis;

 

(x)          within ten (10) days after Administrative Agent’s request, a
written statement, duly acknowledged by Operator, setting forth any right of
set-off, counterclaim or other defense that may exist under any Leases;

 

(xi)         copies of state and local health inspection and regulatory surveys
(including complaint surveys), to be provided within twenty-five (25) days after
the completion of such surveys;

 

(xii)        within forty-five (45) days after the end of each fiscal quarter,
internally prepared monthly financial statements (including income statements
and balance sheets) prepared for Guarantor which fairly present the financial
condition of Guarantor for such period;

 

(xiii)       within one hundred twenty (120) days after the end of each fiscal
year, annual consolidated audited financial statements prepared for Guarantor in
accordance with GAAP and prepared by a firm of independent public accountants
reasonably satisfactory to Administrative Agent; and

 

(xiv)      such additional information, reports or statements regarding the
Borrower, the Projects, Guarantor or Operator as Administrative Agent may from
time to time reasonably request.

 

(b)          Certification of Financial Statements. Each financial statement
provided hereunder shall be in scope and detail reasonably satisfactory to
Administrative Agent and certified by the chief financial representative of each
Borrower. Borrower will maintain a system of accounting established and
administered in accordance with sound business practices to (i) permit
preparation of financial statements on an accrual basis consistent with industry
standards and substantially in accordance with GAAP, and (ii) provide the
information required to be delivered to Administrative Agent hereunder.

 

Section 7.2.          Additional Reports. Borrower shall deliver to
Administrative Agent as soon as reasonably available but in no event later than
thirty (30) days after such items become available to Borrower in final form:

 

(i)          copies of any final engineering or environmental reports prepared
for Borrower with respect to any Project;

 

59

 

 

(ii)         a copy of any notice received by Borrower from any Governmental
Authority with respect to an environmental condition existing or alleged to
exist or emanate from or at any Project;

 

(iii)        if requested by Administrative Agent, and to the extent there are
Commercial Leases encumbering a Project, a summary report listing Tenants under
Commercial Leases and square footage occupied by such Tenants;

 

(iv)        From time to time, if any Lender determines that obtaining
appraisals is necessary in order for such Lender to comply with applicable Laws
(including any appraisals required to comply with FIRREA), Borrower shall
furnish to Administrative Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Administrative Agent stating the then
current fair market value of each Project; provided, however, that such report
shall not be required during the term of the Loan unless (A) a Potential Default
or Event of Default exists, (B) any Lender is required to obtain such report
under applicable Law more frequently than once during the term of the Loan or
(C) Administrative Agent or any Lender elects to obtain such report at its cost
and expense.

 

(b)          Tax Reports. Promptly upon receipt or filing thereof, Borrower
shall deliver to Administrative Agent copies of any reports or notices related
to any material taxes and any other material reports or notices received by
Borrower or any Guarantor from, or filed by Borrower or any Guarantor with, any
Governmental Authority.

 

Section 7.3.          Compliance Certificate. Within forty-five (45) days after
the end of each calendar quarter, Borrower shall deliver and shall cause
Guarantor to deliver such financial reports and information as Administrative
Agent shall require evidencing compliance with the applicable financial
covenants, together with a fully completed Compliance Certificate executed by an
officer of Borrower or Guarantor (or an officer of its manager, managing member
or general partner), and, if requested by Administrative Agent, back-up
documentation as Administrative Agent shall reasonably require evidencing
compliance.

 

Section 7.4.          Accounting Principles. All financial statements shall be
prepared in accordance with GAAP (or such other accounting basis reasonably
acceptable to Administrative Agent). Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.

 

Section 7.5.          Other Information; Access. Borrower shall deliver to
Administrative Agent such additional information regarding Borrower, its
subsidiaries, its business, any Borrower Party, and the Projects within thirty
(30) days after Administrative Agent’s request therefor, including, if requested
by Administrative Agent, (a) copies of the regular monthly bank statements
provided to Borrower or Operator and such other information relating to the
Borrower’s operating accounts as shall reasonably be requested by Administrative
Agent, in each case, to the extent such bank has the operational ability to do
so, by providing Administrative Agent with internet access to such statements or
information, (b) cash flow statements for the Operator and (c) an accounts
receivable and accounts payable aging report. Borrower shall permit
Administrative Agent to examine such records, books and papers of Borrower which
reflect upon its financial condition and the income and expenses of the
Projects. In the event that Borrower fails to forward the financial statements
required in this Article 7 within thirty (30) days after written request,
Administrative Agent shall have the right to audit such records, books and
papers at Borrower’s expense.

 

60

 

 

Section 7.6.          Annual Budget. At least thirty (30) days prior to the
commencement of each fiscal year, Borrower will provide to Administrative Agent
the Operator’s proposed annual operating and capital improvements budget for the
Projects for such fiscal year for review by Administrative Agent.

 

Section 7.7.          Books and Records/Audits. Borrower shall keep and maintain
or cause to be kept and maintained at all times at the Projects, or such other
place as Administrative Agent may approve in writing, complete and accurate
books of accounts and records adequate to reflect the results of the operation
of the Projects and to provide the financial statements required to be provided
to Administrative Agent pursuant to Section 7.1 above and copies of all written
contracts, material correspondence, and other material documents affecting the
Projects. Administrative Agent and its designated agents shall have the right to
inspect and copy any of the foregoing, subject to compliance with Healthcare
Laws. Additionally, if a Potential Default or Event of Default exists or if
Administrative Agent or any Lender has a reasonable basis to believe that
Borrower’s records are materially inaccurate, Administrative Agent and each
Lender may, subject to compliance with Healthcare Laws conduct a joint audit and
determine, in such Person’s reasonable discretion, the accuracy of Borrower’s
records and computations.

 

ARTICLE VIII

 

COVENANTS

 

Borrower covenants and agrees with each Lender and Administrative Agent as
follows:

 

Section 8.1.          Transfers or Encumbrance of Property.

 

(a)          Borrower shall not cause or permit a Sale or Pledge of any Project
or any part thereof or any legal or beneficial interest therein nor permit a
Sale or Pledge of an interest in any Restricted Party (in each case, a
“Prohibited Transfer”) without the prior written consent of the Administrative
Agent, other than pursuant to Leases of space in the improvements to Tenants in
accordance with the provisions of Article 5.

 

(b)          A Prohibited Transfer shall include, but not be limited to, (i) an
installment sale agreement wherein Borrower agrees to sell any Project or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of any Project for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any rents (other than pursuant to the Master Lease);
(iii) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock
in one or a series of transactions; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of any member or
any profits or proceeds relating to such membership interest; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Property Manager (including an Affiliated Manager)
other than in accordance with Section 8.3.

 

61

 

 

(c)          Notwithstanding the provisions of Section 8.1(b), any of the
following transfers shall not be deemed to be a Prohibited Transfer: (i) a
transfer by devise or descent or by operation of law upon the death of a member,
partner or shareholder of a Restricted Party; or (ii) the Sale or Pledge, in one
or a series of transactions after the date hereof, of not more than forty-nine
percent (49%) of the stock, limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party; provided,
however, any such transfer shall be subject to the following additional
conditions: (A) no such transfers shall result in a change in Control in the
Restricted Party or change in control of any Project, (B) no transfer shall be
made to any Person that is not in compliance with Section 6.18, and (C)
Administrative Agent shall receive not less than thirty (30) days prior written
notice of such proposed transfer; or (iii) any Sale or Pledge of the stock in
any publicly traded company whose shares are listed on the New York Stock
Exchange or such other nationally recognized stock exchange. Notwithstanding the
foregoing, any transfer that results in any Person owning in excess of
forty-nine percent (49%) of the ownership interest in a Restricted Party must
comply with the requirements of Section 8.1(d) hereof.

 

(d)          Administrative Agent’s consent to any proposed Prohibited Transfer
will be conditioned upon satisfaction of the following, it being understood that
Administrative Agent is under no obligation to consent to any proposed
Prohibited Transfer:

 

(i)          no Potential Default or Event of Default shall have occurred and
remain uncured;

 

(ii)         the proposed transferee (“Transferee”) and its principals, owners,
officers and directors meet all of the eligibility, credit, management and other
standards customarily applied by Administrative Agent and the Required Lenders
at the time of the proposed transfer to the approval of borrowers in connection
with the origination or purchase of similar mortgages on healthcare facilities,
to be determined by Administrative Agent in its sole discretion, including any
standards with respect to (i) previous relationships between Administrative
Agent or any Lender and the Transferee and its principals, (ii) the reputation
for integrity, honesty and veracity of the Transferee and its principals,
owners, officers and directors, and (iii) OFAC, money-laundering,
anti-terrorism, SEC and other similar regulations and activities;

 

(iii)        the Transferee and its property manager shall have sufficient
experience in the ownership and management of properties similar to the
Projects, and Administrative Agent shall be provided with reasonable evidence
thereof (and Administrative Agent reserves the right to approve the Transferee
without approving the substitution of the property manager);

 

62

 

 

(iv)        If required by Administrative Agent, Administrative Agent shall have
received Rating Agency Confirmation with respect to the transfer and the
Transferee;

 

(v)         Administrative Agent shall have received evidence satisfactory to it
that the single purpose nature and bankruptcy remoteness of Borrower and its
shareholders, partners, or members, as the case may be, following such transfer
are in accordance with the standards of the Rating Agencies and the requirements
of Section 6.17;

 

(vi)        to the extent that the Transfer results in the Transferee holding
fee simple title to the Projects, the Transferee shall have executed and
delivered to Administrative Agent an assumption agreement in form and substance
acceptable to Administrative Agent, evidencing such Transferee’s agreement to
abide and be bound by the terms of the Note, the Mortgage and the other Loan
Documents, and containing such modification to the Loan Documents as
Administrative Agent may require, together with such legal opinions and title
insurance endorsements as may be reasonably requested by Administrative Agent;

 

(vii)       Administrative Agent shall have received on or prior to the date of
the sale or transfer (A) any transfer fee charged by Administrative Agent as a
condition to approving such sale, (B) a rating confirmation fee for each of the
Rating Agencies delivering a Rating Agency Confirmation pursuant to clause (iv)
above, which confirmation fees shall be equal to the then customary fees charged
by each applicable Rating Agency for such confirmation, and (C) the payment of
all costs and expenses reasonably incurred by Administrative Agent and any
Lender in connection with such assumption (including reasonable attorneys’ fees
and costs);

 

(viii)      Administrative Agent shall have received such additional
documentation as Administrative Agent may require in connection with the sale or
transfer, including a new Recourse Guaranty Agreement and Environmental
Indemnity Agreement (substantially in the form delivered to Administrative Agent
contemporaneously herewith) from Persons acceptable to Administrative Agent
affiliated with the Transferee, amendments to financing statements naming the
Transferee as debtor and documentary evidence of the organization and good
standing of the Transferee and authorization of the sale or transfer;

 

(ix)         the satisfaction of such other conditions and/or legal opinions as
Administrative Agent shall determine in its sole discretion to be in the
interest of the Lenders; and

 

(x)          Without limiting the foregoing, if Administrative Agent shall
consent to a transfer of the Projects, the written assumption agreement
described in Subsection 8.1(e)(vi) above shall provide for the release of
Borrower, but only as to acts or events occurring, or obligations arising, after
the closing of such transfer.

 

(xi)         All expenses incurred by Administrative Agent and Lenders shall be
payable by Borrower whether or not the Required Lenders consent to the
Prohibited Transfer. Neither Administrative Agent nor any Lender shall be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Indebtedness immediately due
and payable upon a Prohibited Transfer made without the Required Lenders’
consent. This provision shall apply to each and every Prohibited Transfer,
whether or not the Required Lenders have consented to any previous Prohibited
Transfer.

 

63

 

 

Section 8.2.          Taxes; Utility Charges. Except to the extent sums
sufficient to pay all Taxes (defined herein) have been previously deposited with
Administrative Agent as part of the Tax Impound and subject to Borrower’s right
to contest in accordance with Section 12.14 hereof, Borrower shall pay before
any fine, penalty, interest or cost may be added thereto, and shall not enter
into any agreement to defer, any real estate taxes and assessments, franchise
taxes and charges, and other governmental charges (the “Taxes”) that may become
a Lien upon any Project or become payable during the term of the Loan.
Borrower’s compliance with Section 3.4 of this Agreement relating to impounds
for Taxes shall, with respect to payment of such Taxes, be deemed compliance
with this Section 8.2. Borrower shall not suffer or permit the joint assessment
of any Project with any other real property constituting a separate tax lot or
with any other real or personal property. Borrower shall promptly pay for all
utility services provided to each Project.

 

Section 8.3.          Management.

 

(a)          Borrower acknowledges that the Lenders are making the Loan, in
part, based upon the operational expertise of the Property Manager. Borrower
shall not, and shall not permit Master Tenant to, surrender, terminate, cancel,
modify in any material respect, renew, amend, or extend the Management
Agreement, or enter into any other agreement relating to the management or
operation of the Projects with Property Manager or any other Person, or consent
to the assignment by the Property Manager of its interest under the Management
Agreement, in each case without the express written consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
and shall be based upon Administrative Agent’s evaluation of the proposed
substitute manager’s and operator’s financial condition, credit history and
credit worthiness, experience in operating and managing properties similar to
the Projects, performance and compliance history in connection with healthcare
facilities, reputation for honesty and integrity and prior experience with
Administrative Agent and the Lenders; provided, further, however, with respect
to a new manager such consent may be conditioned upon Borrower delivering a
Rating Agency Confirmation as to such new manager and management agreement. If
at any time Administrative Agent consents to the appointment of a new manager,
such new manager and Borrower shall, as a condition of Administrative Agent’s
consent, execute an Acknowledgment and Agreement of Property Manager in form and
substance similar to the Acknowledgment and Agreement of Property Manager
executed by the Property Manager as of the Closing Date. Any change in ownership
or control of the Property Manager shall be cause for Administrative Agent to
re-approve such Property Manager and Management Agreement. Each Property Manager
shall hold and maintain all necessary licenses, certifications and permits
required by law to operate and manage the Project for which it is providing
management services.

 

64

 

 

(b)          Borrower and Master Tenant shall cause each Property Manager to
manage the Projects in accordance with the applicable Management Agreement.
Borrower and/or Master Tenant, as the case may be shall (a) diligently perform
and observe all of the terms, covenants and conditions of the applicable
Management Agreement on the part of Borrower or Master Tenant, respectively, to
be performed and observed, (b) promptly notify Administrative Agent of any
notice received by Borrower or Master Tenant of any default by Borrower in the
performance or observance of any of the material terms, covenants or conditions
of the applicable Management Agreement on the part of Borrower or Master Tenant,
respectively, to be performed and observed, and (c) promptly deliver to
Administrative Agent a copy of each financial statement, business plan or
capital expenditures plan received by it under the Management Agreement. The
management fee payable under each Management Agreement shall not exceed Five
Percent (5.0%) of rental collections.

 

(c)          Administrative Agent shall have the right to require Borrower
and/or Master Tenant to replace the Property Manager with a Person which is not
an Affiliate of, but is chosen by, Borrower and approved by Administrative
Agent, such approval not to be unreasonably withheld or delayed, upon the
occurrence of any one or more of the following events: (a) at any time following
the occurrence and continuance of an Event of Default, and/or (b) if Property
Manager shall be in default under the Management Agreement beyond any applicable
notice and cure period or if at any time the Manager has engaged in gross
negligence, fraud or willful misconduct or if at any time the Manager is
insolvent or a debtor in a bankruptcy proceeding.

 

Section 8.4.          Operation; Maintenance; Inspection. Borrower shall observe
and comply with all legal requirements applicable to the ownership, use and
operation of the Projects. Borrower shall maintain the Projects in good
condition and promptly repair any damage or casualty, normal wear and tear
excepted. Borrower shall permit Administrative Agent and its agents,
representatives and employees, upon reasonable prior notice to Borrower, to
inspect the Projects and conduct such environmental and engineering studies as
Administrative Agent may require, provided such inspections and studies do not
materially interfere with the use and operation of the Projects.

 

Section 8.5.          Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Administrative Agent or
any Lender. If there shall be enacted any law (a) deducting the Loan from the
value of any Project for the purpose of taxation, (b) affecting any Lien on the
Projects, or (c) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, Borrower shall promptly pay to Administrative
Agent, on demand, all taxes, costs and charges for which Administrative Agent or
any Lender is or may be liable as a result thereof; however, if such payment
would be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Administrative Agent may declare all amounts owing
under the Loan Documents to be immediately due and payable.

 

65

 

 

Section 8.6.          Legal Existence; Name, Etc. Borrower and each SPE Party
shall preserve and keep in full force and effect its existence as, and at all
times operate as, a Single Purpose Entity, and shall preserve and keep in full
force and effect its entity status, franchises, rights and privileges under the
laws of the state of its formation, and all qualifications, licenses and permits
applicable to the ownership, use and operation of the Projects. Neither Borrower
nor any general partner or managing member of Borrower shall wind up, liquidate,
dissolve, reorganize, merge, or consolidate with or into any Person, or permit
any subsidiary or Affiliate of Borrower to do so. Without limiting the
foregoing, Borrower shall not reincorporate or reorganize itself under the laws
of any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the Closing Date. Borrower and each general partner or managing
member in Borrower shall conduct business only in its own name and shall not
change its name, identity, state of formation, or organizational structure, or
the location of its chief executive office or principal place of business unless
Borrower (a) shall have obtained the prior written consent of Administrative
Agent to such change, and (b) shall have taken all actions necessary or
requested by Administrative Agent to file or amend any financing statement or
continuation statement to assure perfection and continuation of perfection of
security interests under the Loan Documents. If Borrower does not have an
organizational identification number and later obtains one, such Borrower shall
promptly notify Administrative Agent of its organizational identification
number. Borrower (and each general partner or managing member in Borrower, if
any) shall maintain its separateness as an entity, including maintaining
separate books, records, and accounts and observing corporate and partnership
formalities independent of any other entity, shall pay its obligations with its
own funds and shall not commingle funds or assets with those of any other
entity.

 

Section 8.7.          Further Assurances. Borrower shall promptly (a) cure any
defects in the execution and delivery of the Loan Documents and the
Environmental Indemnity Agreement, (b) provide, and cause each Borrower Party to
provide, Administrative Agent such additional information and documentation on
Borrower’s and each Borrower Party’s legal or beneficial ownership, policies,
procedures, and sources of funds as Administrative Agent deems necessary or
prudent to enable Administrative Agent and each Lender to comply with Anti-Money
Laundering Laws as now in existence or hereafter amended, and (c) execute and
deliver, or cause to be executed and delivered, all such other documents,
agreements and instruments as Administrative Agent may reasonably request to
further evidence and more fully describe the Collateral for the Loan, to correct
any omissions in the Loan Documents or the Environmental Indemnity Agreement to
perfect, protect or preserve any liens created under any of the Loan Documents
and the Environmental Indemnity Agreement, or to make any recordings, file any
notices, or obtain any consents, as may be necessary or appropriate in
connection therewith. Borrower grants Administrative Agent an irrevocable power
of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Administrative Agent and
the Lenders under the Loan Documents and the Environmental Indemnity Agreement,
at law and in equity, including without limitation such rights and remedies
available to Administrative Agent pursuant to this Section 8.7. From time to
time upon the written request of Administrative Agent, Borrower shall deliver to
Administrative Agent a schedule of the name, legal domicile address and
jurisdiction of organization, if applicable, for each Borrower Party and each
holder of a legal interest in Borrower.

 

Section 8.8.          Estoppel Certificates Regarding Loan. Each Borrower,
within ten (10) days after request, shall furnish to Administrative Agent a
written statement, duly acknowledged, setting forth the amount due on the Loan,
the terms of payment of the Loan, the date to which interest has been paid,
whether any offsets or defenses exist against the Loan and, if any are alleged
to exist, the nature thereof in detail, and such other matters as Administrative
Agent reasonably may request.

 

66

 

 

Section 8.9.          Notice of Certain Events. Borrower shall promptly notify
Administrative Agent of (a) any Potential Default or Event of Default, together
with a detailed statement of the steps being taken to cure such Potential
Default or Event of Default; (b) any notice of default received by Borrower
under other obligations relating to the Projects or otherwise material to
Borrower’s business, including any notices of violations of any laws,
regulations, codes or ordinances; (c) any threatened or pending legal, judicial
or regulatory proceedings, including any dispute between Borrower and any
Governmental Authority, materially adversely affecting Borrower, any Borrower
Party or the Projects; (d) a copy of each notice of default or termination given
or made to any Operator by Borrower or received by Borrower from any Operator;
and (e) a copy of each notice of default or termination under any license or
permit necessary for the operation of the Projects in the manner required by
this Agreement; and (f) any threatened or actual ban on admissions as to the
Projects; and in the case of clauses (b), (d) or (e), promptly provide
Administrative Agent with copies of such notices referred to therein.

 

Section 8.10.         Indemnification. Borrower shall protect, defend, indemnify
and save harmless Administrative Agent and each Lender, their respective
shareholders, directors, officers, employees and agents (each, an “Indemnified
Person”) from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including without limitation
reasonable attorneys’ fees and expenses and other costs of investigation, or
defense, including those uncured upon any appeal or in connection with
responding to subpoenas, third parties or otherwise), imposed upon or incurred
by or asserted against any Indemnified Person by reason of (a) credit having
been extended, suspended or terminated under this Agreement and the other Loan
Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith; (b) ownership of the
Mortgage, the Projects or any interest therein or receipt of any rents and the
exercise of rights and remedies thereunder; (c) any accident, injury to or death
of persons or loss of or damage to property occurring in, on or about the
Projects or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (d) any use, nonuse or
condition in, on or about the Projects or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(e) performance of any labor or services or the furnishing of any materials or
other property in respect of the Projects or any part thereof; and (e) the
failure of any Person to file timely with the Internal Revenue Service an
accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Agreement, or to supply a copy thereof in a timely fashion to the
recipient of the proceeds of the transaction in connection with which this
Agreement is made. Any amounts payable to Administrative Agent or any Lender by
reason of the application of this Section shall become immediately due and
payable and shall bear interest at the Default Rate from the date loss or damage
is sustained by Administrative Agent or such Lender until paid.

 

Section 8.11.         [Intentionally Omitted].

 

Section 8.12.         Payment For Labor and Materials. Subject to Borrower’s
right to contest in accordance with Section 12.14 hereof, Borrower will promptly
pay when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Projects and never permit
to exist beyond the due date thereof in respect of any Project or any part
thereof any Lien, even though inferior to the Liens hereof, and in any event
never permit to be created or exist in respect of any Project or any part
thereof any other or additional Lien other than the Liens hereof, except for the
Permitted Encumbrances (defined in the Mortgage).

 

67

 

 

Section 8.13.         Use and Proceeds, Revenues. Each Borrower shall use the
proceeds of the Loan for proper business purposes. No portion of the proceeds of
the Loan shall be used by Borrower in any manner that might cause the borrowing
or the application of such proceeds to violate Regulation D, Regulation T or
Regulation X or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Securities Act of 1933 or the Securities
Exchange Act of 1934. Except as otherwise specifically provided in the Loan
Documents, revenues and other proceeds from the Projects received by Borrower
shall be applied to the Indebtedness then due and payable, actual operating
expenses relating to the Projects of the type included in the definition of
“Adjusted Expenses”, or other budgeted capital improvements, repairs or
replacements for the Projects before distribution by Borrower to any Borrower
Party.

 

Section 8.14.         Compliance with Laws and Contractual Obligations.

 

(a)          Borrower will (and will cause Operator to) comply in all material
respects with (or, to the extent that failure to comply could reasonably be
expected to materially and adversely affect the operation of a Project, will
comply in all respects with) (i) the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, laws, rules, regulations and orders relating to all building,
zoning, density, land use, covenants, conditions and restrictions, subdivision
requirements, taxes, employer and employee contributions, securities, employee
retirement and welfare benefits, environmental protection matters, employee
health and safety, quality and safety standards, accreditation standards and
requirements of the applicable state department of health or other applicable
state regulatory agency (each a “State Regulator”)), as are now in effect and
which may be imposed upon Borrower or Operator or the maintenance, use or
operation of the Projects or the provision of services to the occupants of the
Projects and (ii) the obligations, covenants and conditions contained in all
other material contractual obligations of Borrower, and as they relate to the
Projects and Operator.

 

(b)          Borrower will obtain and maintain and will cause Operator to obtain
and maintain, all licenses, qualifications and permits now held or hereafter
required to be held by Borrower or Operator for which the loss, suspension,
revocation or failure to obtain or renew, could reasonably be expected to have a
material adverse effect upon the financial condition of Borrower or the ability
to operate the Projects in compliance with the requirements of the Loan
Documents and as it has been operated prior to the date hereof.

 

Section 8.15.         Operating and Financial Covenants. The Projects shall
satisfy each of the following covenants as of the end of each calendar quarter
(the “Determination Date”):

 

(a)          Occupancy. The Projects shall maintain (on a combined basis)
average occupancy during the calendar quarter prior to each Determination Date
of not less than 66%.

 

68

 

 

(b)          Debt Service Coverage. The Debt Service Coverage Ratio as to each
Determination Date shall be equal to or greater than 2.00 to 1.00 based upon the
trailing twelve (12) full calendar months prior to the Determination Date;
provided, if on any Determination Date within twelve (12) months following
acquisition by Borrower of a Project, operating statements for the prior twelve
(12) month period are not available for such Project, the operating statements
covering any lesser period of time will be annualized to determine compliance
with this Section 8.15(b).

 

(c)          Project Yield. The Project Yield as of each Determination Date
shall be equal to or greater than 15.3% based on the trailing twelve (12) full
calendar months prior to the Determination Date; provided, if on any
Determination Date within twelve (12) months following acquisition by Borrower
of a Project, operating statements for the prior twelve (12) month period are
not available for such Project, the operating statements covering any lesser
period of time will be annualized to determine compliance with this Section
8.15(c).

 

Section 8.16.         Healthcare Laws and Covenants.

 

(a)          Without limiting the generality of any other provision of this
Agreement, Borrower and Operator and their employees and contractors (other than
contracted agencies) in the exercise of their duties on behalf of Borrower or
Operator (with respect to its operation of the Projects) shall be in compliance
in all material respects with all applicable Healthcare Laws. Borrower and
Operator will have maintained and shall have continued to maintain in all
material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws and to Borrower’s Knowledge
there are no presently existing circumstances which would result or likely would
result in material violations of the Healthcare Laws. Borrower and Operator have
and will maintain all Primary Licenses, Permits and other Governmental Approvals
necessary under applicable Laws to own and/or operate the Projects, as
applicable (including such Governmental Approvals as are required under such
Healthcare Laws); or, if applicable Licenses have been applied for, but not yet
issued to, Operator, Operator have entered into applicable agreements with the
prior operator of the Projects to operate the Projects under the current Primary
Licenses.

 

(b)          Borrower represents that it is neither (i) a “covered entity”
within the meaning of HIPAA or submits claims or reimbursement requests to Third
Party Payor Programs “electronically” (within the meaning of HIPAA) nor (ii)
subject to the “Administrative Simplification” provisions of HIPAA. If Borrower
at any time becomes, and during any period during which Operator is, a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Person (during any period during which such Person is a covered entity
or subject to the co-called “Administrative Simplification” provisions of HIPAA)
(x) will promptly undertake all necessary surveys, audits, inventories, reviews,
analyses and/or assessments (including any necessary risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by the failure of such Person(s) to be HIPAA Compliant (as
defined below); (y) will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that such Person(s) are or become HIPAA Compliant. For
purposes hereof, “HIPAA Compliant” shall mean that Person (A) is or will be in
material compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”) if and to the extent such Person is subject to such
provisions, rules or regulations, and (B) is not and could not reasonably be
expected to become, as of any date following any such HIPAA Compliance Date, the
subject of any civil or criminal penalty, process, claim, action or proceeding,
or any administrative or other regulatory review, survey, process or proceeding
(other than routine surveys or reviews conducted by any government health plan
or other accreditation entity) that could result in any of the foregoing or that
could reasonably be expected to adversely affect such Person’s business,
operations, assets, properties or condition (financial or otherwise), in
connection with any actual or potential violation by such Person of the then
effective provisions of HIPAA.

 

69

 

 

(c)          If and to the extent required under applicable Laws, Borrower
and/or each Operator shall maintain in full force and effect throughout the term
of the Loan (i) a valid Primary License for the requisite number of Residential
Units in the Projects, free from restrictions or known conflicts, and such
Primary License shall not be provisional, probationary or restricted in any
manner that would materially impair the use or operation of the Projects for the
use described in Section 6.22(a) above, and (ii) a provider agreement or other
required documentation of approved provider status for each Third-Party Payor
Programs, if applicable. The Projects shall be operated in a manner such that
the Primary Licenses shall remain in full force and effect.

 

(d)          Neither Borrower nor any Operator shall do (or suffer to be done)
any of the following with respect to any Project without the prior written
consent of Administrative Agent:

 

(i)          Transfer the Primary Licenses to any location other than the
Projects.

 

(ii)         Rescind, withdraw, revoke, or amend the number of Residential Units
permitted under the Primary Licenses, or otherwise amend the Primary Licenses in
such a manner that results in a material adverse effect on the rates charged or
otherwise diminish or impair the nature, tenor or scope of the Primary Licenses;

 

(iii)        Amend or otherwise change any Project’s authorized units/beds
capacity and/or the number of Residential Units approved by the State Regulator,
if applicable;

 

(iv)        Replace or transfer all or any part of any Project’s units or beds
to another site or location other than to another Project; or

 

(v)         Voluntarily transfer or encourage the transfer of any resident of
any Project to any other facility (other than to another Project), unless such
transfer is (A) at the request of the resident, (B) for reasons relating to the
health, required level of medical care or safety of the resident to be
transferred or the residents remaining at the facility or (C) as a result of the
disruptive behavior of the transferred resident that is detrimental to the
facility.

 

(e)          If and when Borrower or Operator participates in any Medicare or
Medicaid or other Third-Party Payor Programs with respect to the Projects, the
Projects will remain in compliance with all requirements necessary for
participation in Medicare and Medicaid, including the Medicare and Medicaid
Patient Protection Act of 1987, as it may be amended, and such other Third-Party
Payor Programs. Each Project is and will remain in conformance in all material
respects with all insurance, reimbursement and cost reporting requirements, and,
if applicable, have a current provider agreement that is in full force and
effect under Medicare and Medicaid.

 

70

 

 

(f)          To Borrower’s Knowledge, there exists no Healthcare Investigations
affecting the Projects. If Borrower becomes aware of any Healthcare
Investigation after the Closing Date, Borrower will promptly provide to
Administrative Agent the following information with respect thereto: (i) number
of records requested, (ii) dates of service, (iii) dollars at risk, (iv) date
records submitted, (v) determinations, findings, results and denials (including
number, percentage and dollar amount of claims denied, (vi) additional remedies
proposed or imposed, (vii) status update, including appeals, and (viii) any
other pertinent information related thereto.1

 

Section 8.17.         Cooperation Regarding Licenses. From time to time, upon
the request of Administrative Agent, if a Potential Default or Event of Default
exists hereunder, Borrower shall, and shall cause Operator to, complete, execute
and deliver to Administrative Agent any applications, notices, documentation,
and other information necessary or desirable, in Administrative Agent’s
judgment, to permit Administrative Agent or its designee (including a receiver)
to obtain, maintain or renew any one or more of the Primary Licenses for the
Projects (or to become the owner of the existing Primary Licenses for the
Projects) and to the extent permitted by applicable Laws to obtain any other
provider agreements or Governmental Approvals then necessary or desirable for
the operation of the Projects by Administrative Agent or its designee for their
current use (including, without limitation, any applications for change of
ownership of the existing Primary Licenses or change of control of the owner of
the existing Primary Licenses). To the extent permitted by applicable Laws, (i)
Administrative Agent is hereby authorized (without the consent of Borrower or
Operator) to submit any such applications, notices, documentation or other
information which Borrower caused to be delivered to Administrative Agent in
accordance with the above provisions to the applicable Governmental Authorities,
or to take such other steps as Administrative Agent may deem advisable to
obtain, maintain or renew any Primary License or Permits or other Governmental
Approvals in connection with the operation of the Projects for their current
use, and Borrower agrees to cooperate and to cause Operator to cooperate with
Administrative Agent in connection with the same and (ii) Borrower, upon demand
by Administrative Agent, shall take any action and cause Operator to take any
action necessary or desirable, in Administrative Agent’s sole judgment, to
permit Administrative Agent or its designee (including a receiver) to use,
operate and maintain each Project for its current use. If Borrower fails to
comply with the provisions of this Section 8.17 for any reason whatsoever,
Borrower hereby irrevocably appoints Administrative Agent and its designee as
Borrower’s attorney-in-fact, with full power of substitution, to take any action
and execute any documents and instruments necessary or desirable in
Administrative Agent’s sole judgment to permit Administrative Agent or its
designee to undertake Borrower’s obligations under this Section 8.17, including
obtaining any Licenses or Governmental Approvals then required for the operation
of the Projects by Administrative Agent or its designee for their current uses.
The foregoing power of attorney is coupled with an interest and is irrevocable
and Administrative Agent may exercise its rights thereunder in addition to any
other remedies which Administrative Agent may have against Borrower or any
Borrower Party as a result of Borrower’s breach of the obligations contained in
this Section 8.17.

 



 



1Please note that a broader covenant with respect to Healthcare Investigations
will need to be added to the Lease.

 



71

 

 

Section 8.18.         Transactions With Affiliates. Without the prior written
consent of Administrative Agent, Borrower shall not engage in any transaction
affecting the Projects with an Affiliate of Borrower, except as expressly
contemplated by this Agreement.

 

Section 8.19.         Representations and Warranties. Borrower shall cause all
representations and warranties in the Loan Documents and Environmental Indemnity
Agreement to remain true and correct at all times while any portion of the Loan
remains outstanding.

 

Section 8.20.         Alterations. Administrative Agent’s prior approval shall
be required in connection with any alterations to the Projects (except tenant
improvements under any Lease approved by Administrative Agent or under any Lease
for which approval was not required by Administrative Agent under this
Agreement) (a) that adversely affect the structural components of the Projects,
utilities, HVAC or the exterior of the Projects, (b) that are reasonably likely
to cause a Material Adverse Change or (c) the cost of which (including any
related alteration, improvement or replacement) is reasonably anticipated to
exceed the Restoration Threshold, which approval may be granted or withheld in
Administrative Agent’s sole discretion. If the total unpaid amounts incurred and
to be incurred with respect to such alterations to the Projects shall at any
time exceed the Restoration Threshold, Borrower shall promptly deliver to
Administrative Agent as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (i) cash, (ii) letters of credit, (iii) U.S. Obligations, (iv)
other securities acceptable to Administrative Agent, or (v) a completion bond in
form acceptable to Administrative Agent. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Projects (other than such amounts to be paid
or reimbursed by Tenants under the Leases) over the Restoration Threshold.

 

Section 8.21.         Business and Operations. Borrower will continue to engage
only in the businesses currently conducted by it on the date hereof, as and to
the extent the same are necessary for the ownership and leasing of the Projects.
Borrower shall at all times cause the Projects to be maintained in accordance
with the Projects’ use as a senior housing and healthcare facility.

 

Section 8.22.         Severability of Covenants. Any representations, warranties
or covenants made by Borrower regarding such entities or their Affiliates (as
contrasted with the Projects) shall be deemed to have been made solely on behalf
of such entity, and neither Borrower shall be deemed to be making such
representations or covenants or warranties regarding any other entity.

 

Section 8.23.         Required Repairs and Post Closing Requirements. Borrower
shall provide evidence reasonably satisfactory to Administrative Agent that the
Required Repairs have been completed within the time periods set forth on
Schedule 2.5(b), all of which shall be performed in a manner satisfactory to
Administrative Agent and shall be subject to inspection by Administrative Agent.
Borrower shall also satisfy the Post Closing Requirements within the time
periods set forth on Schedule 12.37.

 

72

 

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1.          Events of Default. Each of the following shall constitute
an Event of Default hereunder and under the Loan:

 

(a)          Payments. Failure of Borrower to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days of (and including) the date when due, or failure of
Borrower to pay the Loan at the Maturity Date, whether by acceleration or
otherwise.

 

(b)          Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.

 

(c)          Sale, Encumbrance, Etc. The sale, transfer, conveyance, pledge,
mortgage or assignment of any part or all of any Project, or any interest
therein, or of any interest in Borrower, in violation of this Agreement.

 

(d)          Covenants. Borrower’s failure to perform, observe or comply with
any of the agreements, covenants or provisions contained in this Agreement or in
any of the other Loan Documents or Environmental Indemnity Agreement (other than
those agreements, covenants and provisions referred to elsewhere in this Article
9), and the continuance of such failure for ten (10) days after notice by
Administrative Agent to Borrower; however, subject to any shorter period for
curing any failure by Borrower as specified in any of the other Loan Documents
or Environmental Indemnity Agreement, Borrower shall have an additional sixty
(60) days to cure such failure if (a)such failure does not involve the failure
to make payments on a monetary obligation; (b)such failure cannot reasonably be
cured within ten (10) days; (c) Borrower is diligently undertaking to cure such
default; and (d) Borrower has provided Administrative Agent with security
reasonably satisfactory to Administrative Agent against any interruption of
payment or impairment of collateral under the Loan Documents as a result of such
continuing failure. The notice and cure provisions of this Section 9.4 do not
apply to the other Events of Default described in this Article 9 or to
Borrower’s failure to perform, observe or comply with any of the agreements,
covenants or provisions referenced elsewhere in this Article 9 (for which no
notice and cure period shall apply).

 

(e)          Representations and Warranties. Any representation or warranty made
in any Loan Document or the Environmental Indemnity Agreement or the Compliance
Certificate proves to be untrue in any material respect when made or deemed
made.

 

(f)          Other Encumbrances. Any default under any document or instrument,
other than the Loan Documents, evidencing or creating a Lien on any Project or
any part thereof, is not cured within any applicable grace or cure period
therein.

 

(g)          Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower, any Borrower Party or any
other Person having an ownership or security interest in the Projects (each, a
“Bankruptcy Party”) which seeks liquidation, reorganization or other relief with
respect to it or its debts or other liabilities under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeks the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
of its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of sixty (60) days; or an order for relief
against a Bankruptcy Party shall be entered in any such case under the Federal
Bankruptcy Code.

 

73

 

 

(h)          Voluntary Petitions, etc. Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.

 

(i)          Default Under Operating Agreement. The occurrence of a default by
Borrower under any of the Operators’ Agreements, which remains uncured beyond
any applicable grace or cure periods available to Borrower.

 

(j)          Certain Covenants. Borrower’s failure to (i) maintain its status as
a Single Purpose Entity; (ii) timely deliver the Compliance Certificate; (iii)
comply with the provisions of Section 8.15; (iv) comply with the provisions of
Section 8.16(c); and (v) provide Administrative Agent with ten (10) days
subsequent written notice of changes of the state of Borrower’s formation or
Borrower’s name.

 

(k)          Financial Information. Borrower’s failure to deliver financial
statements and reports as required by Article 7 and the continuance of such
failure (i) in connection with the first such failure, for a period of ten (10)
days after delivery of written notice to Borrower by Administrative Agent of
such failure and (ii) thereafter, for ten (10) days after the required delivery
date of such financial statement or report.

 

(l)          Default Under Guaranty. The occurrence of a default under the
Recourse Guaranty Agreement and such default is not cured within any grace or
cure periods provided therein.

 

(m)          Criminal Act. Borrower’s or any Borrower Party’s being charged with
a felony crime or a crime involving moral turpitude and the individual charged
in connection therewith is not terminated within five (5) days of Borrower’s
knowledge of such indictment as an officer, employee or director of Borrower or
Borrower Party.

 

(n)          Master Lease. The occurrence of a material default under the Master
Lease which continues uncured beyond any applicable notice and grace period
provided under the Master Lease.

 

(o)          [Reserved]

 

74

 

 

(p)          Environmental Indemnity Agreement. There shall have occurred any
default under the Environmental Indemnity Agreement which remains uncured beyond
any applicable grace or cure periods available under the Environmental Indemnity
Agreement.

 

(q)          Required Repairs and Post Closing Requirements. The failure to
satisfy the Post Closing Obligations within the time periods set forth on
Schedule 12.37, provided, however, that, if Borrower has made good faith efforts
to satisfy, and diligently pursued the completion of, such Post Closing
Obligations within the time periods specified on such Schedule, Borrower shall
have an additional thirty (30) days to cure such failure, provided Borrower is
diligently pursuing such cure.

 

(r)          Death of Guarantor. If any Guarantor is an individual, the death of
such Guarantor.

 

(s)          Admissions Restrictions. Any Governmental Authority ceases to
permit new residents or tenants to be admitted to any of the Projects or causes
the Operator to discharge any residents or tenants from any of the Projects.

 

(t)          Healthcare Investigations. The occurrence of a Healthcare
Investigation affecting any of the Projects that results in a deficiency finding
by the relevant authority.

 

(u)          Cash Management Agreement. The occurrence of a default under a Cash
Management Agreement which remains uncured beyond any applicable grace or cure
periods provided therein.

 

Section 9.2.          Special Right to Cure with Respect to Operational
Defaults. Notwithstanding anything contained in Section 9.1 to the contrary, if
an event that would otherwise constitute an Event of Default under Section
9.1(t) occurs solely as a result of an act or omission of a Master Tenant or any
Operator (and such act, omission or failure is outside Borrower’s control and
not otherwise caused by Borrower) (each such failure, an “Operational Default”),
such Operational Default shall not constitute an “Event of Default” under
Section 9.1(t) hereunder if (and only if) all of the following conditions are
satisfied, as determined by Administrative Agent in its reasonable discretion:

 

(a)          There exists no other Event of Default hereunder.

 

(b)          Borrower sends written notice to Administrative Agent describing in
reasonable detail such breach within three (3) Business Days following the date
upon which Borrower becomes aware of such Operational Default.

 

(c)          All debt service payments and all other amounts due under the Loan
Documents are paid current at all times (regardless of whether or not there is
available revenue from the Projects or rent from the Master Lease to make such
payments).

 

(d)          Neither the value of the Collateral nor the ability to operate the
Projects is materially impaired as a result of the act or omission that caused
the Operational Default.

 

75

 

 

(e)          Borrower diligently pursues all rights and remedies available to
Borrower under the Master Lease and under applicable Laws to cure (or cause the
Operator to cure) such Operational Default, and if Borrower elects to cure (or
cause the Operator to cure) such Operational Default, such Operational Default
is actually cured within ninety (90) days of the occurrence of such Operational
Default (such ninety (90) day period from the occurrence of the Operational
Default is referred to as the “Operational Default Forbearance Period”).

 

(f)          Borrower take commercially reasonable steps to cause the Primary
Licenses required to operate the Projects as assisted living or skilled nursing
facilities and the reimbursement agreements with respect to the Projects to
remain in full force and effect under the Requirements of Law.

 

(g)          Borrower pays all of Administrative Agent’s and each Lender's
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees) in connection with the matters set forth in this Section 9.2.

 

(h)          On a bi-weekly basis during the pendency of the Operational Default
Forbearance Period, Borrower furnishes to Administrative Agent a detailed
written statement summarizing the then current status of Borrower’s attempts to
cure such Operational Default.

 

(i)          Borrower at all times during the Operational Default Forbearance
Period takes such additional action and/or executes such additional documents
(and/or causes Operator to take such additional action and/or execute such
additional documents) as Administrative Agent may reasonably require in
connection with the matters set forth in this Section 9.2.

 

Anything herein to the contrary notwithstanding, Administrative Agent and
Lenders shall have no obligation to forbear from exercising remedies by reason
of an Operational Default of any type as to which Borrower elects to cure more
than twice in the aggregate during the term of the Loan or more than once in any
twelve (12) month period during the term of the Loan. For the avoidance of
doubt, Administrative Agent and Lenders shall have no obligation to forbear from
submitting any pleadings in any bankruptcy or other proceeding to the extent
that a failure to do so could result in any prejudice to Lenders, a rejection or
termination of the Master Lease or otherwise adversely affect the Collateral
securing the Loan.

 

ARTICLE X

 

REMEDIES

 

Section 10.1.          Remedies Insolvency Events. Upon the occurrence of any
Event of Default described in Sections 9.7 or 9.8, all amounts due under the
Loan Documents immediately shall become due and payable, all without written
notice and without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or any other notice of default of any kind, all of which
are hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Section 9.7 or 9.8 is other than Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Administrative Agent’s
election, in Administrative Agent’s sole discretion.

 

76

 

 

Section 10.2.          Remedies Other Events. Except as set forth in Section
10.1 above, while any Event of Default exists, Administrative Agent may and at
the direction of the Required Lenders shall (a) by written notice to Borrower,
declare the entire Loan to be immediately due and payable without presentment,
demand, protest, notice of protest or dishonor, notice of intent to accelerate
the maturity thereof, notice of acceleration of the maturity thereof, or other
notice of default of any kind, all of which are hereby expressly waived by
Borrower, and (b) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity. Notwithstanding anything to the contrary
contained in the Loan Documents or the Environmental Indemnity Agreement, the
enforcement of the obligations of Borrower and the Borrower Parties under the
Loan Documents and the Environmental Indemnity Agreement and the exercise of
rights and remedies thereunder shall be undertaken solely by Administrative
Agent in its capacity as agent for the Lenders.

 

Section 10.3.          Administrative Agent’s Right to Perform the Obligations.
If Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents or the Environmental Indemnity Agreement, then
while any Event of Default exists, and without notice to or demand upon Borrower
and without waiving or releasing any other right, remedy or recourse
Administrative Agent may have because of such Event of Default, Administrative
Agent may (but shall not be obligated to) make such payment or perform such act
for the account of and at the expense of Borrower, and shall have the right to
enter upon the Projects for such purpose and to take all such action thereon and
with respect to the Projects as it may deem necessary or appropriate. If
Administrative Agent shall elect to pay any sum due with reference to the
Projects, Administrative Agent may do so in reliance on any bill, statement or
assessment procured from the appropriate Governmental Authority or other issuer
thereof without inquiring into the accuracy or validity thereof. Similarly, in
making any payments to protect the security intended to be created by the Loan
Documents, Administrative Agent shall not be bound to inquire into the validity
of any apparent or threatened adverse title, lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the same.
Borrower shall indemnify, defend and hold Administrative Agent harmless from and
against any and all losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs, or disbursements of any kind or
nature whatsoever, including reasonable attorneys’ fees, incurred or accruing by
reason of any acts performed by Administrative Agent pursuant to the provisions
of this Section 10.3, including those arising from the joint, concurrent, or
comparative negligence of Administrative Agent, except as a result of
Administrative Agent’s gross negligence or willful misconduct. All sums paid by
Administrative Agent pursuant to this Section 10.3, and all other sums expended
by Administrative Agent to which it shall be entitled to be indemnified,
together with interest thereon at the Default Rate from the date of such payment
or expenditure until paid, shall constitute additions to the Loan, shall be
secured by the Loan Documents and shall be paid by Borrower to Administrative
Agent upon demand.

 

77

 

 

ARTICLE XI

 

ADMINISTRATIVE AGENT

 

Section 11.1.          Appointment and Duties.

 

(a)          Each Lender hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 11.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and the Environmental Indemnity Agreement and accept delivery
thereof on its behalf from Borrower or any Borrower Party, (ii) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Administrative Agent under such Loan
Documents the Environmental Indemnity Agreement, and (iii) exercise such powers
as are reasonably incidental thereto.

 

(b)          Without limiting the generality of clause (a) above, the
Administrative Agent shall have the sole and exclusive right and authority (to
the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents and the Environmental
Indemnity Agreement (including in any proceeding described in Section 9.7 or
Section 9.8 or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document and the
Environmental Indemnity Agreement to any Secured Party is hereby authorized to
make such payment to the Administrative Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in Section
9.7 or Section 9.8 or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document or the
Environmental Indemnity Agreement, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents or the Environmental Indemnity
Agreement, applicable law or otherwise, (vii) execute any amendment, consent or
waiver under the Loan Documents and the Environmental Indemnity Agreement on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that the Administrative Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for the
Administrative Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, including any deposit account maintained by
Borrower or a Borrower Party with, and cash and cash equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent, and each
Lender hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed and (viii) provide each Lender within ten
(10) Business Days following receipt, copies of the reports and financial
information received from Borrower under Article 7 and notices of default
delivered by or received by Administrative Agent under this Agreement.

 

78

 

 

(c)          Under the Loan Documents and the Environmental Indemnity Agreement,
the Administrative Agent (i) is acting solely on behalf of the Lenders (except
to the limited extent provided in Section 2.13(b) with respect to the Register
and in Section 11.10), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document and the Environmental Indemnity Agreement to refer to the
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document or the Environmental Indemnity
Agreement other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document or the Environmental Indemnity Agreement,
and each Lender hereby waives and agrees not to assert any claim against the
Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.

 

Section 11.2.          Binding Effect. Each Lender agrees that (i) any action
taken by the Administrative Agent or the Required Lenders (or, if expressly
required hereby, a greater proportion of the Lenders) in accordance with the
provisions of the Loan Documents or the Environmental Indemnity Agreement, (ii)
any action taken by the Administrative Agent in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) and (iii)
the exercise by the Administrative Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

 

Section 11.3.          Use of Discretion.

 

(a)          The Administrative Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or the Environmental Indemnity Agreement or
(ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

 

(b)          Notwithstanding clause (a) of this Section 11.3, the Administrative
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, the Administrative Agent receives an indemnification satisfactory
to it from the Lenders (or, to the extent applicable and acceptable to the
Administrative Agent, any other Secured Party) against all Liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted
against the Administrative Agent or any Related Person thereof or (ii) that is,
in the opinion of the Administrative Agent or its counsel, contrary to any Loan
Document or the Environmental Indemnity Agreement or applicable Requirement of
Law.

 

Section 11.4.          Delegation of Rights and Duties. The Administrative Agent
may, upon any term or condition it specifies, delegate or exercise any of its
rights, powers and remedies under, and delegate or perform any of its duties or
any other action with respect to, any Loan Document or the Environmental
Indemnity Agreement by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article 11 to the extent provided by the
Administrative Agent.

 

79

 

 

Section 11.5.          Reliance and Liability.

 

(a)          The Administrative Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 12.3, (ii) rely on the Register to the
extent set forth in Section 2.13, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Borrower or any Borrower Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b)          None of the Administrative Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document or the Environmental Indemnity Agreement, and
each Lender and Borrower and the Borrower Parties hereby waive and shall not
assert any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from the gross negligence or willful
misconduct of the Administrative Agent or, as the case may be, such Related
Person (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction) in connection with the duties expressly set forth
herein. Without limiting the foregoing, the Administrative Agent:

 

(i)          shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);

 

(ii)         shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document or the Environmental Indemnity Agreement;

 

(iii)        makes no warranty or representation, and shall not be responsible,
to any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or Borrower or
any Borrower Party in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Borrower or any Borrower Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and

 

(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Borrower or any Borrower Party or as to the existence
or continuation or possible occurrence or continuation of any Potential Default
or Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from a Borrower, any
Lender describing such Potential Default or Event of Default clearly labeled
“notice of default” (in which case the Administrative Agent shall promptly give
notice of such receipt to all Lenders);

 

80

 

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and Borrower and the Borrower Parties hereby waives and agrees not to
assert any right, claim or cause of action it might have against the
Administrative Agent based thereon.

 

Section 11.6.          Administrative Agent Individually. The Administrative
Agent and its Affiliates may make loans and other extensions of credit to,
acquire stock and stock equivalents of, engage in any kind of business with,
Borrower or any Borrower Party or Affiliate thereof as though it were not acting
as Administrative Agent and may receive separate fees and other payments
therefor. To the extent the Administrative Agent or any of its Affiliates makes
any Loan or otherwise becomes a Lender hereunder, it shall have and may exercise
the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender,” and
“Required Lender,” and any similar terms shall, except where otherwise expressly
provided in any Loan Document or the Environmental Indemnity Agreement, include,
without limitation, the Administrative Agent or such Affiliate, as the case may
be, in its individual capacity as Lender or as one of the Required Lenders,
respectively.

 

Section 11.7.          Lender Credit Decision. Each Lender acknowledges that it
shall, independently and without reliance upon the Administrative Agent, any
other Lender or any of their Related Persons or upon any document solely or in
part because such document was transmitted by the Administrative Agent or any of
its Related Persons, conduct its own independent investigation of the financial
condition and affairs of Borrower and each Borrower Party and make and continue
to make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or the Environmental Indemnity
Agreement or with respect to any transaction contemplated in any Loan Document
or the Environmental Indemnity Agreement, in each case based on such documents
and information as it shall deem appropriate. Except for documents expressly
required by any Loan Document or the Environmental Indemnity Agreement to be
transmitted by the Administrative Agent to the Lenders, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any Borrower
Party or any Affiliate of Borrower or any Borrower Party that may come into the
possession of the Administrative Agent or any of its Related Persons.

 

Section 11.8.          Expenses; Indemnities.

 

(a)          Each Lender agrees to reimburse the Administrative Agent and each
of its Related Persons (to the extent not reimbursed by Borrower or any Borrower
Party) promptly upon demand for such Lender’s Pro Rata Share with respect to the
Loan of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and other taxes paid in the name of, or on
behalf of, Borrower or any Borrower Party) that may be incurred by the
Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document and the Environmental Indemnity Agreement.

 

81

 

 

(b)          Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by Borrower or any
Borrower Party), from and against such Lender’s aggregate Pro Rata Share with
respect to the Loan of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against the Administrative Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document or the Environmental Indemnity Agreement, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

 

Section 11.9.          Resignation of Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by delivering
notice of such resignation to the Lenders and Borrower, effective on the date
set forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective. If the Administrative Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If, within 30 days after the retiring Administrative Agent
having given notice of resignation, no successor Administrative Agent has been
appointed by the Required Lenders that has accepted such appointment, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of Borrower, which may not be
unreasonably withheld, but shall not be required during the continuance of a
Potential Default or Event of Default.

 

(b)          Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents and the Environmental Indemnity Agreement, (ii) the Lenders
shall assume and perform all of the duties of the Administrative Agent until a
successor Administrative Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Administrative Agent and its Related Persons shall
no longer have the benefit of any provision of any Loan Document or the
Environmental Indemnity Agreement other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents and the Environmental Indemnity
Agreement. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents and the Environmental
Indemnity Agreement.

 

82

 

 

(c)          Administrative Agent may be removed as Administrative Agent upon
the request of all Lenders (other than Affiliates of Administrative Agent) upon
the determination by a court of competent jurisdiction that Administrative Agent
has committed actions constituting gross negligence or willful misconduct under
this Agreement. The provisions of subsection (b) above shall apply upon such
removal.

 

Section 11.10.         Additional Secured Parties. The benefit of the provisions
of the Loan Documents and the Environmental Indemnity Agreement directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not a Lender as long as, by accepting
such benefits, such Secured Party agrees, as among the Administrative Agent and
all other Secured Parties, that such Secured Party is bound by (and, if
requested by the Administrative Agent, shall confirm such agreement in a writing
in form and substance acceptable to the Administrative Agent) this Article 11,
Section 12.6 (Right of Setoff), Section 12.7 (Sharing of Payments, Etc.) and
Section 12.36 (Non-Public Information; Confidentiality) and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
11.8 only to the extent of Liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of Pro Rata Share or similar concept, (b) except as set
forth specifically herein, each of the Administrative Agent and each Lender
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document or the Environmental Indemnity Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1.          Notices. Any notice required or permitted to be given
under this Agreement shall be in writing and either shall be mailed by certified
mail, postage prepaid, return receipt requested, or sent by overnight air
courier service, or personally delivered to a representative of the receiving
party, or sent by facsimile (provided an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 12.1). All such communications shall be mailed, sent or
delivered, addressed to the party for whom it is intended at its address set
forth below.

 

83

 

 

If to Borrower: CHP Portland LLC   CHP Medford 1, LLC   CHP Friendswood SNF, LLC
  1920 Main Street, Suite 400   Irvine, California 92614   Attention: General
Counsel   Facsimile: (949) 250-0592       If to Administrative     Agent:
General Electric Capital Corporation   Loan No. 07-0004432   500 West Monroe
Street   Chicago, Illinois 60661   Attention: Dague Retzlaff, Vice President  
Facsimile: (866) 579-3042       with a copy to: General Electric Capital
Corporation   Loan No. 07-0004432   500 West Monroe Street   Chicago, Illinois 
60661   Attention: Jeffrey M. Muchmore, Managing Director   Facsimile: (866)
254-1971       with a copy to: General Electric Capital Corporation   Loan No.
07-0004432   5804 Trailridge Drive   Austin, Texas  78731   Attention: Diana
Pennington, Chief Counsel- HFS Real Estate   Facsimile: (866) 221-0433       If
to a Lender: To the address set forth on Exhibit B attached hereto.

 

Any notice or request so addressed and sent by United States mail or overnight
courier shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first Business Day after deposit with an overnight air
courier service, or (3) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee (except as otherwise provided in the Mortgage). Any notice or request
so delivered in person shall be deemed to be given when receipted for by, or
actually received by Administrative Agent, a Lender, or Borrower, as the case
may be. If given by facsimile, a notice or request shall be deemed given and
received when the facsimile is transmitted to the party’s facsimile number
specified above and confirmation of complete receipt is received by the
transmitting party during normal business hours or on the next Business Day if
not confirmed during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 12.1. If given by electronic mail, a notice shall be
deemed given and received when the electronic mail is transmitted to the
recipient’s electronic mail address specified above and electronic confirmation
of receipt (either by reply from the recipient or by automated response to a
request for delivery receipt) is received by the sending party during normal
business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier or personal delivery as otherwise provided in this Section
12.1. Except for facsimile and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.

 

84

 

 

Section 12.2.          Amendments and Waivers.

 

(a)          No amendment or waiver of any provision of the Environmental
Indemnity Agreement or any Loan Document and no consent to any departure by
Borrower or any Borrower Party therefrom shall be effective unless the same
shall be in writing and signed (1) in the case of an amendment, consent or
waiver to cure any ambiguity, omission, defect or inconsistency or granting a
new Lien for the benefit of the Secured Parties or extending an existing Lien
over additional property, by the Administrative Agent and Borrower, (2) in the
case of any other waiver or consent, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (3) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and Borrower; provided, however,
that no amendment, consent or waiver described in clause (2) or (3) above shall
be effective, unless in writing and signed by each Lender (or by the
Administrative Agent with the consent of the Lenders), in addition to any other
Person the signature of which is otherwise required pursuant to any Loan
Document, and such amendment, consent or waiver does any of the following:

 

(i)          waives any condition precedent to the effectiveness of this
Agreement, except any condition referring to any other provision of any Loan
Document;

 

(ii)         increases the Loan Commitment of any Lender or subjects any Lender
to any additional obligation or otherwise increases the principal amount of the
Loan;

 

(iii)        reduces (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of Borrower to repay (whether or not on a fixed date), any outstanding amount
under the Loan owing to Lenders or (B) any fee or accrued interest payable to
any Lender; provided, however, that this clause (iii) does not apply to (x) any
change to any provision increasing any interest rate or fee during the
continuance of an Event of Default or to any payment of any such increase or (y)
any modification to any financial covenant set forth in Article 8 or in any
definition set forth therein or principally used therein;

 

(iv)        waives or postpones any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
the Loan (including any agreement to forbear that would have the same effect) or
fee owing to such Lender or for the reduction of such Lender’s Loan Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.5(c), or to the
application of any payment, including as set forth in Section 2.7;

 

(v)         releases all or substantially all of the Collateral or any Guarantor
from its guaranty of any Obligation of Borrower;

 

85

 

 

(vi)        reduces or increases the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders,” “Pro Rata Share,” or “Pro Rata
Outstandings”; or

 

(vii)       amends Section 12.7 (Sharing of Payments, Etc.) or this Section
12.2;

 

(b)          Anything herein to the contrary notwithstanding, (A) any waiver of
any payment applied pursuant to Section 2.6 (Application of Payments) to, and
any modification of the application of any such payment to the Loan shall
require the consent of the Required Lenders, (B) no amendment, waiver or consent
shall affect the rights or duties under any Loan Document of, or any payment to,
the Administrative Agent (or otherwise modify any provision of Article 11 or the
application thereof), and (C) (1) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) the Loan Commitment or of such Lender may not be increased or extended
without the consent of such Lender, (y) the outstanding balance of such Lender’s
Pro Rata Share of the Loan may not be forgiven without the consent of such
Lender, and (z) the interest rate on the Loan cannot be reduced unless the
Defaulting Lender is treated the same as all other Lenders; (2) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loan; (3) each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersedes the unanimous
consent provisions set forth herein; and (4) the Required Lenders may consent to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

 

(c)          Each waiver or consent under any Loan Document, the Guaranty or the
Environmental Indemnity Agreement shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower or any Borrower Party shall entitle such Person to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

(d)          This Agreement and the other Loan Documents and the Environmental
Indemnity Agreement shall not be executed, entered into, altered, amended, or
modified by electronic means. Without limiting the generality of the foregoing,
Borrower, Administrative Agent, and each Lender hereby agree that the
transactions contemplated by this Agreement shall not be conducted by electronic
means, except as specifically set forth in Section 12.1 regarding notices. Any
reference to a Loan Document or the Environmental Indemnity Agreement, whether
in this Agreement or in any other Loan Document or the Environmental Indemnity
Agreement, shall be deemed to be a reference to such Loan Document or the
Environmental Indemnity Agreement as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.

 

(e)          Unless also consented to in writing by such Secured Hedge Provider
or, in the case of a Secured Hedge Agreement provided or arranged by GE Capital
or an Affiliate of GE Capital, GE Capital, no such amendment, waiver or consent
with respect to this Credit Agreement or any other Loan Document shall (A) alter
the ratable treatment of Obligations arising under Secured Hedge Agreements such
that such Obligations become junior in right of payment to principal on the Loan
or (B) result in Obligations owing to any Secured Hedge Provider becoming
unsecured (other than releases of Liens applicable to all Lenders and otherwise
permitted in accordance with the terms hereof), in each case in a manner adverse
to such Secured Hedge Provider.

 

86

 

 

Section 12.3.          Assignments and Participations; Binding Effect.

 

(a)          This Agreement shall become effective when it shall have been
executed by the Administrative Agent, the Lenders party hereto, and Borrower.
Thereafter, it shall be binding upon and inure to the benefit of Borrower
(except for Article 11), the Administrative Agent, each Lender and, to the
extent provided in Section 12.4, each other Indemnitee and Secured Party and, in
each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document or the Environmental Indemnity Agreement
none of Borrower, the Master Tenant, or the Administrative Agent shall have the
right to assign any rights or obligations hereunder or any interest herein.

 

(b)          Each Lender (other than a Defaulting Lender) may sell, transfer,
negotiate or assign all or a portion of its rights and obligations hereunder
(including all or a portion of its Loan Commitment and its rights and
obligations with respect to the Loan) to (i) any existing Lender (other than a
Defaulting Lender), (ii) any Affiliate or Approved Fund of any existing Lender
(so long as such Person would not, upon acceptance of such rights and
obligations hereunder, constitute a Defaulting Lender) or (iii) any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent and, provided no Potential Default or Event of Default
is in existence, to Borrower; provided, however, that the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Loan subject to any such sale shall be in a minimum amount of
$1,000,000, unless such sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in the Loan or is made with the
prior consent of the Administrative Agent. For purposes of clarification, any
sale, transfer, conveyance or other assignment, however described, by GE Capital
to GE Capital Bank, formerly known as GE Capital Financial Inc. (“GECB”), and/or
to any Affiliate of GECB, and by GECB to any of its Affiliates (including GE
Capital) or to GE Capital, is expressly approved, and each signatory hereto,
including Borrower, acknowledges that no further consent or approval will be
required in connection with any such sale, transfer, conveyance or other
assignment. A Defaulting Lender may not sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder except with Administrative
Agent’s consent or at Administrative Agent’s direction in accordance with
Section 2.14(c) hereof. A Defaulting Lender (or Person that would constitute a
Defaulting Lender upon acceptance of rights and obligations hereunder) may not
be the recipient of the sale, transfer, negotiation or assignment of any rights
or obligations hereunder except with the consent of the Administrative Agent
and, provided no Potential Default or Event of Default is then in existence,
Borrower.

 

87

 

 

(c)          The parties to each transfer or sale made in reliance on clause (b)
above (other than those described in clause (d) or (e) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such transfer or sale, together with any existing Note subject to
such transfer or sale (or any affidavit of loss therefor acceptable to the
Administrative Agent), any tax forms or other forms required to be delivered by
the Administrative Agent, and payment of an assignment fee in the amount of
$3,500, provided that (1) if a transfer or sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such transfer or sale, and (2) if a transfer or
sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such transfer or sale. Upon receipt of all the foregoing,
and conditioned upon such receipt and, if such assignment is made in accordance
with Section 12.3(b)(iii), upon the Administrative Agent (and Borrower, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, the Administrative Agent shall record or cause to
be recorded in the Register the information contained in such Assignment.

 

(d)          Subject to the recording of an Assignment by the Administrative
Agent in the Register pursuant to Section 2.13(b), (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents and the Environmental Indemnity Agreement have been assigned
to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Loan Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents and
the Environmental Indemnity Agreement, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents and the Environmental Indemnity
Agreement, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article 11, Section 12.6 (Right of Setoff), Section
12.7 (Sharing of Payments) and Section 12.36 (Non-Public Information;
Confidentiality).

 

(e)          In addition to the other rights provided in this Section 12.3, each
Lender may grant a security interest in, or otherwise assign as collateral, any
of its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loan), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to the Administrative Agent or (B) any holder of, or trustee for
the benefit of the holders of, such Lender’s securities by notice to the
Administrative Agent; provided, however, that no such holder or trustee, whether
because of such grant or assignment or any foreclosure thereon (unless such
foreclosure is made through an assignment in accordance with clause (b) above),
shall be entitled to any rights of such Lender hereunder and no such Lender
shall be relieved of any of its obligations hereunder.

 

88

 

 

EACH LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ITS PRO
RATA SHARE OF THE LOAN OR ITS NOTE, AND/OR (II) SELL, ASSIGN OR GRANT
PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, THE ENVIRONMENTAL INDEMNITY AGREEMENT, THE
LOAN, ITS NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH
SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “LENDER TRANSFEREE”). Borrower agrees
to cooperate with Lenders in connection with any such restatement, division,
sale, assignment or transfer. Each Lender Transferee shall have all of the
rights and benefits with respect to the Loan, Obligations, any Notes, the
Collateral and/or the Loan Documents and the Environmental Indemnity Agreement
held by it as fully as if the original holder thereof, and either Lender or any
Lender Transferee may be designated as the sole agent to manage the transactions
and obligations contemplated therein. Notwithstanding any other provision of any
Loan Document or the Environmental Indemnity Agreement, a Lender may disclose to
any Lender Transferee all information, reports, financial statements,
certificates and documents obtained under any provision of any Loan Document.

 

(f)          In addition to the other rights provided in this Section 12.3, each
Lender may, without notice to or consent from the Administrative Agent or
Borrower, sell participations to one or more Persons in or to all or a portion
of its rights and obligations under the Loan Documents and the Environmental
Indemnity Agreement; provided, however, that, whether as a result of any term of
any Loan Document or of such grant or participation, (i) no such participant
shall have a commitment, or be deemed to have made an offer to commit, to make
advances of the Loan hereunder, and, except as provided in the applicable option
agreement, none shall be liable for any obligation of such Lender hereunder,
(ii) such Lender’s rights and obligations, and the rights and obligations of the
Loan Parties and the Secured Parties towards such Lender, under any Loan
Document and the Environmental Indemnity Agreement shall remain unchanged and
each other party hereto shall continue to deal solely with such Lender, which
shall remain the holder of the Obligations in the Register, except that (A) each
such participant shall be entitled to the benefit of Sections 2.8 (Capital
Adequacy; Increased Costs; Illegality), 2.9 (Interest Rate Protection), and 2.10
(Libor Breakage Amount); provided, however, that in no case shall a participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document and the
Environmental Indemnity Agreement or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
and the Environmental Indemnity Agreement (including the right to enforce or
direct enforcement of the Obligations), except for those described in clauses
(iii), (iv), and (v) of Section 12.2(a) with respect to amounts, or dates fixed
for payment of amounts, to which such participant would otherwise be entitled.

 

89

 

 

Section 12.4.          Indemnities.

 

(a)          Borrower agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender, and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Obligation (or the repayment thereof), any related transaction, or
any securities filing of, or with respect to, Borrower, any Borrower Party or
the Projects, (ii) any commitment letter, proposal letter or term sheet with any
Person and any contractual obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that Borrower shall have no liability
under this Section 12.4 to any Indemnitee with respect to any Indemnified
Matter, and no Indemnitee shall have any liability with respect to any
Indemnified Matter other than (to the extent otherwise liable), to the extent
such liability has resulted from the gross negligence or willful misconduct of
such Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Furthermore, Borrower and each Borrower Party
waives and agrees not to assert against any Indemnitee any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

 

(b)          Without limiting the foregoing, “Indemnified Matters” includes all
environmental Liabilities as set forth in Article 4 whether or not, with respect
to any such environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, the successor-in-interest to
any Related Person or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such environmental Liabilities (i) are incurred solely following foreclosure by
any Secured Party or following any Secured Party having become the
successor-in-interest to Borrower or any Borrower Party and (ii) are
attributable solely to acts of such Indemnitee.

 

(c)          Any indemnification or other protection provided to any Indemnitee
pursuant to any Loan Document and all representations and warranties made in any
Loan Document shall (i) survive the termination of the Loan Commitment and the
payment in full of other Obligations and (ii) inure to the benefit of any Person
that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

 

(d)          In no event shall any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). Each of
Borrower and Borrower Parties hereby waives, releases and agrees not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

Section 12.5.          Lender-Creditor Relationship. The relationship between
the Lenders and the Administrative Agent, on the one hand, and Borrower, on the
other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to Borrower or Borrower Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and Borrower and Borrower Parties by
virtue of, any Loan Document or any transaction contemplated therein.

 

90

 

 

Section 12.6.          Right of Setoff. Each of the Administrative Agent, each
Lender, and each Affiliate (including each branch office thereof) of any of them
is hereby authorized, without notice or demand (each of which is hereby waived
by Borrower), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other indebtedness,
claims or other obligations at any time owing by the Administrative Agent, such
Lender, or any of their respective Affiliates to or for the credit or the
account of Borrower against any Obligation of Borrower or any Borrower Party now
or hereafter existing, whether or not any demand was made under any Loan
Document with respect to such Obligation and even though such Obligation may be
unmatured. Each of the Administrative Agent and each Lender agrees promptly to
notify Borrower and the Administrative Agent after any such setoff and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 12.6 are in addition to any other
rights and remedies (including other rights of setoff) that the Administrative
Agent, the Lenders, and their Affiliates and other Secured Parties may have.

 

Section 12.7.          Sharing of Payments, Etc. If any Lender, directly or
through an affiliate or branch office thereof, obtains any payment of any
Obligation of Borrower or any Borrower Party (whether voluntary, involuntary or
through the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Sections 2.8 (Capital Adequacy; Increased Costs; Illegality), 2.9
(Interest Rate Protection), and 2.10 (Libor Breakage Amount) and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of Borrower, applied to repay the
Obligations in accordance herewith); provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender without interest and (b) such Lender shall, to the fullest extent
permitted by applicable Requirements of Law, be able to exercise all its rights
of payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of Borrower in the amount of
such participation.

 

Section 12.8.          Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any property in favor of Borrower or any
Borrower Party or any other party or against or in payment of any Obligation. To
the extent that any Secured Party receives a payment from Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

91

 

 

Section 12.9.          Limitation on Interest. It is the intention of the
parties hereto to conform strictly to applicable usury laws. Accordingly, all
agreements between Borrower, Administrative Agent and Lenders with respect to
the Loan are hereby expressly limited so that in no event, whether by reason of
acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Administrative Agent and any Lender or charged by Administrative Agent
or any Lender for the use, forbearance or detention of the money to be lent
hereunder or otherwise, exceed the maximum amount allowed by law. If the Loan
would be usurious under applicable law (including the laws of the State of
Illinois and the laws of the United States of America), then, notwithstanding
anything to the contrary in the Loan Documents: (a) the aggregate of all
consideration which constitutes interest under applicable law that is contracted
for, taken, reserved, charged or received under the Loan Documents and the
Environmental Indemnity Agreement shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Note by the holder thereof (or, if the Note has been paid in
full, refunded to Borrower); and (b) if maturity is accelerated by reason of an
election by Administrative Agent, or in the event of any prepayment, then any
consideration which constitutes interest may never include more than the maximum
amount allowed by applicable law. In such case, excess interest, if any,
provided for in the Loan Documents and the Environmental Indemnity Agreement or
otherwise, to the extent permitted by applicable law, shall be amortized,
prorated, allocated and spread from the date of advance until payment in full so
that the actual rate of interest is uniform through the term hereof. If such
amortization, proration, allocation and spreading is not permitted under
applicable law, then such excess interest shall be canceled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the Note (or, if the Note has been paid in full, refunded to
Borrower). The terms and provisions of this Section 12.9 shall control and
supersede every other provision of the Loan Documents. The Loan Documents and
the Environmental Indemnity Agreement are contracts made under and shall be
construed in accordance with and governed by the laws of the State of Illinois,
except that if at any time the laws of the United States of America permit
Administrative Agent or the Lenders to contract for, take, reserve, charge or
receive a higher rate of interest than is allowed by the laws of the State of
Illinois (whether such federal laws directly so provide or refer to the law of
any state), then such federal laws shall to such extent govern as to the rate of
interest which Administrative Agent or the Lenders may contract for, take,
reserve, charge or receive under the Loan Documents and the Environmental
Indemnity Agreement.

 

Section 12.10.         Invalid Provisions. If any provision of any Loan Document
or the Environmental Indemnity Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Environmental
Indemnity Agreement and the Loan Documents shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
thereof; the remaining provisions thereof shall remain in full effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom; and in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of such Environmental
Indemnity Agreement and/or such Loan Document a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.

 

92

 

 

Section 12.11.         Reimbursement of Expenses.

 

(a)          Any action taken by Borrower or any Borrower Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of any Secured Party, shall be at the expense of Borrower or such
Borrower Party, and no Secured Party shall be required under any Loan Document
to reimburse any Borrower or Borrower Party therefor except as expressly
provided therein. In addition, Borrower agrees to pay or reimburse upon demand
(a) the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Loan by the Administrative Agent in its reasonable discretion
and fees, charges and disbursements of the auditors, appraisers, printers and
other of their Related Persons retained by or on behalf of any of them or any of
their Related Persons, (b) the Administrative Agent and each Lender for all
reasonable costs and expenses incurred by them or any of their Related Persons
in connection with internal audit reviews, field examinations, financial
investigation, and Collateral examinations, including, without limitation, any
tax service company (which shall be reimbursed, in addition to the out-of-pocket
costs and expenses of such examiners, at the per diem rate per individual
charged by the Administrative Agent for its examiners), (c) each of the
Administrative Agent, its Related Persons, and each Lender for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to Borrower or any Borrower Party or Master
Tenant, Loan Document, Obligation or related transaction (or the response to and
preparation for any subpoena or request for document production relating
thereto), including reasonable fees and disbursements of counsel (including
allocated costs of internal counsel), (d) costs incurred in connection with
settlement of condemnation and casualty awards, premiums for title insurance and
endorsements thereto, and (e) fees and costs for Uniform Commercial Code and
litigation searches and background checks, and Rating Agency fees and expenses
in connection with a Rating Agency Confirmation, if required.

 

(b)          Borrower shall also pay to Administrative Agent on the first (1st)
day of each month during the term of the Loan, in addition to all other amounts
due under the Loan Documents, the sum of One Hundred Fifty and No/100 Dollars
($150.00) per Project, which Administrative Agent shall apply against the cost
and expenses incurred in connection with the annual on-site audit and inspection
of the Projects.

 

93

 

 

Section 12.12.         Approvals; Third Parties; Conditions. All approval rights
retained or exercised by Administrative Agent or the Lenders with respect to the
Leases, contracts, plans, studies and other matters are solely to facilitate
Administrative Agent’s and the Lenders’ credit underwriting, and shall not be
deemed or construed as a determination that Administrative Agent or the Lenders
have passed on the adequacy thereof for any other purpose and may not be relied
upon by Borrower or any other Person. This Agreement is for the sole and
exclusive use of Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrower and may not be enforced, nor relied upon, by any
Person other than Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrower. All conditions of the obligations of Administrative
Agent and the Lenders hereunder, including the obligation to make advances, are
imposed solely and exclusively for the benefit of Administrative Agent and the
Lenders, its successors and assigns, and no other Person shall have standing to
require satisfaction of such conditions or be entitled to assume that any Lender
will refuse to make advances in the absence of strict compliance with any or all
of such conditions, and no other Person shall, under any circumstances, be
deemed to be a beneficiary of such conditions, any and all of which may be
freely waived in whole or in part by any Lender at any time in such Lender’s
sole discretion.

 

Section 12.13.         Administrative Agent and Lenders Not in Control; No
Partnership. None of the covenants or other provisions contained in this
Agreement shall, or shall be deemed to, give Administrative Agent or the Lenders
the right or power to exercise control over the affairs or management of
Borrower, the power of Administrative Agent and the Lenders being limited to the
rights to exercise the remedies referred to in the Environmental Indemnity
Agreement or the Loan Documents. No covenant or provision of the Environmental
Indemnity Agreement or the Loan Documents is intended, nor shall it be deemed or
construed, to create a partnership, joint venture, agency or common interest in
profits or income among Administrative Agent and the Lenders or any of them, on
the one hand, and Borrower, on the other hand, or to create an equity interest
in the Projects in Administrative Agent or any Lender. None of Administrative
Agent nor any Lender undertakes or assumes any responsibility or duty to
Borrower or to any other Person with respect to the Projects or the Loan, except
as expressly provided in the Environmental Indemnity Agreement and the Loan
Documents; and notwithstanding any other provision of the Environmental
Indemnity Agreement or the Loan Documents: (a) none of Administrative Agent or
any Lender are, and shall not be construed as, a partner, joint venturer, alter
ego, manager, controlling person or other business associate or participant of
any kind of Borrower or its stockholders, members, or partners and
Administrative Agent and the Lenders do not intend to ever assume such status;
(b) Administrative Agent and the Lenders shall in no event be liable for any
Debts, expenses or losses incurred or sustained by Borrower; and (c)
Administrative Agent and the Lenders shall not be deemed responsible for or a
participant in any acts, omissions or decisions of Borrower or its stockholders,
members, or partners. Administrative Agent and the Lenders and Borrower disclaim
any intention to create any partnership, joint venture, agency or common
interest in profits or income among the Administrative Agent and the Lenders or
any of them, on the one hand, and Borrower, on the other hand, or to create an
equity interest in the Projects in Administrative Agent or the Lenders, or any
sharing of liabilities, losses, costs or expenses.

 

94

 



 

Section 12.14. Contest of Certain Claims. Borrower may contest the validity of
Taxes or any mechanic’s or materialman’s lien asserted against any Project so
long as (a) Borrower notifies Administrative Agent that it intends to contest
such Taxes or liens, as applicable, (b) Borrower provides Administrative Agent
with an indemnity, bond or other security reasonably satisfactory to
Administrative Agent assuring the discharge of Borrower’s obligations for such
Taxes or liens, as applicable, including interest and penalties, (c) Borrower is
diligently contesting the same by appropriate legal proceedings in good faith
and at its own expense and concludes such contest prior to the tenth (10th) day
preceding the earlier to occur of the Maturity Date or the date on which any
Project is scheduled to be sold for non-payment, (d) Borrower promptly upon
final determination thereof pays the amount of any such Taxes or liens, as
applicable, together with all costs, interest and penalties which may be payable
in connection therewith, and (e) notwithstanding the foregoing, Borrower shall
immediately upon request of Administrative Agent pay any such Taxes or liens, as
applicable, notwithstanding such contest if, in the opinion of Administrative
Agent, any Project or any part thereof or interest therein may be in danger of
being sold, forfeited, foreclosed, terminated, canceled or lost. Administrative
Agent may pay over any cash deposit or part thereof to the claimant entitled
thereto at any time when, in the reasonable judgment of Administrative Agent,
the entitlement of such claimant is established.

 

Section 12.15.  Time of the Essence. Time is of the essence with respect to this
Agreement.

 

Section 12.16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Administrative Agent, the Lenders and Borrower and their
respective successors and assigns, provided that neither Borrower nor any other
Borrower Party shall, without the prior written consent of the Lenders, assign
any of its rights, duties or obligations hereunder.

 

Section 12.17. Renewal, Extension or Rearrangement. All provisions of the
Environmental Indemnity Agreement and the Loan Documents shall apply with equal
effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loan.

 

Section 12.18.  Waivers.

 

(a)          No course of dealing on the part of Administrative Agent or the
Lenders or their respective officers, employees, consultants or agents, nor any
failure or delay by Administrative Agent or any Lender with respect to
exercising any right, power or privilege of Administrative Agent or the Lenders
under the Environmental Indemnity Agreement and any of the Loan Documents, shall
operate as a waiver thereof.

 

(b)          Borrower hereby waives any right under the UCC or any other
applicable law to receive notice and/or copies of any filed or recorded
financing statements, amendments thereto, continuations thereof or termination
statements and releases and excuses Administrative Agent and each Lender from
any obligation under the UCC or any other applicable law to provide notice or a
copy of any such filed or recorded documents.

 

Section 12.19. Cumulative Rights; Joint and Several Liability. Rights and
remedies of Administrative Agent (on behalf of the Lenders) under the
Environmental Indemnity Agreement and the Loan Documents shall be cumulative,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy. If more than one person or
entity has executed this Agreement as “Borrower,” the obligations of all such
persons or entities hereunder shall be joint and several.

 

95

 

 

Section 12.20. Singular and Plural. Words used in this Agreement, the other Loan
Documents and the Environmental Indemnity Agreement, in the singular, where the
context so permits, shall be deemed to include the plural and vice versa. The
definitions of words in the singular in this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall apply to such words
when used in the plural where the context so permits and vice versa.

 

Section 12.21. Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

 

Section 12.22. Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
or the exhibits hereto and thereto are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.

 

Section 12.23. Promotional Material. Borrower authorizes Administrative Agent
and any Lender to issue press releases, advertisements and other promotional
materials in connection with Administrative Agent’s or such Lender’s own
promotional and marketing activities, subject to Borrower’s reasonable approval
of the form of such materials, and such materials may describe the Loan in
general terms and Administrative Agent’s and such Lender’s participation therein
in the Loan. All references to Administrative Agent or any Lender contained in
any press release, advertisement or promotional material issued by Borrower
shall be approved in writing by Administrative Agent in advance of issuance.

 

Section 12.24. Survival. All of the representations, warranties, covenants, and
indemnities hereunder (including environmental matters under Article 4), under
the indemnification provisions of the other Loan Documents and under the
Environmental Indemnity Agreement, shall survive the repayment in full of the
Loan and the release of the liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Projects to any
party, whether or not an Affiliate of Borrower.

 

Section 12.25. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, OR THE ENVIRONMENTAL INDEMNITY AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE
LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AGREEMENT OR IN ANY WAY RELATING
TO THE LOAN OR THE PROJECTS (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER INTO THIS AGREEMENT.

 

96

 

 

Section 12.26. Waiver of Punitive or Consequential Damages. None of
Administrative Agent, any Lender nor Borrower shall be responsible or liable to
the other or to any other Person for any punitive, exemplary or consequential
damages which may be alleged as a result of the Loan or the transaction
contemplated hereby, including any breach or other default by any party hereto.
Borrower represents and warrants to Administrative Agent and each Lender that as
of the Closing Date neither Borrower nor any Borrower Party has any claims
against Administrative Agent or any Lender in connection with the Loan.

 

Section 12.27.  Governing Law. UNLESS OTHERWISE NOTED THEREIN TO THE CONTRARY,
THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS
(WITHOUT GIVING EFFECT TO ILLINOIS’ PRINCIPLES OF CONFLICTS OF LAW) AND
APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT FOR THOSE PROVISIONS IN THE LOAN
DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY PERTAINING TO THE CREATION, PERFECTION
OR VALIDITY OF OR EXECUTION ON LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED
IN THE STATES WHERE THE PROJECTS ARE LOCATED, WHICH PROVISIONS SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATES WHERE THE PROJECTS
ARE LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

 

Section 12.28.  Entire Agreement. This Agreement, the other Loan Documents and
the Environmental Indemnity Agreement embody the entire agreement and
understanding between Administrative Agent and each Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents and
the Environmental Indemnity Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. If any conflict or
inconsistency exists between the Term Sheet and this Agreement, any of the other
Loan Documents, or the Environmental Indemnity Agreement, the terms of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement,
as applicable, shall control.

 

Section 12.29.  Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 12.30.  Consents and Approvals. To the extent that Administrative Agent,
Lenders and/or Required Lenders provide any consent or approval as provided for
in this Agreement, such consent shall be limited to the specific matter approved
and shall NOT be construed to (a) relieve Borrower from compliance with all of
the other terms and obligations of this Agreement, or (b) constitute a consent
to any further similar action (as to which a prospective consent or approval
shall be required and may not necessarily be granted), or (c) constitute a
consent to any other obligation to which any Lender may be a party.

 

97

 

 

Section 12.31.  Right of First Refusal. Borrower shall not borrow any money for
the acquisition of healthcare real estate asset(s) or refinancing of the Loan
(other than obtaining a HUD Commitment and any related funding) without first
providing Administrative Agent and Lenders with written notice of the intention
to incur said financing, which notice shall contain all terms and conditions of
the offered and contemplated financing to be obtained from a third party
(“Financing Notice”). Borrower shall give Administrative Agent the exclusive
first right to provide said financing on the same terms and conditions as
contemplated in the Financing Notice. Administrative Agent shall have the right
to provide said financing to Borrower by sending Borrower notice of
Administrative Agent’s intent to provide the financing (“Acceptance Notice”)
within five (5) Business Days of receipt by Administrative Agent of the
Financing Notice. If Administrative Agent timely sends an Acceptance Notice to
Borrower, then Administrative Agent or Lenders and Borrower shall consummate the
proposed loan in accordance with the terms and conditions of the Financing
Notice within sixty (60) days after receipt of the Acceptance Notice by
Borrower. Borrower and Administrative Agent shall reasonably cooperate with each
other to permit such Lender or Lenders to ascertain if Administrative Agent
wants to provide such financing, and if so, to close said loan and to reasonably
negotiate all open terms and conditions of said loan. If no Lender timely sends
an Acceptance Notice to Borrower, Borrower may close said loan under the terms
and conditions of the Financing Notice with the applicable lender referenced
therein, subject to the other provisions of this Agreement.

 

Section 12.32.  Effectiveness of Facsimile Documents and Signatures. The Loan
Documents and Environmental Indemnity Agreement may be transmitted and/or signed
by facsimile. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on all parties to the Loan Documents and
Environmental Indemnity Agreement, as applicable. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

Section 12.33.  Venue. EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS
AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE DEEMED COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

98

 

 

Section 12.34.  Important Information Regarding Procedures for Requesting
Credit. Each of the Administrative Agent and Lenders hereby notifies the
Borrower Parties that in order to help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify, and record information that identifies each
individual or business that requests credit. Accordingly, in connection with the
Loan or any other request for credit, Administrative Agent and the Lenders will
ask for the business name, business address, Employer Identification Number, and
other information which allows them to identify each Borrower Party, and may ask
for other identifying documents showing existence of each Borrower Party.

 

Section 12.35.  Method of Payment. All amounts payable under this Agreement and
the other Loan Documents must be paid by Borrower in accordance with Section
2.6(c). Payments in the form of cash, money order, third party payment,
cashier’s check, a check drawn on a foreign bank or non-bank financial
institution, or any form of payment other than those provided in the preceding
sentence will not be accepted.

 

Section 12.36.  Non-Public Information; Confidentiality; Disclosure. Borrower
authorizes Administrative Agent and each Lender to disclose information about
Borrower and any Borrower Party that Administrative Agent or such Lender may at
any time possess to any Affiliate of a Lender or Administrative Agent, whether
such information was supplied by Borrower or otherwise obtained by
Administrative Agent or the Lender; provided to the extent Administrative Agent
or any Lender receives material non-public information hereunder concerning
Borrower, the Borrower Parties, and the Master Tenant and their Affiliates and
agrees to use such information in compliance with all relevant policies,
procedures and contractual obligations and applicable Requirements of Laws
(including United States federal and state securities laws and regulations).

 

Section 12.37.  Post-Closing Obligations of Borrower. Notwithstanding the fact
that Borrower have not satisfied certain of the conditions to the advance of the
Loan proceeds as of the Closing Date, Lenders have agreed to advance the
proceeds of the Loan to Borrower, subject to the satisfaction of the other
conditions to funding contained herein and each of the requirements set forth in
Schedule 12.37 attached hereto. Borrower shall complete the same (or cause the
same to be completed) within the time periods specified in Schedule 12.37, which
time period may be extended by Administrative Agent in its sole discretion.

 

99

 

 

Section 12.38.  Release and Waiver Regarding Special Audits. Borrower and
Lenders acknowledge that from time to time during the term of the Loan, one or
more Lenders and/or Borrower may request that GE Capital provide Borrower and/or
the Lenders (collectively, the “Recipient”) with certain internally generated
reports (whether oral and/or written, the “Reports”), which Reports may include
oral and/or written information, assessments, notes, memoranda and analyses
prepared by employees of GE Capital for the limited purpose of preparing an
audit of the progress of one or more of the Projects has made with respect to a
plan of correction (or similar remedial obligation of Borrower or any Operator
under any Healthcare Laws) that may be issued from time to time with respect to
one or more of the Projects. With respect to any Reports that may be provided to
the Recipient from time to time during the term of the Loan, Lenders and
Borrower hereby acknowledge and agree as follows: (a) the Reports may be
prepared based on procedures that may not include all procedures deemed
necessary for the Recipient’s own purposes; (b) GE Capital will not be able or
willing to make any recommendations based on the Reports and GE Capital shall
not in any way be deemed a consultant, agent or other representative to the
Recipient in any manner; (c) the Recipient does not acquire any rights as a
result of the disclosure of the Reports and its access thereto, and GE Capital
assumes no duties or obligations in connection with, or as a result of, such
access; (d) the Recipient is not entitled to rely on the Report; (e) the
Recipient will not distribute or disclose the Reports or the information
contained therein to any third party, except if compelled by legal process, and
it will, to the extent permitted by applicable Law, indemnify and hold harmless
GE Capital, together with its employees, officers, advisors and Affiliates from
and against any and all claims, losses or expenses (including attorneys’ fees)
arising as a result of GE Capital having disclosed the Reports to the Recipient;
(f) the Recipient waives its right to recover from, and releases and discharges
any legal action against, GE Capital with respect to any and all suits, actions,
proceedings, investigations, demands, claims, liabilities, fines, penalties,
liens, judgments, losses, injuries, damages, settlement expenses or costs of
whatever kind or nature, whether direct or indirect, known or unknown,
contingent or otherwise, including, without limitation, attorneys’ and experts’
fees and expenses, and investigation and remediation costs that may arise on
account of or in any way be connected with the Report; and (g) and with respect
to the Reports, GE Capital is not acting as an agent, fiduciary or
representative for the Recipient, and the Recipient will (i) make its own
independent investigation of the subject matter of the Reports and (ii) be
solely responsible for its own review, assessments, conclusions and decisions
with respect to the Loan, the Projects and the relevant Borrower and/or
Operator.

 

ARTICLE XIII

 

LIMITATIONS ON LIABILITY

 

Section 13.1.  Limitation on Liability.

 

(a)          Subject to the qualifications below, neither the Administrative
Agent nor any Lender shall enforce the liability and obligation of Borrower to
perform and observe the Obligations by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Administrative Agent and
the Lenders may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Administrative Agent and
the Lenders to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Projects, or any
other Collateral given to Administrative Agent and the Lenders pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Projects and in any
other collateral given to Administrative Agent and the Lenders to secure the
Obligations, and Administrative Agent and each Lender, as applicable, by
accepting the Note, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrower in
any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Mortgage or the other Loan Documents.

 

100

 

 

(b)          The provisions of this Section 13.1 shall not, however, (i)
constitute a waiver, release or impairment of any Obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Administrative
Agent or any Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Mortgage; (iii) affect the validity or
enforceability of any guaranty made in connection with the Loan or any of the
rights and remedies of Administrative Agent or any Lender thereunder; (iv)
impair the right of Administrative Agent or any Lender to obtain the appointment
of a receiver; (v) impair the enforcement of the Assignment of Leases and Rents;
(vi) constitute a prohibition against Administrative Agent or any Lender to
commence any appropriate action or proceeding in order for Administrative Agent
or any Lender to exercise its remedies against the Projects; or (vii) constitute
a waiver of the right of Administrative Agent or any Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
(including attorneys’ fees and costs reasonably incurred), causes of action,
suits, claims, demands and judgments of any nature or description whatsoever,
which may be imposed upon, incurred by or awarded against Administrative Agent
or any Lender or any affiliate thereof as a result of, arising out of or in
connection with (and Borrower shall be personally liable and shall indemnify
Administrative Agent and such Lender for) the following:

 

(A)any failure by Borrower or any Guarantor or any of their Affiliates or their
respective employees, managers, contractors, agents or other representatives
after the occurrence and during the continuance of any Event of Default to apply
any portion of the gross income from the Projects at any time received by or
payable to Borrower or any Guarantor or any of their Affiliates or their
respective employers, managers, contractors, agents or other representatives to
the Loan or to customary operating expenses of the Projects;

 

(B)Borrower’s commission of a criminal act;

 

(C)Borrower’s failure to permit on-site inspections of any Project or to provide
the financial reports and other financial information, each as required by, and
in accordance with the terms and provisions of, this Agreement and the other
Loan Documents;

 

(D)the failure by Borrower or any Borrower Party to apply any funds derived from
the Projects, including Security Deposits, Adjusted Revenue, insurance proceeds
and condemnation awards as required by the Loan Documents;

 

(E)any intentional misrepresentation by Borrower or any Borrower Party made in
or in connection with the Loan Documents or the Loan;

 

(F)Borrower’s collection of rents more than one month in advance or entering
into or modifying or canceling Leases, or receipt of monies by Borrower or any
Borrower Party in connection with the modification or cancellation of any
Leases, in violation of this Agreement or any of the other Loan Documents;

 

101

 

 

(G)Borrower, any Guarantor or any Affiliate of any of them contesting or in any
way interfering with, directly or indirectly (collectively, a “Contest”), any
foreclosure action or sale commenced by Administrative Agent or any Lender or
with any other enforcement of Administrative Agent’s or any Lender’s rights,
powers or remedies under any of the Loan Documents or under any document
evidencing, securing or otherwise relating to any of the Security (whether by
making any motion, bringing any counterclaim, claiming any defense, seeking any
injunction or other restraint, commencing any action seeking to consolidate any
such foreclosure or other enforcement with any other action, or otherwise);

 

(H)Borrower’s failure to turn over to Administrative Agent all Security Deposits
upon Administrative Agent’s demand following an Event of Default;

 

(I)any amendment or modification of the Master Lease, or any guaranty thereof,
or any termination or surrender of the Master Lease or any guaranty thereof
(except only to the extent expressly permitted under this Agreement), without
the prior written consent of Administrative Agent in each instance;

 

(J)Borrower’s failure to maintain insurance as required by this Agreement or to
pay any Taxes or assessments affecting the Projects;

 

(K)damage or destruction to any Project caused by the negligent or intentional
acts or omissions of Borrower, its agents, employees, or contractors;

 

(L)Borrower’s failure to perform its obligations under the Environmental
Indemnity Agreement or with respect to environmental matters under Article 4;

 

(M)Borrower’s failure to pay for any loss, liability or expense (including
attorneys’ fees) incurred by Administrative Agent or any Lender arising out of
any claim or allegation made by Borrower, its successors or assigns, or any
creditor of Borrower, that this Agreement or the transactions contemplated by
the Loan Documents and the Environmental Indemnity Agreement establish a joint
venture, partnership or other similar arrangement among Borrower, the
Administrative Agent, or any Lender;

 

(N)any brokerage commission or finder’s fees claimed in connection with the
transactions contemplated by the Loan Documents;

 

(O)uninsured damage to any Project resulting from acts of terrorism;

 

(P)the physical waste of any Project;

 

(Q)the removal or disposal of any personal property from any Project in which
Administrative Agent or the Lenders have a security interest in violation of the
terms and conditions of the Loan Documents;

 

102

 

 

(R)the payment of any distributions to Borrower or any Guarantor or any of their
Affiliates, employees, managers or contractors, other than as permitted in this
Agreement; or

 

(S)any fees paid by Borrower to any Guarantor or any of their Affiliates,
employees, managers or contractors after the occurrence and during the
continuation of an Event of Default under the Loan Documents.

 

(c)          Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, all of the Obligations shall be fully
recourse to Borrower and Borrower shall be personally liable therefor in the
event of: (i) any Sale or Pledge of any Project or any part thereof or a Sale or
Pledge of an interest in any Restricted Party in breach of any of the covenants
in this Agreement or the Mortgage, (ii) Borrower’s or SPE Party’s failure to
comply with the covenants in Section 6.17 hereof; (iii) the commission of fraud
by Borrower or any Borrower Party in connection with the Loan, or (iv) the
filing by Borrower or any Borrower Party or the filing against Borrower or any
Borrower Party by Borrower, any Borrower Party or any Affiliate of Borrower of
any proceeding for relief under any federal or state bankruptcy, insolvency or
receivership laws or any assignment for the benefit of creditors made by
Borrower or any Borrower Party or the consenting to, acquiescing in or joining
in any such proceeding by Borrower or Borrower Party.

 

(d)          Borrower also shall be personally liable to Administrative Agent
and the Lenders for any and all attorneys’ fees and expenses and court costs
incurred by Administrative Agent and the Lenders in enforcing this Section 13.1
or otherwise incurred by Administrative Agent or any Lender in connection with
any of the foregoing matters, regardless whether such matters are legal or
equitable in nature or arise under tort or contract law. The limitation on the
personal liability of Borrower in this Section 13.1 shall not modify, diminish
or discharge the personal liability of any Guarantor. Nothing herein shall be
deemed to be a waiver of any right which Administrative Agent or any Lender may
have under Sections 506(a), 506(b), 1111(b) or any other provision of the United
States Bankruptcy Code, as such sections may be amended, or corresponding or
superseding sections of the Bankruptcy Amendments and Federal Judgeship Act of
1984, to file a claim for the full amount due to Administrative Agent and the
Lenders under the Loan Documents or to require that all collateral shall
continue to secure the amounts due under the Loan Documents.

 

Section 13.2.  Limitation on Liability of Lender’s Officers, Employees, etc. Any
obligation or liability whatsoever of Administrative Agent or any Lender which
may arise at any time under this Agreement, any other Loan Document, or the
Environmental Indemnity Agreement shall be satisfied, if at all, out of the
Administrative Agent’s or such Lender’s assets only. No such obligation or
liability shall be personally binding upon, nor shall resort for the enforcement
thereof be had to, the property of any of Administrative Agent’s or such
Lender’s shareholders, directors, officers, employees or agents, regardless of
whether such obligation or liability is in the nature of contract, tort or
otherwise.

 

103

 

 

ARTICLE XIV

cross-guaranty

 

Section 14.1.  Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to Administrative Agent and Lenders by each other Borrower. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Article XIV shall not be discharged until payment and performance, in full,
of the Obligations has occurred, and that its obligations under this Article XIV
shall be absolute and unconditional, irrespective of, and unaffected by:

 

(a)          the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b)          the absence of any action to enforce this Agreement (including this
Article XIV) or any other Loan Document or the waiver or consent by
Administrative Agent and Lenders with respect to any of the provisions thereof;

 

(c)          the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);

 

(d)          the insolvency of any Borrower or Guarantor; or

 

(e)          any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

Section 14.2.  Waivers By Borrower. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Administrative Agent or Lenders to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder against
any other Borrower, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. It is agreed among each Borrower,
Administrative Agent and Lenders that the foregoing waivers are of the essence
of the transaction contemplated by this Agreement and the other Loan Documents
and that, but for the provisions of this Article XIV and such waivers,
Administrative Agent and Lenders would decline to enter into this Agreement.

 

Section 14.3.  Benefit of Guaranty. Each Borrower agrees that the provisions of
this Article XIV are for the benefit of Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Administrative
Agent or Lenders, the obligations of such other Borrower under the Loan
Documents.

 

104

 

 

Section 14.4.  Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 14.7, each Borrower hereby expressly and irrevocably waives any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Administrative Agent and Lenders
and shall not limit or otherwise affect such Borrower's liability hereunder or
the enforceability of this Article XIV, and that Agent, Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 14.4.

 

Section 14.5.  Election of Remedies. If Administrative Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Loan
Documents giving Administrative Agent or such Lender a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Article XIV.
If, in the exercise of any of its rights and remedies, Administrative Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Administrative Agent or such
Lender and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower's obligation to pay the full amount of the Obligations. In
the event Administrative Agent or any Lender shall bid at any foreclosure or
trustee's sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Article XIV, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Administrative Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

 

Section 14.6.  Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower's liability under this Article XIV (which liability is
in any event in addition to amounts for which such Borrower is primarily liable
under Article II) shall be limited to an amount not to exceed as of any date of
determination the greater of:

 

105

 

 

(a)          the net amount of all Loan advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and

 

(b)          the amount that could be claimed by Agent and Lenders from such
Borrower under this Article XIV without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower's right of contribution and indemnification from each
other Borrower under Section 14.7.

 

Section 14.7.  Contribution with respect to Guarantee Obligations.

 

(a)          To the extent that any Borrower shall make a payment under this
Article XIV of all or any of the Obligations (other than Loan made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower's “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

 

(b)          As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Article XIV without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

(c)          This Section 14.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 14.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 14.1. Nothing contained in this Section
14.7 shall limit the liability of any Borrower to pay the Loan made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(d)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(e)          The rights of the indemnifying Borrower against each other Borrower
under this Section 14.7 shall be exercisable upon the full and indefeasible
payment of the Obligations.

 

106

 

 

Section 14.8.  Liability Cumulative. The liability of Borrower under this
Article XIV is in addition to and shall be cumulative with all liabilities of
each Borrower to Administrative Agent and Lenders under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

[Signatures Begin on Following Page]

 

107

 

 

EXECUTED as of the date first written above.

 

ADMINISTRATIVE AGENT: GENERAL ELECTRIC CAPITAL CORPORATION,   a Delaware
corporation         By:  /s/ Dague Retzlaff   Dague Retzlaff, its Duly
Authorized Signatory       LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION,   a
Delaware corporation         By: /s/ Dague Retzlaff   Dague Retzlaff, its Duly
Authorized Signatory

 

Signature Page – Loan Agreement

[Cornerstone Portfolio]

 

 

 

 

BORROWER: CHP PORTLAND, LLC,   CHP MEDFORD 1, LLC,   CHP FRIENDSWOOD SNF, LLC,  
each, a Delaware limited liability company           By:      Cornerstone Core
Properties REIT, Inc.,     a Maryland corporation, its Manager             By: 
/s/ Kent Eikanas       Kent Eikanas, its Chief Operating Officer

 

Signature Page – Loan Agreement

[Cornerstone Portfolio]

 

 

 

 

EXHIBIT A

 

Description of Projects

 

Part 1.          Portland Project:       Name of Facility:   Fernhill Manor
Address of Land:   5737 NE 37th Avenue     Portland, Oregon       Number of
Residential Units:   51 skilled nursing beds (up to 62 permitted under existing
Conditional Use Permit) Number of Parking Spaces:   10       Name of Master
Tenant:   Fernhill Estates LLC, an Oregon limited liability company doing
business as Fernhill Estates       Name of Property Manager:   Dakavia
Management, Corp.       Allocated Loan Amount:   $5,800,000 (collectively with
the Project described on Part 2 of this Exhibit A, allocated between such
Projects in such manner as Administrative Agent may deem reasonably
satisfactory)       Legal Description of Land:    

 

Lots 12, 13, 14 and 15, the East 50 feet of Lot 3, the East 50 feet of Lot 4 and
the South 30 feet of Lot 5, Block 2, KENNEDY'S ADDITION TO EAST PORTLAND, in the
City of Portland, Multnomah County, Oregon.

 

EXHIBIT A

 

 

 

 

Part 2.          Sheridan Project       Name of Facility:   Sheridan Care Center
Address of Land:   411 SE Sheridan Road     Sheridan, Oregon       Number of
Residential Units:   51 skilled nursing beds Number of Parking Spaces:   24    
  Name of Master Tenant:   Sheridan Care Center LLC, an Oregon limited liability
company doing business as Sheridan Care Center       Name of Property Manager:  
Dakavia Management, Corp.       Allocated Loan Amount:   Allocated Loan Amount:
$5,800,000 (collectively with the Project described on Part 1 of this Exhibit A,
allocated between such Projects in such manner as Administrative Agent may deem
reasonably satisfactory)       Legal Description of Land:    

 

Parcel 1:

 

A tract of land in Section 35, Township 5 South, Range 6 West of the Willamette
Meridian in Yamhill County, Oregon, more particularly described as follows:

 

Beginning at a point in the center of Sheridan Road, which said point is reached
by running South 78° East 455.40 feet; South 77° East 50.16 feet and South 70°
15' East 142.56 feet from the intersection of the center lines of Schley Street
and Second Street in South Sheridan, said beginning point being the Southeast
corner of that certain tract conveyed by Helen and Robert Dixon to Mark and
Bernice Smith by Deed as recorded on Page 334 of Volume 148 of the Deed Records
of Yamhill County, and being also the Southwest corner of that certain tract
described in Deed from Emil and Maude Schuman and others to George and Delia
Epley as recorded on Page 298 of Volume 103 of the Deed Records of Yamhill
County, and running thence from said point of beginning North 1° East along the
East line of said Smith Tract, 428.0 feet to the South bank of the Yamhill
River, from which point an iron pipe bears South 1° West 40.0 feet; thence
continuing North 1° East to the North line of said Graves Claim; thence North
77° West along said Claim line 96.8 feet; thence South 1° West to a point on the
South bank of the Yamhill River, from which point an iron pipe bears South 1°
West 40.0 feet; thence continuing South 1° West 412.4 feet to a point in the
center of Sheridan Road, from which point an iron pipe bears North 1° East 26.4
feet; thence South 70° 15' East along center of said Road, 100.0 feet to the
place of beginning.

 

EXHIBIT A

 

 

 

 

Parcel 2:

 

Being a part of the Charles B. Graves Donation Land Claim No. 57, Notification
No. 5329 in Section 35, Township 5 South, Range 6 West of the Willamette
Meridian in Yamhill County, Oregon, said part being described as follows:

 

Beginning at a point which is North 1° East 207 feet from a stone set South 78°
East 6.90 chains from the intersection of the lines of Schley and Second Streets
in South Sheridan in Yamhill County; thence North 1° East 340.8 feet to the
North line of said Graves Donation Land Claim; thence South 77° East to the
Northwest corner of a certain tract of land conveyed by Mark D. Smith, et ux. to
Charles A. Casteel, et ux. by deed recorded November 25, 1957 in Book 186, Page
110 (erroneously described as Book 185, Page 662), Deed Records; thence South 1°
West along the West line of said Casteel tract 340.8 feet; thence North 77° West
to the place of beginning.

 

Parcel 3:

 

Beginning at a 1/2 inch iron pipe at the Southeast corner of a tract of land
described in a deed recorded November 25, 1957 in Book 185, Page 662, Deed
Records of Yamhill County, Oregon, being South 80° 58 1/2' East 277.54 feet and
North 70° 15' West 121.6 feet from the Northeast corner of Block 1 of Gutbrod
Addition to the City of Sheridan in Township 5 South, Range 6 West of the
Willamette Meridian in Yamhill County, Oregon; thence South 70° 15' East 67.2
feet to an iron rod; thence North 01° 11' East 86.71 feet to an iron rod; thence
North 01° 33' West to the North boundary of the C.B. Graves Donation Land Claim;
thence along the North boundary of the Graves Donation Land Claim North 77° West
50 feet, more or less, to a point North 01° 00' East of the point of beginning;
thence South 01° West 560 feet, more or less, to the point of beginning.

 

SAVING AND EXCEPTING the following described tract of land:

 

Beginning at a 1/2 inch iron pipe at the Southeast corner of a tract of land
described in deed recorded November 25, 1957 in Book 185, Page 662, Deed
Records, said iron pipe being South 80° 50' 30" East 277.54 feet and North 70°
15' West 121.6 feet from the Northeast corner of Block 1 of Gutbrod's Addition
to the Town of Sheridan in Yamhill County, Oregon; thence South 70° 15' East
67.2 feet to an iron rod; thence North 01° 11' East 86.71 feet to an iron rod;
thence North 01° 33' West 104.60 feet to a 1/2 inch iron rod; thence South 89°
West 59.26 feet to a 1/2 inch iron rod; thence South 1° West 169.60 feet to the
place of beginning.

 

Parcel 4:

 

Beginning at a point in Section 35, Township 5 South, Range 6 West of the
Willamette Meridian, Yamhill County, Oregon, said point being 207.00 feet North
1° East of a stone, said stone being 455.40 feet South 78° East of the
intersection of the lines of Schley and Second Streets in South Sheridan; thence
South 77° East 91.36 feet; thence North 87° 04' 54" West 89.42 feet; thence
North 1° East 16.00 feet to the place of beginning.

 

EXHIBIT A

 

 

 

 

Part 3.          Medford Project       Name of Facility:   Medford Memory Care
Address of Land:   1530 Poplar Drive     Medford, Oregon       Number of
Residential Units:   71 Alzheimer’s beds Number of Parking Spaces:   32      
Name of Master Tenant:   RSL Medford, LLC, an Oregon limited liability company  
    Name of Property Manager:   Radiant Senior Living, Inc.       Allocated Loan
Amount:   $5,800,000       Legal Description of Land:    

 

Commencing at the northwest corner of Donation Land Claim No. 40, Township 37
South, Range 1 West of the Willamette Meridian in Jackson County, Oregon, from
which the northwest corner of Donation Land Claim No. 61, Township 37 South,
Range 2 West of the Willamette Meridian, bears West 20.46 chains; thence North
89° 57' East, along the north line of Donation Land Claim No. 40, a distance of
157.73 feet to the east line of the Old Pacific and Eastern Railroad right of
way, as described in Volume 80, Page 609, of the Deed Records of Jackson County,
Oregon; thence continue North 89° 57' East, along the north line of said
Donation Land Claim No. 40, a distance of 465.5 feet; thence South 00° 05' East
579.0 feet, to the south right of way line of Morrow Road; thence South 89° 57'
22" East (Record South 89° 57' East), along said south right of way line,
1105.73 feet, to the northwest corner of parcel described in Volume 413, Page
420, Deed Records; thence continue South 89° 57' 22" East (Record South 89° 57'
East) 22.11 feet, to the True Point of Beginning; thence continue South 89° 57'
22" East (Record South 89° 57' East) 147.30 feet, to the east line of tract
described in No. 88-17233, of the Official Records of Jackson County, Oregon;
thence along said east line, along the center of a drain ditch, the following
courses: South 14° 36' 27" East 29.18 feet; South 12° 44' 16" East 22.12 feet;
South 10° 56' 59" East 24.29 feet; South 21° 28' 11" East , 14.50 feet; South
17° 51' 23" East 17.51 feet; South 15° 50' 57" East 23.19 feet; South 18° 36'
50" East 21.90 feet; South 16° 03' 34" East 21.64 feet; South 16° 05' 03" East
20.96 feet; South 17° 34' 04" East 26.28 feet; South 16° 14' 39" East 30.02
feet; South 16° 23' 24" East 23.56 feet; South 12° 59' 47" East 21.77 feet;
South 19° 39' 18" East 26.58 feet; South 14° 38' 52" East 22.65 feet; South 16°
59' 48" East 21.80 feet; South 09° 52' 27" East 18.69 feet; South 16° 50' 22"
East 24.00 feet; South 12° 44' 27" East 15.77 feet, to the northeast corner of
tract described in No. 73-11542, Official Records; thence West, along the
northerly line of said tract and its westerly prolongation, 320.19 feet to the
easterly right of way line of Poplar Drive, as described in No. 89-00633,
Official Records; thence along said easterly right of way line, North 10° 23'
02" East 189.51 feet; thence North 00° 35' 20" East 20.94 feet; thence North 10°
10' 46" East 97.05 feet; thence along the arc of a 425.00 foot radius curve to
the left, through a central angle of 09° 35' 26", a distance of 71.14 feet;
thence North 00° 35' 20" East 36.70 feet, to the True Point of Beginning.
EXCEPTING THEREFROM a 5.0 foot strip of land adjoining Morrow Road, deeded to
the City of Medford by No. 89-19214, Official Records of Jackson County, Oregon.
ALSO EXCEPTING THEREFROM a strip of land along the west boundary of Poplar Drive
deeded to the City of Medford by instrument recorded July 16, 1993 as No.
93-23314, Official Records.

 

EXHIBIT A

 

 

 

 

Part 4.          Friendswood Project       Name of Facility:   Friendship Haven
Healthcare and Rehabilitation Center Address of Land:   1500 Sunset Drive    
Friendswood, Texas       Number of Residential Units:   150 skilled nursing beds
Number of Parking Spaces:   79       Name of Master Tenant:   HMG Services, LLC
      Name of Property Manager:   Radiant Senior Living, Inc.       Allocated
Loan Amount:   $10,700,000       Legal Description of Land:    

 

TRACT I:

 

A tract or parcel of land containing 4.3698 acres of land, more or less, being
out of Reserve "A", Tract "A" of Commercial Reserve of Regency Estates, Section
II, a subdivision in Galveston County, Texas, according to the map or plat
thereof recorded in Volume 18, Page 304, in the Office of the County Clerk of
Galveston County, Texas, and being more particularly described by metes and
bounds as follows:

 

BEGINNING at a point in the southwesterly right-of-way line of Sunset Drive (80
feet wide) for the northerly corner of said 7.7763-acre Commercial Reserve, for
the northerly corner of said 4.5660-acre tract, and for the northerly corner of
said tract herein described,

 

THENCE South 45 deg. 21 min. 35 sec. East along the southwesterly right-of-way
line of said Sunset Drive, a distance of 265.02 feet to a 1/2 inch iron rod set
with cap "Survey 1" for corner,

 

THENCE South 45 deg. 00 min. 00 sec. West, a distance of 90.00 feet to an "X" in
concrete set for corner,

 

THENCE South 45 deg. 21 min. 35 sec. East, a distance of 95.00 feet to a
5/8-inch iron found for corner,

 

THENCE South 45 deg. 00 min. 00 sec. West, along the northwesterly line of
Parkwood Commercial Center recorded in 9523542, a distance of 468.60 feet to a
1/2 inch iron rod set with cap "Survey 1", for corner,

 

THENCE North 45 deg. 00 min. 00 sec. West, a distance of 300.01 feet to a
1/2-inch iron rod set with cap "Survey 1", for corner,

 

THENCE North, a distance of 84.66 feet to a 1/2 inch iron rod with cap "Survey
1", for corner,

 

EXHIBIT A

 

 

 

 

THENCE North 45 deg. 00 min. 00 sec. East, a distance of 496.34 feet to the
POINT-OF-BEGINNING of the herein described tract of land, and containing 4.3698
acres of land.

 

TRACT II:

 

A tract or parcel of land containing 0.1963 acre of land, more or less, being
out of Reserve "A", Tract "A", of Commercial Reserve of Regency Estates, Section
II, a subdivision in Galveston County, Texas, according to the map or plat
thereof recorded in Volume 18, Page 304, in the Office of the County Clerk of
Galveston County, Texas, and being more particularly described by metes and
bounds as follows,

 

COMMENCING at a point in the Southwesterly right-of-way line of Sunset Drive
(80.00' ROW) for the Northerly corner of said 7.7763 acre Commercial Reserve and
for the Northerly corner of said 4.5660 acre tract,

 

THENCE South 45 deg. 21 min. 35 sec. East, with the Southwesterly right-of-way
line of said Sunset Drive, a distance of 265.02 feet to a 1/2 inch iron rod set
with cap "Survey 1" to the POINT OF BEGINNING of the herein described tract of
land,

 

THENCE continuing South 45 deg. 21 min. 35 sec. East, continuing along the
Southwesterly right-of-way line of said Sunset Drive, a distance of 95.00 feet
to 1/2 inch iron rod set with cap "Survey 1", for corner,

 

THENCE South 45 deg. 00 min. 00 sec. West, a distance of 90.00 feet to a 5/8
inch iron rod found for corner,

 

THENCE North 45 deg. 21 min. 35 sec. West, a distance of 95.00 feet to an "X" in
concrete set for corner,

 

THENCE North 45 deg. 00 min. 00 sec. East, a distance of 90.00 feet to the POINT
OF BEGINNING of the herein described tract of land, and containing 0.1963 acres
of land, more or less.

 

EXHIBIT A

 

 

 

 

EXHIBIT B

 

Loan Commitments

 

Lender’s Name  Lender’s Address
for Notices  Lender’s Loan
Commitment   Lender’s Pro Rata
Share  General Electric Capital Corporation  See Section 12.1  $22,300,000  
 100%

 

EXHIBIT B

 

 

 

 

SCHEDULE 2.1

 

CONDITIONS TO ADVANCE OF LOAN PROCEEDS

 

The advance of the proceeds of the Loan shall be subject to the terms of the
Term Sheet, and Administrative Agent’s receipt, review, approval and/or
confirmation of the following items set forth in Part A of this Schedule 2.1 and
in the items specified in the Term Sheet, at Borrower’s cost and expense, each
in form and content satisfactory to Administrative Agent in its sole discretion:

 

1.Loan Documents. The Loan Documents and Environmental Indemnity Agreement
executed by Borrower, any Borrower Party and/or Operator, as applicable.

 

2.Title Insurance Policy. An ALTA (or equivalent) mortgagee policy or policies
of title insurance in the maximum amount of the Loan, with reinsurance and
endorsements as Administrative Agent may require, containing no exceptions to
title (printed or otherwise) which are unacceptable to Administrative Agent, and
insuring that the Mortgage creates a first-priority Lien on the Projects and
related collateral (the “Title Policy”).

 

3.Organizational and Authority Documents. Certified copies of all documents
evidencing the formation, organization, valid existence, good standing, and due
authorization of and for Borrower and each Borrower Party for the execution,
delivery, and performance of the Loan Documents and the Environmental Indemnity
Agreement by each Borrower and each Borrower Party, as applicable.

 

4.Legal Opinions. Legal opinions issued by counsel for Borrower and each
Borrower Party, opining as to the due organization, valid existence and good
standing of Borrower and each Borrower Party, and the due authorization,
execution, delivery, enforceability and validity of the Loan Documents and
Environmental Indemnity Agreement with respect to, Borrower and each Borrower
Party; that the Loan, as reflected in the Loan Documents is not usurious; and as
to such other matters as Administrative Agent and Administrative Agent’s counsel
reasonably may specify, including, without limitation, non-consolidation
opinions.

 

5.Searches. Current Uniform Commercial Code, tax, judgment lien and litigation
searches for Borrower and each Borrower Party, and the immediately preceding
owner of the Projects.

 

6.Insurance. Evidence of insurance as required by this Agreement, and conforming
in all respects to the requirements of Administrative Agent.

 

7.Survey. Three (3) originals of a current “as built” survey of each Project,
dated or updated to a date not earlier than forty-five (45) days prior to the
Closing Date, prepared by a registered land surveyor in accordance with the
American Land Title Association/ American Congress on Surveying and Mapping
Standards and containing Administrative Agent’s approved form of certification
in favor of Administrative Agent (on behalf of itself and the Lenders) and the
title insurer (collectively, the “Survey”). The Survey shall conform to
Administrative Agent’s current survey requirements and shall be sufficient for
the title insurer to remove the general survey exception.

 

SCHEDULE 2.1

 

1

 

 

8.Property Condition Report. A current engineering report or architect’s
certificate with respect to each Project, covering, among other matters,
inspection of heating and cooling systems, roof and structural details and
showing no failure of compliance with building plans and specifications,
applicable legal requirements (including requirements of the Americans with
Disabilities Act) and fire, safety and health standards (the “Property Condition
Report”, whether one or more). As requested by Administrative Agent, the
Property Condition Report shall also include an assessment of each Project’s
tolerance for earthquake and seismic activity.

 

9.Environmental Reports. A current Site Assessment (as defined in the
Environmental Indemnity Agreement) for each Project.

 

10.Rent Roll. A current rent roll or Census Report for each Project, certified
by Borrower or the current owner of such Project. Such rent roll and/or Census
Report shall include such information as reasonably required by Administrative
Agent.

 

11.Operators’ Agreements. A copy of each fully executed Operators’ Agreement in
form and substance satisfactory to Administrative Agent, certified by Borrower
as being true, correct and complete.

 

12.Tax and Insurance Impounds. Borrower’s deposit with Administrative Agent of
the amount required under this Agreement to impound for taxes and assessments,
insurance premiums and to fund any other required escrows or reserves.

 

13.Compliance With Laws. Evidence that each Project and the operation thereof
comply with all legal requirements, including that all requisite certificates of
occupancy, building permits, and other licenses, certificates, approvals or
consents required of any Governmental Authority have been issued without
variance or condition and that there is no litigation, action, citation,
injunctive proceedings, or like matter pending or threatened with respect to the
validity of such matters. If title insurance with respect to a Project described
in item 3 above does not include a Zoning 3.1 (with parking) endorsement because
such an endorsement is not available in the state where such Project is located,
then Borrower shall furnish to Administrative Agent a zoning letter from the
applicable municipal agency with respect to such Project or a zoning report that
verifies the zoning classification of such Project and such Project’s compliance
with such zoning classification (the “Zoning Report”).

 

14.No Casualty or Condemnation. No condemnation or adverse zoning or usage
change proceeding shall have occurred or shall have been threatened against the
Projects; the Projects shall not have suffered any significant damage by fire or
other casualty which has not been repaired; no law, regulation, ordinance,
moratorium, injunctive proceeding, restriction, litigation, action, citation or
similar proceeding or matter shall have been enacted, adopted, or threatened by
any Governmental Authority, which would have, in Administrative Agent’s
judgment, a material adverse effect on Borrower, any Borrower Party or the
Projects.

 

SCHEDULE 2.1

 

2

 

 

15.Broker’s Fees. All fees and commissions payable to real estate brokers,
mortgage brokers, or any other brokers or lenders in connection with the Loan or
the acquisition of the Projects have been paid, such evidence to be accompanied
by any waivers or indemnifications deemed necessary by Administrative Agent.

 

16.Costs and Expenses. Payment of Administrative Agent’s and each Lender’s costs
and expenses in underwriting, documenting, and closing the transaction,
including fees and expenses of Administrative Agent’s and such Lender’s
inspecting engineers, consultants and counsel.

 

17.Representations and Warranties. The representations and warranties contained
in this Loan Agreement and in all other Loan Documents and Environmental
Indemnity Agreement are true and correct.

 

18.No Defaults. No Potential Default or Event of Default or default shall have
occurred or exist.

 

19.Appraisal. Administrative Agent shall obtain an appraisal report for each
Project, in form and content acceptable to Administrative Agent, prepared by an
independent MAI appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act (“FIRREA”) and the regulations promulgated pursuant
to such act.

 

20.Management. The Operator and any Operators’ Agreement for each Project shall
be satisfactory to Administrative Agent in its sole discretion.

 

21.Other Items. Administrative Agent and the Lenders shall have received such
other items as Administrative Agent and the Lenders may reasonably require.

 

SCHEDULE 2.1

 

3

 

 

SCHEDULE 2.3(a)

 

AMORTIZATION SCHEDULE

 

Period   Date   Days   Ending
Balance   Principal   Prepayment   Balloon Amount   0    9/13/2012       
 22,300,000.00                  1    10/1/2012    17    22,300,000.00    0.00  
 0.00    0.00   2    11/1/2012    31    22,300,000.00    0.00    0.00    0.00 
 3    12/1/2012    30    22,300,000.00    0.00    0.00    0.00   4    1/1/2013  
 31    22,300,000.00    0.00    0.00    0.00   5    2/1/2013    31  
 22,300,000.00    0.00    0.00    0.00   6    3/1/2013    28    22,300,000.00  
 0.00    0.00    0.00   7    4/1/2013    31    22,300,000.00    0.00    0.00  
 0.00   8    5/1/2013    30    22,300,000.00    0.00    0.00    0.00   9  
 6/1/2013    31    22,300,000.00    0.00    0.00    0.00   10    7/1/2013  
 30    22,300,000.00    0.00    0.00    0.00   11    8/1/2013    31  
 22,300,000.00    0.00    0.00    0.00   12    9/1/2013    31    22,300,000.00  
 0.00    0.00    0.00   13    10/1/2013    30    22,267,820.79    32,179.21  
 0.00    0.00   14    11/1/2013    31    22,239,191.98    28,628.81    0.00  
 0.00   15    12/1/2013    30    22,206,708.73    32,483.25    0.00    0.00 
 16    1/1/2014    31    22,177,764.18    28,944.55    0.00    0.00   17  
 2/1/2014    31    22,148,670.08    29,094.10    0.00    0.00   18    3/1/2014  
 28    22,108,351.33    40,318.75    0.00    0.00   19    4/1/2014    31  
 22,078,898.60    29,452.73    0.00    0.00   20    5/1/2014    30  
 22,045,613.88    33,284.72    0.00    0.00   21    6/1/2014    31  
 22,015,837.00    29,776.87    0.00    0.00   22    7/1/2014    30  
 21,982,236.98    33,600.03    0.00    0.00   23    8/1/2014    31  
 21,952,132.66    30,104.32    0.00    0.00   24    9/1/2014    31  
 21,921,872.80    30,259.86    0.00    0.00   25    10/1/2014    30  
 21,887,802.95    34,069.85    0.00    0.00   26    11/1/2014    31  
 21,857,210.72    30,592.23    0.00    0.00   27    12/1/2014    30  
 21,822,817.56    34,393.16    0.00    0.00   28    1/1/2015    31  
 21,791,889.57    30,927.99    0.00    0.00   29    2/1/2015    31  
 21,760,801.79    31,087.78    0.00    0.00   30    3/1/2015    28  
 21,718,672.98    42,128.80    0.00    0.00   31    4/1/2015    31  
 21,687,206.91    31,466.07    0.00    0.00   32    5/1/2015    30  
 21,651,963.73    35,243.18    0.00    0.00   33    6/1/2015    31  
 21,620,153.00    31,810.73    0.00    0.00   34    7/1/2015    30  
 21,584,574.55    35,578.45    0.00    0.00   35    8/1/2015    31  
 21,552,415.64    32,158.91    0.00    0.00   36    9/1/2015    31  
 21,520,090.58    32,325.07    0.00    0.00   37    10/1/2015    30  
 21,484,011.82    36,078.76    0.00    0.00   38    11/1/2015    31  
 21,451,333.33    32,678.48    0.00    0.00   39    12/1/2015    30  
 21,414,910.79    36,422.55    0.00    0.00   40    1/1/2016    31  
 21,381,875.28    33,035.51    0.00    0.00   41    2/1/2016    31  
 21,348,669.09    33,206.19    0.00    0.00   42    3/1/2016    29  
 21,308,175.11    40,493.98    0.00    0.00   43    4/1/2016    31  
 21,274,588.14    33,586.97    0.00    0.00 

 

SCHEDULE 2.3(a)

 

 

 

 

 44    5/1/2016    30    21,237,281.87    37,306.27    0.00    0.00   45  
 6/1/2016    31    21,203,328.61    33,953.26    0.00    0.00   46    7/1/2016  
 30    21,165,666.04    37,662.57    0.00    0.00   47    8/1/2016    31  
 21,131,342.77    34,323.27    0.00    0.00   48    9/1/2016    31  
 21,096,842.16    34,500.61    0.00    0.00   49    10/1/2016    30  
 21,058,647.16    38,195.00    0.00    0.00   50    11/1/2016    31  
 21,023,770.96    34,876.20    0.00    0.00   51    12/1/2016    30  
 20,985,210.60    38,560.36    0.00    0.00   52    1/1/2017    31  
 20,949,954.97    35,255.62    0.00    0.00   53    2/1/2017    31  
 20,914,517.20    35,437.78    0.00    0.00   54    3/1/2017    28  
 20,868,439.06    46,078.13    0.00    0.00   55    4/1/2017    31  
 20,832,580.12    35,858.94    0.00    0.00   56    5/1/2017    30  
 20,793,063.81    39,516.31    0.00    0.00   57    6/1/2017    31  
 20,756,815.43    36,248.38    0.00    0.00   58    7/1/2017    30  
 20,716,920.29    39,895.14    0.00    0.00   59    8/1/2017    31  
 20,680,278.50    36,641.79    0.00    0.00   60    9/1/2017    31  
 20,643,447.39    36,831.11    0.00    0.00   61    9/11/2017    10    0.00  
 109,273.47    20,534,173.92    20,643,447.39 

 

SCHEDULE 2.3(a)

 

 

 

 

SCHEDULE 2.5(b)

 

REQUIRED REPAIRS

 

None.

 

SCHEDULE 2.5(b)

 

 

 

 

SCHEDULE 2.7

 

SOURCES AND USES

 

Sources

 

Source  Amount  Loan:  $22,300,000  Borrower Equity Contribution:  $9,873,000 
Total:  $32,173,000 

 

Uses

 

Use  Amount  Acquisition of Projects:  $31,400,000  Acquisition Fee:  $350,000 
Commitment Fee:  $223,000  Closing Costs (est.)  $200,000  Total:  $32,173,000 

 

SCHEDULE 2.7

 

 

 

 

SCHEDULE 6.1

 

ORGANIZATION; FORMATION

 

A.           Borrower’s Organizational Structure. See attached chart.

 

B.           Organizational Information. (Borrower and each entity comprising
Borrower Party).

 

Legal Name  State of
Formation   Type of Entity  State
Organization ID
No.   Federal Tax ID
No. CHP Portland,
LLC   Delaware   Limited liability company   5165986   45-5475756 CHP Medford 1,
LLC   Delaware   Limited liability company   5165987   46-0854163 CHP
Friendswood SNF 1, LLC   Delaware   Limited liability company   5200025  
46-0862893 Cornerstone Healthcare Holdings 1, LLC   Delaware   Limited liability
company   5165903   45-5495453 Cornerstone Core Properties REIT, Inc. 
 Maryland   Corporation   D10272573   73-1721791

 

C.           Location Information.

 

1.   Borrower:             a. Chief Executive Office: 1920 Main Street, Suite
400 Irvine, California 92614           b. Location of any prior Chief Executive
Office (during last 5 years): N/A           c. Other Office Location: N/A      
    d. Location of Collateral: At the Projects         2.   Borrower Parties:  
          a. Chief Executive Office: 1920 Main Street, Suite 400 Irvine,
California 92614           b. Location of any prior Chief Executive Office
(during last 5 years): N/A           c. Other Office Location: N/A

 

ORGANIZATIONAL CHART

 

[See Attached]

 

SCHEDULE 6.1

 

1

 

 

SCHEDULE 6.22

 

DISCLOSURES REGARDING HEALTHCARE MATTERS

 

None.

 

SCHEDULE 6.22

 

1

 

 

SCHEDULE 6.22(a)

 

THIRD PARTY PAYOR PROGRAMS

 

Sheridan Project

Medicare Provider No. 385275

Medicaid Provider No. 800092

NPI Number 1316992347

 

Portland Project

Medicare Provider No. 385237

Medicaid Provider No. 800034

NPI Number 1811987779

 

Medford Project

Medicaid Provider No. 135955

 

Friendswood Project

Medicaid Vendor No.     4286

Medicare Provider No.  67-5744

 

SCHEDULE 6.22(a)

 

1

 

 

SCHEDULE 6.22(b)

 

PRIMARY LICENSES

 

1.Nursing Facility License #1780937313, issued for Fernhill Estates, 5737 NE
37th, Portland, OR 97211 (expiration: 12/31/2012).

 

2.Nursing Facility License #1361721217, issued for Sheridan Care Center, 411 SE
Sheridan Rd., Sheridan, OR 97378 (expiration: 12/31/2012).

 

3.Residential Care Facility License #1845022081, issued for Farmington Square –
Medford, 1530 Poplar Drive, Medford, OR 97504 (expiration 9/3/2014).

 

4.Nursing Facility License #132738, issued for Friendship Haven Healthcare and
Rehabilitation Center, 1500 Sunset Drive, Friendswood, Galveston County, Texas.
77546.

 

SCHEDULE 6.22(b)

 

1

 

 

SCHEDULE 7.2

 

FORM OF COMPLIANCE CERTIFICATE

 

Compliance Certificate

 

Date: ________________, ______

 

General Electric Capital Corporation,

as Administrative Agent

500 West Monroe Street

Chicago, Illinois 60661

Attention:Managing Director, HFS Real Estate

Portfolio Management Group

 

Re: Compliance Certificate – Loan No. 07-0004432

 

Ladies and Gentlemen:

 

This certificate is given in accordance with Section 7.2 and Section 9.10 of the
Loan Agreement dated __________________ (as amended from time to time, the “Loan
Agreement”), among CHP Portland, LLC, CHP Medford 1, LLC and CHP Friendswood
SNF, LLC (the foregoing, collectively, “Borrower”) and General Electric Capital
Corporation, as Administrative Agent on behalf of the financial institutions
from time to time party to the Loan Agreement (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

I hereby certify that:

 

1.I am an officer of the manager of each Borrower, and

 

2.Based on my review of the financial statements delivered with this certificate
in accordance with the Section 7.1 of the Loan Agreement, such (a) financial
statements fairly present the financial condition of each Borrower as the dates
of such financial statements in all material respects and (b) have been prepared
in accordance with GAAP consistently applied. There have been no material
changes in accounting policies or financial reporting practices of any Borrower
Party since ____________, 201_ [insert date of last year-end financial statement
provided by Borrower], or, if any such change has occurred, I have attached a
description of such changes.

 

SCHEDULE 7.2

 

1

 

 

3.I have reviewed the terms of the Loan Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of each Borrower during the accounting period covered by such
financial statements.

 

4.Such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge whether arising out of such review or
otherwise, of the existence during or at the end of such accounting period or as
of the date hereof, of any condition or event that constitutes a Potential
Default or an Event of Default, or if any Potential Default or Event or Default
existed or exists, attached as Schedule 1 hereto is a description of the nature
and period of existence thereof and what action Borrower has taken or propose to
take with respect thereto.

 

5.Guarantor is in compliance with the covenants contained in the Recourse
Guaranty constituting a part of the Loan Documents, except as set forth in
Schedule 4 attached hereto.

 

6.Except as noted on Schedule 2 attached hereto, the undersigned has no
knowledge of any federal or state tax liens having been filed against the
Borrower, Guarantor, the Operator or all or any portion of any Project.

 

7.Except as noted on Schedule 2 attached hereto, the undersigned has no
knowledge of any failure of any Borrower, Guarantor or Operator to make required
payments of withholding or other tax obligations of such Borrower, Guarantor or
Operator during the accounting period to which the attached statements pertain
or any subsequent period.

 

8.If the Loan Agreement contemplates payments into a lockbox or restricted
account, or directly to Lender, Administrative Agent, Borrower and Operator (as
required under the Loan Agreement or in the Loan Documents) have directed all of
its account debtors, residents and/or lessees, as applicable, to make payments
into such account or to Administrative Agent.

 

9.If the Loan Agreement contemplates a lien on the deposit accounts of the
Borrower in favor of Administrative Agent, Schedule 3 attached hereto contains a
complete and accurate statement of all deposit or investment accounts maintained
by Borrower, Guarantor or any Operator.

 

10.With respect to each Project:

 

(a)there are no current, pending or threatened proceedings relating to a
condemnation or other public taking of such Project;

 

(b)the Project has suffered no casualty or other damage or loss of the type
typically covered by hazard insurance;

 

SCHEDULE 7.2

 

2

 

 

(c)all insurance required to be maintained by Borrower, Guarantor or Operator
under the Loan Agreement is in force;

 

(d)all real estate taxes or other assessments pertaining to such Project have
been paid as and when due.

 

(e)the undersigned has no knowledge of any current, pending or threatened
changes to the zoning classification or permitted uses of such Project.

 

11.All of the other covenants (i.e., those not specifically described in the
prior paragraphs above) set forth in the Loan Agreement and Security Documents
are fully performed and the representations and warranties set forth in the Loan
Agreement and Security Documents are and remain true, correct, and complete
(except as set forth on Schedule 4 attached hereto).

 

12.Except as set forth in the Loan Agreement or on Schedule 5 attached hereto,
Borrower not has received (a) any notice of default under other obligations
relating to the Projects or otherwise material to Borrower’s business, including
any notices of violations of any laws, regulations, codes or ordinances; (b) any
notice of threatened or pending legal, judicial or regulatory proceedings,
including any dispute between Borrower and any Governmental Authority,
materially adversely affecting Borrower, any Borrower Party or Projects; (c)
Healthcare Investigations; (d) any notice of default or termination given or
made to any Operator by Borrower or received from any Operator; and (e) any
notice of default or termination under any license or permit necessary for the
operation of the Projects in the manner required by the Loan Agreement. If any
such notices or Healthcare Investigations have been received or commenced, they
are listed on Schedule 5 and Borrower has provided (or are providing
concurrently with this Certificate) Administrative Agent with copies of such
notices and relevant materials referred to herein. With respect to any such
notices or Healthcare Investigations, Borrower is providing the following
information: (a) number of records requested, (b) dates of service, (c) dollars
at risk, (d) date records submitted, (e) determinations, findings, results and
denials (including number, percentage and dollar amount of claims denied, (f)
additional remedies proposed or imposed, (g) status update, including appeals,
and (h) any other pertinent information related thereto.

 

13.The calculations set forth on Schedule 6 have been made to determine
Borrower’s compliance with Section 8.15 of the Loan Agreement, which
calculations are true, correct, and complete.

 

SCHEDULE 7.2

 

3

 

 

The foregoing certification and computations are made as of _____________, 20___
and delivered this _____day of _____________, 20___.

 

  Sincerely,       ___________________________________   in his capacity as
_____________________ of Cornerstone Core Properties REIT, Inc., the manager of
each of CHP Portland, LLC, CHP Medford 1, LLC and CHP Friendswood SNF, LLC

 

SCHEDULE 7.2

 

4

 

 

Schedule 1

 

Description of Defaults or Potential

Defaults and Cures Being Undertaken

 

SCHEDULE 7.2

 

5

 

 

Schedule 2

 

Tax Liens or Withholding Obligations

 

SCHEDULE 7.2

 

6

 

 

Schedule 3

 

List of all Deposit Accounts

 

SCHEDULE 7.2

 

7

 

 

Schedule 4

 

Exceptions to Covenant Compliance

 

SCHEDULE 7.2

 

8

 

 

Schedule 5

 

Schedule of Notices of Default, Litigation, etc.

 

SCHEDULE 7.2

 

9

 

 

Schedule 6

 

Financial Covenant Analysis

 

As of: ____________ __, 20__

 

A.           NET OPERATING INCOME (“NOI”):           (1)          Name of
Borrower:   CHP Portland, LLC       (a)          Calculation Period:   (a)
Trailing 12 Months       (b)          Adjusted Revenue   (b)
$___________________       (c)          Less Adjusted Expenses:   (c)
$___________________ (including real estate tax, management fee equal to 5% of
effective gross income regardless of whether paid & replacement reserve of $350
per licensed bed/unit)           (d)          Adjusted Net Operating Income:  
(d) $___________________       (2)         Name of Borrower:   CHP Medford 1,
LLC       (a)          Calculation Period:   (a) Trailing 12 Months      
(b)          Adjusted Revenue   (b) $___________________       (c)          Less
Adjusted Expenses:   (c) $___________________ (including real estate tax,
management fee equal to 5% of effective gross income regardless of whether paid
& replacement reserve of $350 per licensed bed/unit)          
(d)          Adjusted Net Operating Income:   (d) $___________________      
(3)         Name of Borrower:   CHP Friendswood, SNF, LLC      
(a)          Calculation Period:   (a) Trailing 12 Months      
(b)          Adjusted Revenue   (b) $___________________       (c)          Less
Adjusted Expenses:   (c) $___________________ (including real estate tax,
management fee equal to 5% of effective gross income regardless of whether paid
& replacement reserve of $350 per licensed bed/unit)          
(d)          Adjusted Net Operating Income:   (d) $___________________

 

SCHEDULE 7.2

 

10

 

 

B.          DEBT SERVICE OF BORROWER:           (1)         Calculation Period:
  (1) Trailing 12 Months       (2)         Debt Service Calculation:          
(a)          Interest Expense   (a) $___________________      
(b)          Scheduled Amortization of Principal   (b) $___________________    
  (c)          Other Payments on Permitted Debt   (c) $___________________      
(d)          Total Debt Service   (d) $___________________      
(3)         Debt Service Coverage Ratio (ANOI/Debt Service):   (3)  :1.00      
(4)         Required Minimum Debt Service Coverage Pursuant to Section 8.15):  
(4) 2.00:1.00       (5)         In Compliance:   (5) ¨ Yes      ¨ No       C.
          AVERAGE OCCUPANCY RATE:           (1)         Calculation Period:  
(1) Trailing 3 Months       (2)         Average Occupancy Rate for Calculation
Period – Portland Project (described on Part 1 of Exhibit A to the Loan
Agreement):   (2) _______________%       (3)         Average Occupancy Rate for
Calculation Period – Sheridan Project (described on Part 2 of Exhibit A to the
Loan Agreement)   (3) _______________%       (4)         Average Occupancy Rate
for Calculation Period – Medford Project (described on Part 3 of Exhibit A to
the Loan Agreement)   (4) _______________%       (5)         Average Occupancy
Rate for Calculation Period – Friendswood Project (described on Part 4 of
Exhibit A to the Loan Agreement)   (5) _______________%      
(6)         Average Occupancy Rate for Calculation Period (average of lines 2,
3, 4 and 5):   (6) _______________%       (7)         Required Minimum Occupancy
Rate:   (7)    66%       (8)         In Compliance:   (8) ¨ Yes      ¨ No

 

SCHEDULE 7.2

 

11

 

 

D.           PROJECT YIELD:           (1)         Calculation Period:   (1)
Trailing ___ Months       (2)         NOI:   (2) $___________________      
(a)          Interest Expense           (3)         Outstanding Principal
Balance of Loan:   (3) $___________________       (4)         Project Yield for
Calculation Period (ANOI ÷ Principal Balance of Loan):   (4)
$___________________       (5)         Required Project Yield:   (5) 15.3%      
(6)         In Compliance:   (6) ¨ Yes      ¨ No

 

SCHEDULE 7.2

 

12

 

 

SCHEDULE 12.37

 

POST-CLOSING OBLIGATIONS

 

Project   Description of Post Closing
Obligation   Required Completion Date Friendswood Project   Remove and remediate
existing mold growth; identify site of water intrusion into site of mold
incursion and restore same to watertight condition; deliver evidence reasonably
acceptable to Administrative Agent confirming completion of work.   Within
ninety days following the Closing Date           Portland Project   Deliver
evidence reasonably satisfactory to Administrative Agent that commercial general
liability insurance that complies with the requirements specified in Sections
3.1(b) and 3.1(c) and otherwise reasonably acceptable to Administrative Agent
has been obtained from an insurance company in compliance with the requirements
specified in Section 3.1(c); deliver to Administrative Agent the endorsements to
such policy required under Section 3.1(c).   On or before October 1, 2012      
    Medford Project   Deliver to Administrative documentation reasonably
acceptable to Administrative Agent evidencing premium financing arrangement.  
Within thirty (30) days following the Closing Date           Medford Project  
Deliver to Administrative Agent a waiver of subrogation for insurance policies
in form reasonably acceptable to Administrative Agent.   Within 5 Business Days
following Closing Date

 

1

 

 

Medford Project   Deliver to Administrative Agent mortgagee/loss payee
endorsements to insurance policies as required under Section 3.1(c).   Within 10
Business Days following Closing Date Friendswood Project         Sheridan
Project   Deliver evidence reasonably satisfactory to Administrative Agent that
Borrowers have obtained excess flood insurance coverage amount providing
additional coverage in an amount equal to or in excess of $500,000   Within 5
Business Days following the Closing Date           All Projects   Deliver
information for deposit accounts form which debt service payments will be made.
  Within five (5) business days following the Closing Date           All
Projects   Deliver Deposit Account Control Agreement, in form and substance
reasonably satisfactory to Agent, executed by each Deposit Account Bank and
Borrower and covering each Borrower’s Deposit Accounts.   Within thirty (30)
days following the Closing Date, which period may be extended by Agent in its
reasonable discretion          

 

2

